Execution Version


(CONFORMED COPY INCORPORATING AMENDMENT NO. 1 DATED AS MAY 6, 2016 AND AMENDMENT
NO. 2 DATED AS OF JUNE 28, 2017)


SIXTH AMENDED AND RESTATED CREDIT AND
REIMBURSEMENT AGREEMENT

dated as of

July 26, 2013
among

THE AES CORPORATION,
as Borrower,
CITIBANK, N.A.,
as Administrative Agent,
CITIBANK, N.A.,
as Collateral Agent,
CITIGROUP GLOBAL MARKETS INC.
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
BARCLAYS BANK PLC
RBS SECURITIES INC.
UNION BANK, N.A.,
as Joint Lead Arrangers and Joint Book Runners,


BANK OF AMERICA, N.A.
BARCLAYS BANK PLC
ROYAL BANK OF SCOTLAND PLC
UNION BANK, N.A.,
as Co-Syndication Agents,


and


THE BANKS LISTED HEREIN











--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I

DEFINITIONS
Section 1.01
Definitions    1

Section 1.02
Accounting Terms and Determinations    38

Section 1.03
Types of Borrowing    38

Section 1.04
Currency Equivalents Generally    38

ARTICLE II

THE CREDITS
Section 2.01
Commitment to Lend    39

Section 2.02
Notice of Borrowing    40

Section 2.03
Letters of Credit    41

Section 2.04
Evidence of Debt    52

Section 2.05
Maturity of Loans    53

Section 2.06
Interest Rates    53

Section 2.07
Method of Electing Interest Rates    54

Section 2.08
Commitment Fee    56

Section 2.09
Termination or Reduction of Loan Commitments    57

Section 2.10
Prepayment of the Loans    57

Section 2.11
General Provisions as to Payments    59

Section 2.12
Funding Losses    61

Section 2.13
Computation of Interest and Fees    61



NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





Section 2.14
Revolving L/C Cash Collateral Account    61

Section 2.15
Computations of Outstandings; Determination of Available Amount of Alternative
Currency Letters of Credit    63

Section 2.16
Alternative Currency Letter of Credit Issuances    64

Section 2.17
Increase in Term Loan Commitments    65

Section 2.18
Increase in Revolving Credit Loan Commitments    67

ARTICLE III

CONDITIONS
Section 3.01
Closing    69

Section 3.02
Extension of Credit    71

ARTICLE IV

REPRESENTATIONS AND WARRANTIES
Section 4.01
Corporate Existence and Power    72

Section 4.02
Corporate and Governmental Authorization and Filings; No Contravention    72

Section 4.03
Compliance with Laws    73

Section 4.04
Binding Effect    73

Section 4.05
Financial Information    73

Section 4.06
Litigation    73

Section 4.07
Compliance with ERISA    74

Section 4.08
Environmental Matters    74

Section 4.09
Taxes    74

Section 4.10
Material AES Entities    75

Section 4.11
Not an Investment Company    75



NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





Section 4.12
Public Utility Holding Company Act    75

Section 4.13
Full Disclosure    75

Section 4.14
Collateral Documents and Collateral    76

Section 4.15
Existing Letters of Credit    77

Section 4.16
Solvency    77

Section 4.17
Pledged Subsidiaries    77

Section 4.18
Qualified Holding Companies Debt    77

Section 4.19
AML Laws; Anti-Corruption Laws and Sanctions    77

ARTICLE V

COVENANTS
Section 5.01
Information    78

Section 5.02
Payment of Obligations    82

Section 5.03
Maintenance of Property; Insurance    82

Section 5.04
Conduct of Business and Maintenance of Existence    82

Section 5.05
Compliance with Laws    83

Section 5.06
Inspection of Property, Books and Records    83

Section 5.07
Limitation on Debt    83

Section 5.08
Use of Proceeds    87

Section 5.09
Restricted Payments    88

Section 5.10
Negative Pledge    89

Section 5.11
Consolidations and Mergers    92

Section 5.12
[Intentionally Omitted.]    93



NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





Section 5.13
Cash Flow Coverage    93

Section 5.14
Recourse Debt to Cash Flow Ratio    93

Section 5.15
Transaction with Affiliates    93

Section 5.16
Investments in Other Persons    94

Section 5.17
Upstreaming of Net Cash Proceeds by Subsidiaries    97

Section 5.18
Sales, Etc., of Assets    98

Section 5.19
Derivative Obligations    100

Section 5.20
Covenant to Give Security    100

Section 5.21
Further Assurances    101

ARTICLE VI

DEFAULTS
Section 6.01
Events of Default    102

Section 6.02
Notice of Default    105

Section 6.03
Cash Collateral    105

ARTICLE VII

THE AGENT
Section 7.01
Appointment and Authorization    105

Section 7.02
Agent and Affiliates    105

Section 7.03
Consultation with Experts    106

Section 7.04
Liability of Agent and Collateral Agent    106

Section 7.05
Indemnification    107

Section 7.06
Credit Decision    107



NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





Section 7.07
Successor Agent or Collateral Agent    107

Section 7.08
Agent May File Proofs of Claim    108

Section 7.09
Agents’ Fee    109

Section 7.10
[Intentionally Omitted]    109

Section 7.11
Delivery of Information    109

ARTICLE VIII

CHANGE IN CIRCUMSTANCES
Section 8.01
Basis for Determining Interest Rate Inadequate or Unfair    110

Section 8.02
Illegality    111

Section 8.03
Increased Cost and Reduced Return    111

Section 8.04
Taxes    113

Section 8.05
Base Rate Loans Substituted for Affected Euro-Dollar Loans    115

ARTICLE IX

[RESERVED]
ARTICLE X

MISCELLANEOUS
Section 10.01
Notices    116

Section 10.02
No Waivers    116

Section 10.03
Expenses; Indemnification; Waiver and Acknowledgment    117

Section 10.04
Sharing of Set-offs    118

Section 10.05
Amendments and Waivers    118

Section 10.06
Successors and Assigns    119

Section 10.07
No Margin Stock    123



NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





Section 10.08
Governing Law; Submission to Jurisdiction    123

Section 10.09
Release of Collateral    124

Section 10.10
Counterparts; Integration; Effectiveness    124

Section 10.11
Confidentiality    124

Section 10.12
WAIVER OF JURY TRIAL    125

Section 10.13
Severability; Modification to Conform to Law    125

Section 10.14
Judgment Currency    125

Section 10.15
Fronting Banks    126

Section 10.16
Replacement of Banks    126

Section 10.17
Permitted Amendments    127

Section 10.18
USA PATRIOT Act    128

Section 10.19
Acknowledgement and Consent to Bail-In EEA Financial Institutions    128









NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





Appendix I    –    Revolving and Green Revolving Credit Loan Facility
Appendix II    –    Initial Term Loan Facility
Appendix III    –    Existing Letters of Credit
Schedule I    –    Pledged Subsidiaries
Schedule II    –    Assigned Agreements
Schedule III    –    Non-Pledged Subsidiaries
Schedule IV     –    Excluded AES Entities
Schedule 5.15    –    Existing Agreements with Affiliates
Schedule V    –    Qualified Holding Companies
Schedule VI    –    Existing Debt
Schedule VII    –    Fronting Banks
Exhibit A-1    –    Form of Green Revolving Credit Loan Note/Revolving Credit
Loan Note
Exhibit A-2    –    Form of Term Loan Note
Exhibit B-1    –    Form of Opinion of the General Counsel of the Borrower
Exhibit B-2
–    Form of Opinion of Davis Polk & Wardwell, Special Counsel for the Borrower

Exhibit B-3
–    Form of Opinion of Special Counsel for certain Subsidiaries of the Borrower

Exhibit B-4
–    Form of Opinion of Morris, Nichols, Arsht & Tunnell, Delaware counsel for
the Borrower

Exhibit B-5
–    Form of Opinion of Maples and Calder, Cayman Islands counsel for the
Borrower

Exhibit B-6
–    Form of Opinion of Conyers Dill & Pearman, British Virgin Islands counsel
for the Borrower

Exhibit B-7    –    Form of Opinion of Shearman & Sterling, Special Counsel for
the Agent
Exhibit C-1
–    Form of Green Revolving Credit Loan Facility/Revolving Credit Loan Facility
Assignment and Assumption Agreement



NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------





Exhibit C-2    –    Form of Term Loan Facility Assignment and Assumption
Agreement
Exhibit C-3
–    Form of Third Party Fronting Bank Assignment and Assumption Agreement

Exhibit D    –    Form of Green Revolving Fronting Bank Agreement /Revolving
Fronting Bank Agreement








NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------






SIXTH AMENDED AND RESTATED CREDIT AND
REIMBURSEMENT AGREEMENT
SIXTH AMENDED AND RESTATED CREDIT AND REIMBURSEMENT AGREEMENT dated as of July
26, 2013 (as amended by Amendment No.1 dated as May 6, 2016, this “Agreement”)
among THE AES CORPORATION, a Delaware corporation (the “Borrower”), the BANKS
listed on the signature pages hereof, CITIGROUP GLOBAL MARKETS INC., MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BARCLAYS BANK PLC, RBS SECURITIES
INC. and UNION BANK, N.A., as Joint Lead Arrangers (the “Joint Lead Arrangers”)
and Joint Book Runners (the “Joint Book Runners”), BANK OF AMERICA N.A.,
BARCLAYS BANK PLC, ROYAL BANK OF SCOTLAND PLC and UNION BANK, N.A., as
Co‑Syndication Agents (the “Co-Syndication Agents”), CITIBANK, N.A. as
Administrative Agent for the Bank Parties (the “Agent”) and CITIBANK, N.A., as
Collateral Agent for the Bank Parties (the “Collateral Agent”).
PRELIMINARY STATEMENTS:
1.The Borrower is party to a Fifth Amended and Restated Credit and Reimbursement
Agreement dated as of July 29, 2010 (as amended, amended and restated,
supplemented or otherwise modified up to the date hereof, the “Existing Bank
Credit Agreement”) among the subsidiary guarantors listed therein, the banks
listed on the signatures pages thereof, and the other arrangers and agents party
thereto.
2.    The Borrower wishes to amend and restate the Existing Bank Credit
Agreement to reflect in a single agreement amendments to the Existing Bank
Credit Agreement.
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree to amend and
restate the Existing Bank Credit Agreement, and the Existing Bank Credit
Agreement is hereby amended and restated, in its entirety as follows:
Article I

DEFINITIONS
Section 1.01    Definitions.
The following terms, as used herein, have the following meanings:
“Accepting Banks” shall have the meaning set forth in Section 10.17.
“Actionable Default” means an Event of Default described in clauses (a), (g) and
(h) of Section 6.01.
“Acquired Debt” means Debt of a Person existing at the time the Person merges
with or into any Subsidiary or becomes a Subsidiary and not incurred in
connection with, or in contemplation of, such merger or such Person becoming a
Subsidiary.


(NY) 01144/103/CA/AES.Sixth.AR.agt.doc    06/28/13 4:14 AM



--------------------------------------------------------------------------------

2


“Additional Collateral Trust Agreement Collateral” means the “Additional
Collateral” referred to in the Collateral Trust Agreement.
“Additional Term Loan Bank” means any Eligible Assignee who agrees, in
accordance with the provisions of Section 2.17, to commit to one of the Term
Loan Facilities existing at the time of the request for a Commitment Increase.
“Adjusted London Interbank Offered Rate” means, for any Interest Period and
subject to Section 2.02(a)(iv), a rate per annum equal to the quotient obtained
(rounded upward, if necessary, to the next higher 1/100th of 1%) by dividing
(i) the applicable London Interbank Offered Rate by (ii) 1.00 minus the
Euro‑Dollar Reserve Percentage.
“Adjusted Parent Operating Cash Flow” means, for any period, (i) Parent
Operating Cash Flow for such period less (ii) the sum of the following expenses
(determined without duplication), in each case to the extent paid by the
Borrower during such period in cash and regardless of whether any such amount
was accrued during such period:
(A)    income tax expenses of the Borrower and its Subsidiaries (other than
income tax expenses of Subsidiaries that are not organized under the laws of the
United States or any State thereof); and
(B)    corporate overhead expenses (including rental expense of the Borrower).
For purposes of determining Adjusted Parent Operating Cash Flow for any period,
the contribution to Parent Operating Cash Flow for such period from any
Subsidiary not organized under the law of the United States or any State thereof
shall be reduced (but not below zero) in the amount of any Investment made in
such Subsidiary during such period (for the purpose of permitting such
Subsidiary to pay income taxes during such period) by the Borrower or any
Qualified Holding Company having an interest in such Subsidiary.
“Administrative Questionnaire” means, with respect to each Bank Party, an
administrative questionnaire in the form prepared by the Agent and submitted to
the Agent (with a copy to the Borrower) duly completed by such Bank.
“Adverse Alternative Currency Letters of Credit” has the meaning set forth in
Section 2.16.
“AES” means The AES Corporation, a Delaware corporation, and its successors.
“AES Business” shall have the meaning set forth in Section 5.07(b)(ii).
“AES BVI II” means AES International Holdings II, Ltd., a company organized
under the laws of the British Virgin Islands.
“AES Management Group” means (i) individuals who are members of the board of
directors or officers of the Borrower or the president of any Material AES
Entity; (ii) their


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

3


respective spouses, children, grandchildren, siblings and parents; (iii) trusts
established for the sole or principal benefit of Persons described in
clauses (i) and (ii) above; (iv) heirs, executors, administrators and personal
or legal representatives of Persons described in clauses (i) and (ii) above; and
(v) any corporation or other Person that is controlled by, and a majority of the
equity interests in which are directly owned by, Persons described in
clauses (i) and (ii) above.
“AES Sonel” means AES-SONEL S.A., a société anonyme organised and existing under
the laws of Cameroon.
“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Borrower (a “Controlling Person”), or (ii) any
Person (other than the Borrower or a Subsidiary) which is controlled by or is
under common control with a Controlling Person or (iii) as to any Person (other
than the Borrower and its Subsidiaries), any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.
“Agent” means Citibank, N.A., in its capacity as administrative agent for the
Bank Parties hereunder, and its successors in such capacity.
“Agreement” has the meaning specified in the recital of the parties to this
Agreement.
“AHYDO Payments” means any payments made in cash in order to cause the amount of
accrued but unpaid interest or original issue discount on any Debt, as of the
end of any “accrual period” within the meaning of Internal Revenue Code
§163(i)(2)(A) or any successor or similar provision, on such Debt not to exceed
the product of (x) the issue price (as defined in Internal Revenue Code
§§1273(b) and 1274(a) or any successor or similar provision) of such Debt and
(y) the yield to maturity (within the meaning of Internal Revenue Code
§163(i)(2)(B)(ii) or any successor or similar provision) of such Debt.
“Alternative Currency” means (i) any lawful currency (other than Dollars) that
is freely transferable and convertible into Dollars or (ii) with respect to any
Revolving Letter of Credit issued by a Revolving Fronting Bank, any other lawful
currency (other than Dollars) that such Revolving Fronting Bank agrees may be
used as the designated currency of such Revolving Letter of Credit; provided
that such Revolving Fronting Bank is able to provide, and continues to provide,
to the Agent the information required pursuant to Section 2.15(b) with respect
to such Revolving Letter of Credit or (iii) with respect to any Green Revolving
Letter of Credit issued by a Green Revolving Fronting Bank, any other lawful
currency (other than Dollars) that such Green Revolving Fronting Bank agrees may
be used as the designated currency of such Green Revolving Letter of Credit;
provided that such Green Revolving Fronting Bank is able to provide, and
continues to provide, to the Agent the information required pursuant to Section
2.15(b) with respect to such Green Revolving Letter of Credit.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

4


“Alternative Currency Letter of Credit” means any Revolving Letter of Credit or
Green Revolving Letter of Credit having a stated amount denominated in an
Alternative Currency.
“Amendment” means Amendment No. 2 to the Credit Agreement, dated as of June 28,
2017 among the Borrower, the Bank Parties thereto, the Agent and the Collateral
Agent.
“Amendment Effective Date” means the date that the Amendment becomes effective
in accordance with Section 2 thereof.
“Amendment No. 2 to the Collateral Trust Agreement” means Amendment No. 2 to the
Collateral Trust Agreement dated as of March 17, 2004 by and among each grantor
thereunder, the Representatives (as defined in the Collateral Trust Agreement)
and the Corporate Trustee.
“Amendment No. 3” means Amendment No. 3 to the Existing Bank Credit Agreement,
dated as of July 26, 2013 among the Borrower, the “Subsidiary Guarantors” under
and as defined in the Existing Bank Credit Agreement, the Bank Parties thereto,
the Agent and the Collateral Agent.
“Amendment and Restatement Effective Date” means the date that Amendment No. 3
to the Existing Bank Credit Agreement, dated as of July 26, 2013, becomes
effective in accordance with Section 2 thereof.
“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to the Borrower or the Borrower’s Subsidiaries from time to time concerning or
relating to anti-money laundering.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or the Borrower’s Subsidiaries from time
to time concerning or relating to bribery or corruption.
“Applicable Lending Office” means, with respect to any Bank Party, (i) in the
case of its Base Rate Loans, its Domestic Lending Office and (ii) in the case of
its Euro-Dollar Loans, its Euro‑Dollar Lending Office.
“Applicable Revolving Margin” means, on any date, with respect to any Revolving
Letter of Credit Commission Rate or Revolving Credit Loans or Green Revolving
Letter of Credit Commission Rate or Green Revolving Credit Loans, the percentage
set forth in the table below under the heading “Margin,” in each case, based on
the ratings assigned to the Facilities on such date by Moody’s Investors
Service, Inc. and Standard & Poor’s Ratings Services:


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

5


Rating (Moody’s/S&P)
Margin
Baa3 (or higher)/BBB- (or higher)
2.00%
Ba1/BB+
2.25%
Ba2 (or lower)/BB (or lower)
2.50%



If the Facilities are rated by only one such rating agency, the rating of such
rating agency shall be used in determining the Applicable Revolving Margin.  If
the Facilities are rated by both such rating agencies and (x) the ratings
differential is one level, the lower rating will apply or (y) the ratings
differential is two levels or more, the midpoint rating will apply; provided
that if there is no midpoint rating, the lower of the two intermediate ratings
surrounding the midpoint will apply.  If the Facilities are not rated by either
of such rating agencies, the Facilities shall be deemed to be rated one level
higher than (i) in the case of Moody’s Investors Service Inc., the Borrower’s
corporate family rating and (ii) in the case of Standard & Poor’s Rating
Services, the Borrower’s corporate credit rating and, in each case, the rules of
the preceding two sentences shall apply to such deemed ratings. If the
Facilities are not rated (or deemed rated in accordance with the preceding
sentence) by either or such rating agencies, the Applicable Revolving Margin
shall be with respect to any Revolving Letter of Credit Commission Rate or
Revolving Credit Loans or Green Revolving Letter of Credit Commission Rate or
Green Revolving Credit Loans the highest rate set forth in the table above.
“Arranger Parties” Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner
& Smith Incorporated (together with any affiliates it deems appropriate to
provide the services contemplated herein), Barclays Bank PLC, RBS Securities
Inc. and Union Bank, N.A., as Joint Lead Arrangers and Joint Book Runners, and
Bank of America, N.A., Barclays Bank PLC, Royal Bank of Scotland PLC, and Union
Bank, N.A., as Co-Syndication Agents.
“Asset Sale” means any sale, lease transfer or other disposition (including any
such transaction effected by way of merger or consolidation or by way of an
Equity Issuance by a Subsidiary) by the Borrower or any of its Subsidiaries, but
excluding any transactions permitted by the provisions of Section 5.18 (other
than (x) sale of assets or Equity Interests of, or other Investments in, IPALCO
or any of its Subsidiaries or any Subsidiary Guarantor or Subsidiary thereof
permitted by subsection (iv) thereof and (y) sales of Equity Interest in, or all
or substantially all of the assets of, any Material AES Entity); provided that a
disposition of such assets not excluded during any fiscal year shall not
constitute an Asset Sale unless and until (and only to the extent that) the
aggregate Net Cash Proceeds from such disposition, when combined with all other
such dispositions previously made during such fiscal year, exceeds $50,000,000.
“Assigned Agreements” has the meaning set forth in Section 4.14(d).
“Assigned Interests” has the meaning set forth in Section 2.01(a)(ii).


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

6


“Assignee” has the meaning set forth in Section 10.06(c).
“Assignment and Assumption” means an assignment and assumption agreement
substantially in the form of Exhibit C‑1, C‑2 or C‑3 hereto, as applicable.
“Assumption Agreement” has the meaning set forth in Section 2.17(d).
“Automatic Acceleration Event” means the occurrence, with respect to the
Borrower, of any of the Events of Default listed in clauses (g) and (h) of
Section 6.01.
“Available Amount” means, for any Revolving Letter of Credit or Green Revolving
Letter of Credit on any date of determination, the maximum aggregate amount
(which, in the case of an Alternative Currency Letter of Credit, shall be the
Dollar Equivalent on such date of determination of such amount) available to be
drawn under such Revolving Letter of Credit or Green Revolving Letter of Credit
at any time on or after such date, the determination of such maximum amount to
assume the compliance with and satisfaction of all conditions for drawing
enumerated therein.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bank” means each lender listed on Appendix I hereto as having a Revolving
Credit Loan Commitment or a Green Revolving Credit Loan Commitment on the
Amendment Effective Date, each Bank that is a “Term Loan Bank” under the
Existing Bank Credit Agreement on the Amendment and Restatement Effective Date,
each Assignee which becomes a Bank pursuant to Section 10.06(c), each
Incremental Term Loan Bank and their respective successors.
“Bank Party” means any Bank.
“Banks’ Ratable Share” means, in respect of any Net Cash Proceeds, a percentage
of the Creditors’ Portion equal to a fraction (x) the numerator of which is the
Total Bank Exposure at such time and (y) the denominator of which is the sum of
the Total Bank Exposure at such time plus the aggregate principal amount of
First Priority Secured Debt.
“Bankruptcy Law” means any law relating to bankruptcy, insolvency, winding up,
reorganization, suspension of payments, arrangement, liquidation, relief of
debtors, receivership, compromise, amalgamation, assignment for the benefit of
creditors or composition or readjustment of debts, or any equivalent or similar
proceeding or action.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

7


“Base Rate” means, for any day, a rate per annum equal to the higher of (i) the
rate of interest publicly announced by Citibank, N.A. from time to time as its
Base Rate for such day and (ii) the sum of 1/2 of 1% plus the Federal Funds Rate
for such day.
“Base Rate Borrowing” has the meaning set forth in the definition of “Borrowing”
herein.
“Base Rate Loan” means a Loan which bears interest at the Base Rate pursuant to
the applicable Notice of Borrowing or Notice of Interest Rate Election or the
provisions of Section 2.07(a) or Article 8 plus the Base Rate Margin.
“Base Rate Margin” means (i) in respect of the Revolving Credit Loans and Green
Revolving Credit Loans, a rate per annum equal to the Applicable Revolving
Margin less 1.00% and (ii) in respect of the Incremental Term Loan Facility, a
rate per annum to be agreed to by the Borrower, the Agent and the Incremental
Term Loan Banks.
“Benefit Arrangement” means, at any time, an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.
“Borrower” has the meaning specified in the recital of the parties to this
Agreement.
“Borrowing” means (i) a borrowing hereunder consisting of Revolving Credit Loans
or Green Revolving Credit Loans made to the Borrower at the same time by the
Revolving Credit Loan Banks pursuant to Section 2.01(a) or (ii) a borrowing
hereunder consisting of Incremental Term Loans made to the Borrower at the same
time by the Incremental Term Loan Banks pursuant to Section 2.17. A Borrowing is
a “Base Rate Borrowing” if such Loans are Base Rate Loans or a “Euro‑Dollar
Borrowing” if such Loans are Euro‑Dollar Loans.
“Bridge Debt” means any Debt incurred pursuant to Section 5.07(b)(iv) relating
to a bridge financing of any Asset Sale.
“Business Day” means either (i) a Domestic Business Day or (ii) a Euro-Dollar
Business Day, as applicable.
“BVI Cayman Pledge Agreement” means the Pledge Agreement dated as of
December 12, 2002, made by AES BVI II in favor of the Collateral Trustees.
“BVI Collateral” means the “Collateral” referred to in the BVI Cayman Pledge
Agreement.
“Cameroon Business” means any AES Business located in the Republic of Cameroon,
including, without limitation, AES Sonel.
“Cash Collateralize” means, in respect of an obligation, to provide and to
pledge (as a first priority perfected security interest) cash collateral in
Dollars, at a location and pursuant


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

8


to documentation in form and substance reasonably satisfactory to the Agent (and
“Cash Collateralization” has a corresponding meaning).
“Capital Commitment” means any contractual commitment or obligation under an
equity contribution or other agreement the primary purpose of which is for the
Borrower to provide to an AES Business a portion of the capital required to
finance construction projects, the acquisition of additional assets or capital
improvements being undertaken by such AES Business.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, participants or other equivalents (however designated, whether voting
or non‑voting) of, or interests in (however designated), the equity of such
Person, including, without limitation, all common stock and preferred stock and
partnership and joint venture interests of such Person.
“Cash Flow Coverage Ratio” means, for any period, the ratio of (i) Adjusted
Parent Operating Cash Flow for such period to (ii) Corporate Charges for such
period.
“CFC” means any entity that is a controlled foreign corporation under
Section 957 of the Internal Revenue Code (or any successor provision thereto).
“Closing Date” means March 17, 2004, the date on which the Agent received the
fees and documents specified in or pursuant to Section 3.01.
“Collateral” means the Creditor Group Collateral.
“Collateral Account” has the meaning as set forth in the Collateral Trust
Agreement.
“Collateral Agent” means Citibank, N.A., in its capacity as collateral agent for
the Lender Parties under the Financing Documents and its successors in such
capacity.
“Collateral Documents” means the Security Agreement, the Collateral Trust
Agreement, the BVI Cayman Pledge Agreement and any other agreement that creates
or purports to create a Lien in favor of the Collateral Trustees for the benefit
of the Secured Holders.
“Collateral Trust Agreement” means the Collateral Trust Agreement dated as of
December 12, 2002 made by the grantors thereunder in favor of the Collateral
Trustees, as amended by Amendment No. 1 dated as of July 29, 2003, Amendment No.
2 dated as of March 17, 2004, Amendment No. 3 dated as of August 26, 2009, and
as further amended from time to time.
“Collateral Trustees” has the meaning as set forth in the Collateral Trust
Agreement.
“Collateral Value” means, at any time, the aggregate book value at such time of
the percentage of Equity Interests pledged in favor of the Secured Holders
(other than the Equity Interests of the Excluded AES Entities); provided that
the book value of each Subsidiary whose Equity Interests are being pledged shall
be determined at such time (without giving effect to any


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

9


accumulated other comprehensive gain or loss) by the sum of (i) its contributed
capital less (ii) its intercompany receivables, plus (iii) its pre‑tax retained
earnings, plus (iv) its intercompany payables and less (v) dividends paid to the
Borrower by such Subsidiary; provided further that for purposes of determining
IPALCO’s book value, IPALCO’s contributed capital shall be calculated on a
purchase accounting basis.
“Commitment Increase” has the meaning set forth in Section 2.17(a).
“Communications” has the meaning set forth in Section 7.11(a).
“Conduit Lender” means any special purpose corporation organized and
administered by any Bank for the purpose of making Loans hereunder otherwise
required to be made by such Bank and designated by such Bank in a written
instrument, subject to the consent of the Agent and the Borrower (which, in each
case, shall not be unreasonably withheld or delayed); provided that the
designation by any Bank of a Conduit Lender shall not relieve the designating
Bank of any of its obligations to fund a Loan under the Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating Bank
(and not the Conduit Lender) shall have the sole right and responsibility to
deliver all consents and waivers required or requested under this Agreement with
respect to its Conduit Lender, and provided further that no Conduit Lender shall
(i) be entitled to receive any greater amount pursuant to Section 8.03, 8.04 or
10.03 than the designating Bank would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (ii) be deemed to
have any Revolving Credit Commitment or Green Revolving Credit Commitment
hereunder.
“Consolidated Subsidiary” means, at any date with respect to any Person, any
Subsidiary of such Person or other entity the accounts of which would be
consolidated with those of such Person in its consolidated financial statements
if such statements were prepared as of such date.
“Controlling Person” has the meaning set forth in the definition of “Affiliate”
herein.
“Corporate Charges” means, for any period, the sum of the following amounts
(determined without duplication), in each case to the extent paid in cash by the
Borrower during such period and regardless of whether any such amount was
accrued during such period:
(i)    interest expense of the Borrower for such period:
(A)    including, to the extent not otherwise included hereunder, (x) AHYDO
Payments or any similar payments and (y) mandatory payments of principal on any
instrument providing for original issue discount or payment of interest in kind
where such payments are designed to replicate current cash interest; and
(B)     excluding any interest expense to the extent that (x) the Borrower has
the option or obligation to pay or satisfy such interest expense by the issuance


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

10


of Capital Stock of the Borrower or other securities of the Borrower which would
not constitute Recourse Debt and (y) the Borrower has not paid or satisfied such
interest expense during such period with cash or by the issuance of Recourse
Debt;
(ii)    regularly scheduled dividend (including cumulative payments made as a
result of any deferral) payments paid on the Borrower’s Redeemable Stock during
such period;
(iii)    regularly scheduled dividend (including cumulative payments made as a
result of any deferral) payments paid on Trust Preferred Securities during such
period; and
(iv)    regularly scheduled dividend (including cumulative payments made as a
result of any deferral) payments paid on the Borrower’s preferred stock or
Hybrid Securities during such period.
“Corporate Trustee” means Union Bank, N. A. not in its individual capacity but
solely as corporate trustee (as successor to Wilmington Trust Company, a
Delaware banking corporation), as Corporate Trustee under the Collateral Trust
Agreement and any successor in such capacity.
“Covered Transaction” has the meaning set forth in the definition of “Net Cash
Proceeds” herein.
“Credit Agreement Documents” has the meaning set forth in the Collateral Trust
Agreement.
“Credit Party” has the meaning set forth in Section 8.03.
“Creditor Group Collateral” means the Security Agreement Collateral, the
Additional Collateral Trust Agreement Collateral and the BVI Collateral.
“Creditors’ Portion” means, in respect of any Net Cash Proceeds, (i) 60% of such
Net Cash Proceeds at any time that the Recourse Debt to Cash Flow Ratio is
greater than or equal to 5.0:1.0 or (ii) 50% of such Net Cash Proceeds at any
time that the Recourse Debt to Cash Flow Ratio is less than 5.0:1.0.
“Debt” of any Person means at any date, without duplication, (i) all Obligations
of such Person for borrowed money; (ii) all Obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments; (iii) all Obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business;
(iv) all Obligations of such Person as lessee which are capitalized in
accordance with generally accepted accounting principles; (v) all Obligations
(whether contingent or non-contingent) of such Person to reimburse any bank or
other Person in respect of amounts paid under a letter of credit, surety or
performance bond or similar instrument; (vi) all


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

11


Debt secured by a Lien on any asset of such Person, whether or not such Debt is
otherwise an obligation of such Person; (vii) all Debt of others Guaranteed by
such Person and (viii) all Redeemable Stock of such Person valued at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends. For purposes hereof, contingent obligations of the type described in
clause (v) of this definition with respect to letters of credit not issued
hereunder shall not be treated as “Debt” hereunder to the extent that such
obligations are cash collateralized or to the extent that the issuer of any such
letter of credit is entitled to draw under a Letter of Credit issued hereunder
which by its terms requires that L/C Drawings under such letter of credit be
applied only to reimburse such issuer for amounts paid by such issuer under such
letter of credit. The obligations of the Borrower under any Capital Commitment
or under any agreement, in the form of indemnity or contingent equity
contribution agreement or otherwise, pursuant to which the Borrower agrees to
protect any Person, in whole or in part, from tax liabilities, environmental
liabilities, political risks, including currency convertibility and
transferability risk and changes in law, or construction cost overruns shall not
constitute Debt. For the avoidance of doubt, Qualified Equity-Linked or Hybrid
Securities shall not be considered Debt for any purpose of this Agreement (other
than for purposes of the definition of Material Debt and Section 6.01 hereof).
“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Bank” means, any Bank that, as reasonably determined by the Agent,
(a) has failed to perform any of its funding obligations hereunder, including in
respect of its Loans or obligations to make a payment to a Fronting Bank in
respect of an L/C Drawing, within three Business Days of the date required to be
funded by it hereunder, unless the subject of a good-faith dispute (b) has
notified the Agent or the Borrower that it does not intend to comply with its
funding obligations generally or has made a public statement to that effect with
respect to its funding obligations hereunder or generally, under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Agent, to confirm in a manner satisfactory to
the Agent that it will comply with its funding obligations hereunder unless the
subject of a good-faith dispute, or (d) has, or has a direct or indirect parent
company that has, (i) become the subject of a proceeding under any Bankruptcy
Law, (ii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment, or (iv) become the subject
of a Bail-In Action. Any determination that a Bank is a Defaulting Bank under
clauses (a) through (d) above will be made by the Agent in its reasonable
discretion acting in good faith; provided that a Bank shall not be a Defaulting
Bank solely by virtue of the ownership or acquisition of any equity interest in
that Bank or any direct or indirect parent company thereof by a governmental
authority or any instrumentality thereof, so long as such ownership interest
does not result in or provide such Bank with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Bank (or such governmental authority or
instrumentality) to reject, repudiate, disavow or disaffirm any


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

12


contracts or agreements made with such Bank; provided further that no Initial
Term Loan Bank shall be considered a Defaulting Bank in its capacity as Initial
Term Loan Bank. The Agent will promptly send to all parties hereto a copy of any
notice to the Agent provided for in this definition.
“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, credit derivative transaction,
foreign exchange transaction, cap transaction, floor transaction, collar
transaction, currency swap transaction, cross‑currency rate swap transaction,
currency option or any other similar transaction (including any option with
respect to any of the foregoing transactions) or any combination of the
foregoing transactions; provided that Derivatives Obligations shall not include
any obligations of such Person in relation to an equity forward contract, equity
or equity index swap or equity or equity index option pertaining, linked or
indexed to the common stock of such Person or any affiliate thereof. For
purposes of determining the aggregate amount of Derivative Obligations on any
date or the Recourse Debt to Cash Flow Ratio on any date, the Derivative
Obligations of the applicable Person in respect of any Hedge Agreement shall be
the maximum aggregate amount (after giving effect to any netting agreements to
the extent such netting agreements are with the same Person to whom any such
Derivative Obligations are owed or with Affiliates of such Person) that the
applicable Person would be required to pay if such Hedge Agreement were
terminated at such time.
“Direct Exposure” has the meaning set forth in Section 2.14(c).
“Disclosed Matters” means matters disclosed in any SEC Filings made prior to
July 26, 2013 or in written materials sent by or on behalf of the Borrower to
all of the Bank Parties prior to July 26, 2013.
“Dollar Equivalent” means, on any date of determination with respect to any
Alternative Currency Letter of Credit, in calculating the maximum aggregate
amount available to be drawn under such Alternative Currency Letter of Credit at
any time on or after such date, the amount thereof in Dollars most recently
reported to the Agent pursuant to Section 2.15 in calculating the amount of any
Revolving L/C Drawing or Green Revolving L/C Drawing or under such Alternative
Currency Letter of Credit, the aggregate amount of Dollars paid by the relevant
Revolving Fronting Bank or Green Revolving Fronting Bank to purchase the
Alternative Currency paid by such Revolving Fronting Bank or Green Revolving
Fronting Bank in respect of such Revolving L/C Drawing or Green Revolving L/C
Drawing.
“Dollars” has the meaning set forth in Section 2.16.
“Domestic Business Day” means any day except a Saturday, Sunday or other day on
which commercial banks in New York City are authorized by law to close.
“Domestic Lending Office” means, as to each Bank Party, its office located at
its address set forth in its Administrative Questionnaire (or identified in its
Administrative


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

13


Questionnaire as its Domestic Lending Office) or such other office as such Bank
Party may hereafter designate as its Domestic Lending Office by notice to the
Borrower and the Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means March 17, 2004, the date the Former Bank Credit Agreement
became effective in accordance with Section 10.10 of the Former Bank Credit
Agreement.
“Eligible Assignee” means any commercial bank or financial institution
(including, without limitation, any fund that regularly invests in loans similar
to the Term Loans) as approved (which approval shall be required only so long as
no Event of Default has occurred and is continuing at the time of an assignment)
by the Borrower (such approval not to be unreasonably withheld or delayed);
provided, however, that neither any Loan Party nor any Subsidiary of a Loan
Party shall qualify as an Eligible Assignee under this definition.
“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, agreements and other governmental restrictions relating to the
environment, the effect of the environment on human health or to emissions,
discharges or releases of pollutants, contaminants, Hazardous Substances or
wastes into the environment, including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, Hazardous Substances or wastes or the
clean‑up or other remediation thereof.
“Equity Credit Preferred Securities” means, at any date:
(v)    Debt of the Borrower (A) that is owed to a Special Purpose Financing
Subsidiary of the Borrower; (B) that is issued in connection with the issuance
by such Special Purpose Financing Subsidiary of Existing Trust Preferred
Securities; (C) that is subordinated in right of payment to other Debt of the
Borrower of at least the types and to at least the extent as was, on the date of
issuance thereof, the Junior Subordinated Debentures issued by AES in connection
with the issuance by AES Trust III of its $3.375


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

14


Term Convertible Securities, Series C, on October 7, 1999 (or otherwise
satisfactory to the Agent); and (D) as to which, at such date, AES has the right
to defer the payment of all interest for the period of at least 19 consecutive
quarters beginning at such date; and
(vi)    Guarantees by the Borrower of the obligations of the issuer of any
Existing Trust Preferred Securities in respect of such Existing Trust Preferred
Securities; and
(vii)    Mandatorily convertible securities (such as those known as “DECS”
(including tax deductible DECS)) consisting of Debt of the Borrower that is
subordinated in right of payment to other Debt of the Borrower of at least the
types and to at least the extent as was, on the date of issuance thereof, the
Junior Subordinated Debentures issued by the Borrower in connection with the
issuance by AES Trust III of its $3.375 Term Convertible Securities, Series C,
on October 7, 1999, (or otherwise satisfactory to the Agent) and which is
mandatorily convertible into, or redeemable with the proceeds of, Capital Stock
of the Borrower (other than Redeemable Stock).
“Equity Interest” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination; provided that Equity Interest shall not include Trust
Preferred Securities (other than the Existing Trust Preferred Securities) or any
debt security that constitutes Debt and is convertible into, or exchangeable
for, Equity Interests.
“Equity Issuances” means, in respect of any Person, the issuance or sale of
Equity Interests of such Person other than any such issuance to directors,
officers or employees pursuant to employee benefit plans in the ordinary course
of business (including by way of exercise of stock options).
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.
“ERISA Group” means the Borrower, its Subsidiaries and all members of a
controlled group of corporations and all trades or businesses (whether or not
incorporated) under common control which, together with the Borrower or any of
its Subsidiaries, are treated as a single employer under Section 414 of the
Internal Revenue Code.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

15


“Euro-Dollar Borrowing” has the meaning set forth in the definition of
“Borrowing” herein.
“Euro-Dollar Business Day” means any Domestic Business Day on which commercial
banks are open for international business (including dealings in dollar
deposits) in London.
“Euro-Dollar Default Rate” has the meaning set forth in Section 2.06(c).
“Euro-Dollar Lending Office” means, as to each Bank Party, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Dollar Lending
Office) or such other office, branch or affiliate of such Bank Party as it may
hereafter designate as its Euro-Dollar Lending Office by notice to the Borrower
and the Agent.
“Euro-Dollar Loan” means a Loan which bears interest at the Adjusted London
Interbank Offered Rate pursuant to the applicable Notice of Borrowing or Notice
of Interest Rate Election plus the Euro-Dollar Margin.
“Euro-Dollar Margin” means (i) in respect of the Revolving Credit Loans or Green
Revolving Credit Loans, a rate per annum equal to the Applicable Revolving
Margin and (ii) in respect of the Incremental Term Loan Facility, a rate per
annum to be agreed to by the Borrower, the Agent and the Incremental Term Loan
Banks.
“Euro-Dollar Reserve Percentage” means for any day that percentage (expressed as
a decimal) which is in effect on such day, as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement for a member bank of the Federal Reserve System in
New York City with deposits exceeding five billion dollars in respect of
“Eurocurrency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro‑Dollar
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Bank to United States
residents). The Adjusted London Interbank Offered Rate shall be adjusted
automatically on and as of the effective date of any change in the Euro-Dollar
Reserve Percentage.
“Event of Default” has the meaning set forth in Section 6.01.
“Excess Revolving L/C Collateral” has the meaning set forth in Section 2.14(d).
“Exchange Note Holders” means the holders of the Senior Secured Exchange Notes.
“Excluded AES Business” means any AES Business located in Brazil or Argentina;
provided that the Borrower may by written notice to the Agent make an election
not to treat one or more AES Businesses in Brazil or Argentina as an “Excluded
AES Business”. Once the Borrower elects not to treat an AES Business as an
“Excluded AES Business” it may


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

16


not thereafter change or revoke such election with respect to such AES Business
without the consent of the Required Banks.
“Excluded AES Entity” means any Person set forth on Schedule IV, as such
Schedule IV may be updated pursuant to Section 5.01(l)(2) whose assets consist
only of any of the Excluded AES Businesses and direct or indirect Investments
therein.
“Excluded Swap Obligation” means, with respect to the Borrower or any of its
Subsidiaries, any obligation (a “Swap Obligation”) to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, if, and to the extent that, all
or a portion of the Guarantee of the Borrower or any such Subsidiary , of, or
the grant by the Borrower or any such Subsidiary, of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of the Borrower’s or such Subsidiary’s
failure for any reason to constitute an “Eligible Contract Participant” as
defined in the Commodity Exchange Act (determined after giving effect to
“Keepwell, Support or Other Agreement” for the benefit of the Borrower or such
guarantor and any and all Guarantees of the Borrower or such guarantor’s Swap
Obligations by the Borrower or such other Subsidiaries) at the time the
Guarantee of such guarantor, or a grant by such guarantor of a security
interest, becomes effective with respect to such Swap Obligations. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with this definition.


“Existing Bank Credit Agreement” has the meaning set forth in the first
preliminary statement hereto.
“Existing Letter of Credit” means a “Letter of Credit” (as defined in the Former
Bank Credit Agreement) issued under the Former Bank Credit Agreement that was
outstanding on the Effective Date and listed on Appendix III under the heading
“Existing Revolving Letters of Credit”.
“Existing Revolving Credit Loan Bank” shall mean each Revolving Credit Loan Bank
under the Existing Credit Agreement immediately before the Amendment and
Restatement Effective Date.
“Existing Trust Preferred Securities” means the $3.375 Trust Preferred
Securities, Series C issued by AES Trust III on October 7, 1999.
“Extension of Credit” means (i) a Borrowing pursuant to Section 2.01 or
Section 2.17 or (ii) the issuance of a Revolving Letter of Credit or Green
Revolving Letter of Credit pursuant to Section 2.03.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

17


“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Amendment Effective Date (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreement entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.
“Facilities” means the Revolving Credit Loan Facility, the Green Revolving
Credit Loan Facility, the Initial Term Loan Facility and any Incremental Term
Loan Facility made available to the Borrower pursuant to Section 2.17.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, if
necessary, to the nearest 1/100th of 1%) equal to the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Domestic Business Day next
succeeding such day; provided that (i) if such day is not a Domestic Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Domestic Business Day as so published on the next
succeeding Domestic Business Day and (ii) if no such rate is so published on
such next succeeding Domestic Business Day, the Federal Funds Rate for such day
shall be the average rate quoted to Citibank, N.A. on such day on such
transactions as determined by the Agent.
“Financing Documents” means this Agreement, the Amendment, the Collateral
Documents and the Notes.
“Financing Parties” means (i) the Bank Parties hereunder and (ii) Exchange Note
Holders.
“First Priority Secured Debt” means Debt of the Borrower secured by a
first‑priority lien on the Creditor Group Collateral (subject to the limitations
set forth in Section 5.10(p)), provided that Debt owed to an Affiliate of the
Borrower shall not be First Priority Secured Debt.
“Foreign Subsidiary” means a Pledged Subsidiary or a Subsidiary of a Pledged
Subsidiary (other than an Excluded AES Entity) organized under the laws of a
jurisdiction other than the United States or any State thereof.
“Form 10-K” means the Borrower’s annual report on Form 10-K for the year ended
December 31, 2012, as filed with the Securities and Exchange Commission pursuant
to the Securities Exchange Act of 1934.
“Form 10-Q” means the Borrower’s quarterly report on Form 10‑Q for the quarter
ended March 31, 2013, as filed with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934.
“Former Bank Credit Agreement” means the “Existing Bank Credit Agreement” as
defined in the Existing Bank Credit Agreement.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

18


“Fronting Bank” means a Green Revolving Fronting Bank or a Revolving Fronting
Bank as the context may require.
“GAAP” has the meaning set forth in Section 1.02.
“Grantor” means each of the Borrower and AES BVI II.
“Group of Loans” means, at any time, a group of Loans consisting of (i) all
Loans which are Base Rate Loans at such time or (ii) all Euro-Dollar Loans
having the same Interest Period at such time; provided that if a Loan of any
particular Bank is converted to or made as a Base Rate Loan pursuant to
Article 8, such Loan shall be included in the same Group or Groups of Loans from
time to time as it would have been in if it had not been so converted or made.
“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (i) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay or to maintain financial statement conditions or otherwise) or
(ii) entered into for the purpose of assuring in any other manner the obligee of
such Debt or other obligation of the payment thereof or to protect such obligee
against loss in respect thereof (in whole or in part); provided that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or, for the avoidance of doubt, obligations of the
Borrower to provide capital to an AES Business under a Capital Commitment. The
term “Guarantee” used as a verb has a corresponding meaning.
“Green Maximum Outstanding Exposure” has the meaning set forth in Section
2.15(a).
“Green Revolving Credit Loan” has the meaning set forth in Section 2.01(a).
“Green Revolving Credit Loan Bank” means each Bank having a Green Revolving
Credit Loan Commitment.
“Green Revolving Credit Loan Commitments” means, at any time, with respect to
any Green Revolving Credit Loan Bank at any time, the amount set forth opposite
such Bank’s name on Appendix I hereto under the caption “Green Revolving Credit
Loan Commitment” or, if such Bank has entered into one or more Assignment and
Assumptions, the amount set forth for such Bank in the Register maintained by
the Agent pursuant to Section 10.06(g) as such Bank’s “Green Revolving Credit
Loan Commitment”, as such amount may be reduced or increased at or prior to such
time pursuant to Sections 2.09 or 2.10.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

19


“Green Revolving Credit Loan Facility” means, at any time, the aggregate amount
of the Green Revolving Credit Loan Banks’ Green Revolving Credit Loan
Commitments.
“Green Revolving Credit Loan Note” means a promissory note of the Borrower to
the order of any Green Revolving Credit Loan Bank, in substantially the form of
Exhibit A-1 hereto, evidencing the indebtedness of the Borrower to such Bank
resulting from the Green Revolving Credit Loans made or deemed to have been made
by such Bank.
“Green Revolving Credit Loan Termination Date” has the meaning set forth in the
definition of “Termination Date” herein.
“Green Revolving Credit Period” means with respect to the Green Revolving Credit
Loan Facility, the period from and including the Amendment Effective Date to but
excluding the Green Revolving Credit Loan Termination Date.
“Green Revolving Fronting Bank” means (i) each Green Revolving Credit Loan Bank
listed on Schedule VII hereto and (iii) any other Green Revolving Credit Loan
Bank and/or any Third Party Fronting Bank which has executed and delivered to
the Agent a Revolving Fronting Bank Agreement pursuant to Section 10.15, in each
case, unless such Bank has been released from its obligation as a Green
Revolving Fronting Bank pursuant to Section 10.15(b).
“Green Revolving Fronting Bank Agreement” means an agreement, in substantially
the form of Exhibit D hereto.
“Green Revolving L/C Drawing” means a drawing effected under any Green Revolving
Letter of Credit.
“Green Revolving Letter of Credit” means a letter of credit issued by a Green
Revolving Fronting Bank pursuant to Section 2.03(a).
“Green Revolving Letter of Credit Commission Rate” means, at any date of
determination, a rate per annum equal to the Applicable Revolving Margin on such
date.
“Green Revolving Letter of Credit Liabilities” means, at any time and in respect
of any Green Revolving Letter of Credit, the sum, without duplication, of
(i) the Available Amount of such Green Revolving Letter of Credit plus (ii) the
aggregate unpaid amount of all Reimbursement Obligations in respect of previous
Green Revolving L/C Drawings made under such Green Revolving Letter of Credit.
“Green Revolving Letter of Credit Termination Date” has the meaning set forth in
Section 2.03(h)(i).
“Green Required Revolving Credit Loan Banks” means at any time the Green
Revolving Credit Loan Banks having at least a majority of the aggregate Green
Total Exposures at such time; provided that the Total Exposure of any Defaulting
Bank shall be disregarded for


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

20


purposes of making a determination of Green Required Revolving Credit Loan Banks
at any time.
“Green Total Exposure” means at any time with respect to each Green Revolving
Credit Loan Bank, its Green Revolving Credit Loan Commitment or, if the Green
Revolving Credit Loan Commitments shall have terminated, its Green Total
Outstandings.
“Green Total Outstandings” means at any time, as to any Green Revolving Credit
Loan Bank, the sum of the aggregate outstanding principal amount of such Green
Revolving Credit Loan Bank’s Loans and its participation in the Green Revolving
Letter of Credit Liabilities and all unreimbursed Green Revolving L/C Drawings.
“Green Unused Revolving Credit Loan Commitments” means, with respect to any
Green Revolving Credit Loan Bank at any time, (i) such Green Bank’s Revolving
Credit Loan Commitment at such time minus (ii) the sum of (A) the aggregate
principal amount of all Green Revolving Credit Loans outstanding at such time
and owed to such Green Revolving Credit Loan Bank plus (B) such Bank’s pro rata
share of the Green Revolving Letter of Credit Liabilities and all unreimbursed
Green Revolving L/C Drawings at such time.
“Hazardous Substances” means any toxic, radioactive, caustic or otherwise
hazardous substance, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.
“Hedge Agreement” means any contract, instrument or agreement in respect of
Derivative Obligations.
“Hedge Bank” means any Bank Party or an Affiliate of a Bank Party in its
capacity as a party to a Secured Hedge Agreement.
“Hybrid Securities” means, with respect to any Person, perpetual preferred stock
that is not Redeemable Stock of such Person and any other securities of such
Person that, at the time of issuance, received at least two of the following
treatments: (a) ”intermediate equity content” or better equity treatment from
Standard & Poor’s Rating Services, (b) ”Basket C Equity Credit” or better equity
treatment from Moody’s Investors Service, Inc. and (c) ”Class C- Moderate Equity
Content” or better equity treatment from Fitch Ratings; provided that to the
extent any such category of a rating agency is no longer in existence, the
applicable references in this definition shall be deemed to be a reference to
the nearest equivalent category of such rating agency.
“Increase Commitment Date” has the meaning set forth in Section 2.17(b).
“Increase Date” has the meaning set forth in Section 2.17(a).
“Incremental Term Loan” means each term loan made by an Incremental Term Loan
Bank under the Incremental Term Loan Facility in accordance with the terms of
Section 2.17.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

21


“Incremental Term Loan Bank” means each Bank (including any Additional Term Loan
Bank) having an Incremental Term Loan.
“Incremental Term Borrowings” means a borrowing consisting of simultaneous
Incremental Term Loans of the same type made by the Incremental Term Loan Banks.
“Incremental Term Loan Commitment” means, with respect to each Incremental Term
Loan Bank, the amount set forth for such Bank in respect of the Incremental Term
Loan Facility in the Register maintained by the Agent pursuant to
Section 10.06(f).
“Incremental Term Loan Facility” has the meaning set forth in Section 2.17(a).
“Incremental Term Loan Note” means a promissory note of the Borrower to the
order of any Incremental Term Loan Bank, in substantially the form of
Exhibit A-2 hereto (with such modifications as the Borrower and the Agent may
agree are necessary to evidence the terms of the Incremental Term Loan
Facility), evidencing the indebtedness of the Borrower to such Bank resulting
from the Incremental Term Loan deemed to have been made by such Bank.
“Incremental Term Loan Termination Date” has the meaning set forth in the
definition of “Termination Date” herein.
“Indemnitee” has the meaning set forth in Section 10.03(b).
“Initial Term Loan” means each “Term Loan” originally made under the Existing
Bank Credit Agreement (none of which remain outstanding as of the Amendment and
Restatement Effective Date) and each Initial Term Loan made as a result of a
Commitment Increase in accordance with the terms of Section 2.17.
“Initial Term Loan Bank” means each Bank (including any Additional Term Loan
Bank) having an Initial Term Loan.
“Initial Term Loan Commitment” means, with respect to each Initial Term Loan
Bank, the amount set forth opposite its name on Appendix II hereto or, if such
Bank has entered into one or more Assignment and Assumptions or Assumption
Agreements or is an Additional Term Loan Bank, the amount set forth for such
Bank in respect of the Initial Term Loan Facility in the Register maintained by
the Agent pursuant to Section 10.06(f).
“Initial Term Loan Facility” means, at any time, the aggregate amount of the
Initial Term Loan Banks’ Initial Term Loans at such time.
“Initial Term Loan Note” means a promissory note of the Borrower to the order of
any Initial Term Loan Bank, in substantially the form of Exhibit A-2 hereto,
evidencing the indebtedness of the Borrower to such Bank resulting from the
Initial Term Loan deemed to have been made by such Bank.
“Initial Term Loan Termination Date” has the meaning set forth in the definition
of “Termination Date” herein.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

22


“Interest Period” means, with respect to each Euro-Dollar Loan, the period
commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in an applicable Notice of Interest Rate
Election and ending one, two, three, six or, with the consent of all affected
Banks, twelve months thereafter, as the Borrower may elect in such notice;
provided that:
(viii)    any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall be extended to the next succeeding Euro-Dollar
Business Day unless such Euro-Dollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Euro-Dollar Business Day;
(ix)    any Interest Period which begins on the last Euro-Dollar Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (iii) below, end on the last Euro-Dollar Business Day of a calendar
month; and
(x)    (w) with respect to any Revolving Credit Loans, any Interest Period that
would otherwise end after the Revolving Credit Loan Termination Date shall end
on the Revolving Credit Loan Termination Date, (x) with respect to any Green
Revolving Credit Loans, any Interest Period that would otherwise end after the
Green Revolving Credit Loan Termination Date shall end on the Green Revolving
Credit Loan Termination Date, (y) with respect to any Initial Term Loans, any
Interest Period that would otherwise end after the Initial Term Loan Termination
Date shall end on the Initial Term Loan Termination Date and (z) with respect to
any Incremental Term Loans, any Interest Period that would otherwise end after
the applicable Incremental Term Loan Termination Date shall end on the
applicable Incremental Term Loan Termination Date.
“Intermediate Holding Companies” has the meaning set forth in Section 5.16(b).
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, or
any successor statute.
“Investment” means any investment in any Person, whether by means of share
purchase, capital contribution, loan, Guarantee, time deposit or otherwise (but
not including any demand deposit).
“IPALCO” means Ipalco Enterprises, Inc., an Indiana corporation.
“Lender Parties” has the meaning set forth in the Collateral Trust Agreement.
“L/C Drawing” means a Green Revolving L/C Drawing or a Revolving L/C Drawing, as
the context may require.
“Letter of Credit” means a Green Revolving Letter of Credit or a Revolving
Letter of Credit, as the context may require.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

23


“Letter of Credit Liability” means a Green Revolving Letter of Credit Liability
or a Revolving Letter of Credit Liability, as the context may require.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset. For the purposes of this Agreement, the Borrower or any
of its Subsidiaries shall be deemed to own subject to a Lien any asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.
“Loan” means a Revolving Credit Loan, a Green Revolving Credit Loan or a Term
Loan, each of which may be a Base Rate Loan or a Euro-Dollar Loan and “Loans”
means Revolving Credit Loans, Green Revolving Credit Loans or Term Loans, each
of which may be Base Rate Loans or Euro-Dollar Loans or any combination of the
foregoing.
“Loan Party” means each Obligor and AES BVI II.
“London Interbank Offered Rate” means, for any date in respect of an Interest
Period, the rate per annum equal to (i) the rate per annum equal to the rate
determined by the Agent to be the offered rate which appears on the page of the
Reuters Screen which displays an average ICE Benchmark Administration Interest
Settlement Rate (or successor thereto if such rate is no longer displayed) (such
page currently being the LIBOR01 page) for deposits (for delivery on the first
day of such period) with a term equivalent to such period in Dollars, determined
as of approximately 11:00 A.M. (London, England time) on such date, (ii) in the
event the rate referenced in the preceding sub-clause (i) does not appear on
such page or service or if such page or service shall cease to be available, the
rate per annum equal to the rate determined by the Agent to be the offered rate
on such other page or other service which displays an average ICE Benchmark
Administration Interest Settlement Rate (or successor thereto if such rate is no
longer displayed) for deposits (for delivery on the first day of such period)
with a term equivalent to such period in Dollars, determined as of approximately
11:00 A.M. (London, England time) on such date or a rate determined through the
use of straight-line interpolation by reference to two such rates, one of which
shall be determined as if the length of the period of such deposits were the
period of time for which the rate for such deposits are available is the period
next shorter than the length of such Interest Period and the other of which
shall be determined as if the period of time for which the rate for such
deposits are available is the period next longer than the length of such
Interest Period as determined by the Agent or (iii) in the event the rates
referenced in the preceding sub-clauses (i) and (ii) are not available, the rate
per annum at which the Agent could borrow funds in the London interbank market
on such date, were it to do so by asking for and then accepting offers in
Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loans for which the London Interbank Offered Rate is then being
determined and with maturities comparable to such period; provided that at no
time shall the London Interbank Offered Rate in respect of Loans be deemed to be
less than 0.00% per annum.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

24


“Material Adverse Effect” means a material adverse effect on (i) the business,
consolidated results of operations, or consolidated financial condition of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Loan
Parties to perform their material obligations under any Financing Document or
(iii) the rights of and remedies available to any Bank Party under any Financing
Document.
“Material AES Entity” means any Person in which the Borrower has a direct or
indirect equity Investment if such Person’s contribution to Parent Operating
Cash Flow for the four most recently completed fiscal quarters of the Borrower
constitutes 20% or more of Parent Operating Cash Flow for such period.
“Material Debt” means, with respect to any Person, Debt (other than the Loans
and the Reimbursement Obligations) of such Person arising in one transaction, in
an aggregate principal amount exceeding $100,000,000.
“Material Hedge Agreement” means, with respect to any Person, a Hedge Agreement
entered into by such Person in respect of which the Derivative Obligations of
such Person exceed $100,000,000.
“Material Obligation” means any obligation or liability in an amount equal to or
in excess of $100,000,000.
“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $100,000,000.
“Maximum Outstanding Exposure” has the meaning set forth in Section 2.15(a).
“Minimum CP Rating” means (i) A‑1 for Standard & Poor’s Ratings Services;
(ii) P‑1 for Moody’s Investors Service, Inc.; (iii) F‑1 for Fitch IBCA, Inc. and
(iv) D‑1 for Duff & Phelps Credit Rating Co.
“Minimum Ratings Condition” means, at any time of determination, that the
Facilities are rated at least Ba1 from Moody’s Investors Service, Inc. and the
corporate credit rating of the Borrower is at least BB- from Standard & Poor’s
Ratings Services, in each case without any negative outlook.
“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.
“Net Cash Proceeds”: (a) with respect to an Equity Issuance by a Subsidiary or
the incurrence of Debt (a “Covered Transaction”), means the aggregate amount of
cash received from time to time (whether as initial consideration or through
payment or disposition of


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

25


deferred consideration) by the Borrower and its Subsidiaries from such Covered
Transaction after deducting therefrom (without duplication) (i) brokerage
commissions, underwriting fees and discounts, legal fees, finder’s fees and
other similar fees and commissions, (ii) in the case of a Covered Transaction in
the form of incurrence of Debt by a Subsidiary, the amount of any Debt of such
Subsidiary that, by the terms of the agreement or instrument governing such Debt
or applicable law, is required to be repaid or prepaid and is actually so repaid
or prepaid with all or a portion of the proceeds of such Covered Transaction and
(iii) any portion of the proceeds of such Covered Transaction required to prepay
or collateralize interest or dividends payable in respect of such Covered
Transaction during one six-month period; and
(b)    with respect to any Asset Sale, means cash payments received (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or otherwise, but only as and when received
(including any cash received upon sale or disposition of such note or
receivable), excluding any other consideration received in the form of
assumption by the acquiring Person of Debt or other obligations relating to the
property disposed of in such Asset Sale or received in any other noncash form)
therefrom, in each case, net of:
(i)    all legal, title and recording tax expenses, commissions and other
customary fees and expenses incurred (including, without limitation, consent and
waiver fees and any applicable premiums, earn-out or working interest payments
or payments in lieu or in termination thereof), and all federal, state,
provincial, foreign and local taxes payable to the relevant tax authority (x) as
a direct consequence of such Asset Sale, (y) as a result of the required
repayment of any Debt in any jurisdiction other than the jurisdiction where the
property disposed of was located or (z) as a result of any repatriation to the
U.S. of any proceeds of such Asset Sale,
(ii)    a reasonable reserve (which reserve if required by the applicable sale
agreement, shall be deposited into a third party escrow account with an escrow
agent and shall be maintained in such account until such time as the applicable
indemnification obligation expires or the amounts on deposit are required to
make indemnification payments) for any indemnification payments (fixed and
contingent) attributable to seller’s indemnities to the purchaser undertaken by
the Borrower or any of its Subsidiaries in connection with such Asset Sale (but
excluding any payments, which by the terms of the indemnities will not, under
any circumstances, be made prior to the Initial Term Loan Termination Date);
provided that any amounts in such reserve to the extent not paid to the
purchaser as an indemnification payment after the expiration of any applicable
time period set forth in the agreements in respect of such Asset Sale shall be
treated as “Net Cash Proceeds” for all purposes of this Agreement,
(iii)    all payments made on any Debt (other than First Priority Secured Debt)
which must by its terms or by applicable law be repaid out of the proceeds from
such Asset Sale, and
(iv)    all required distributions and other required payments made to minority
interest holders in Subsidiaries or joint ventures as a result of such Asset
Sale;


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

26


provided that for purposes of determining Net Cash Proceeds received by a
Subsidiary required to be applied pursuant to Section 2.10, only that portion of
such Net Cash Proceeds received by the Borrower or a Qualified Holding Company
whose Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents from such Subsidiary in accordance with Section 5.17 shall
be included.
“Non-Consenting Bank” has the meaning set forth in Section 10.16.
“Non-Pledged Subsidiaries” means (i) as of the Closing Date, each of the direct
Subsidiaries of the Borrower or of AES BVI II listed on Schedule III or
(ii) after the Closing Date, in addition to the “Non-Pledged Subsidiaries” set
forth on Schedule III, any newly formed or acquired direct (1) Subsidiary of the
Borrower whose aggregate assets have a fair market value not in excess of
$3,000,000 and, together with the fair market value of the assets of all
Non-Pledged Subsidiaries (other than any Subsidiary which is described in
clause (2) below), does not exceed $50,000,000 or (2) Subsidiaries of the
Borrower for which a grant or perfection of a Lien on such Subsidiary’s stock
would require approvals and consents from foreign and domestic regulators and
from lenders to, and suppliers, customers or other contractual counterparties
of, such Subsidiary.
“Note” means a Revolving Credit Loan Note or a Term Loan Note.
“Notice of Borrowing” has the meaning set forth in Section 2.02.
“Notice of Interest Rate Election” has the meaning set forth in Section 2.07(a).
“Notice of Issuance” has the meaning set forth in Section 2.03(d).
“Obligation” means, with respect to any Person, any payment, performance or
other obligation of such Person of any kind, including, without limitation, any
liability of such Person on any claim, whether or not the right of any creditor
to payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured or unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 6.01(g) or
(h). Without limiting the generality of the foregoing, the Obligations of the
Borrower under the Financing Documents include (i) the obligation to pay
principal, interest, Revolving Letter of Credit or Green Revolving Letter of
Credit commissions, charges, expenses, fees, attorneys’ fees and disbursements,
indemnities and other amounts payable by the Borrower under any Financing
Document and (ii) the obligation of the Borrower to reimburse any amount in
respect of any of the foregoing that any Bank Party, in its sole discretion, may
elect to pay or advance on behalf of the Borrower. Notwithstanding the
foregoing, the Obligations under the Financing Documents shall in no event
include any Excluded Swap Obligations.
“Obligors” means the Borrower and, prior to the Amendment and Restatement
Effective Date, the “Subsidiary Guarantors” under and as defined in the Existing
Bank Credit Agreement.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

27


“Off Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if such Obligations would give rise to
a claim against such Person in a proceeding referred to in Section 6.01(h).
“Other Taxes” has the meaning set forth in Section 8.04(b).
“Parent” means, with respect to any Bank Party, any Person controlling such Bank
Party.
“Parent Company” means, with respect to a Bank, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Bank, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Bank.
“Parent Operating Cash Flow” means, for any period, the sum of the following
amounts (determined without duplication) as calculated below:
(v)    dividends paid to the Borrower by its Subsidiaries during such period;
(vi)    consulting and management fees paid to the Borrower for such period;
(vii)    tax sharing payments made to the Borrower during such period;
(viii)    interest and other distributions paid to the Borrower during such
period with respect to cash and other Temporary Cash Investments of the Borrower
(other than with respect to amounts on deposit in the Revolving L/C Cash
Collateral Account);
(ix)    cash payments made to the Borrower in respect of foreign exchange Hedge
Agreements or other foreign exchange activities entered into by the Borrower on
behalf of any of its Subsidiaries; and
(x)    other cash payments made to the Borrower by its Subsidiaries other than
(A) returns of invested capital; (B) payments of the principal of Debt of any
such Subsidiary to the Borrower and (C) payments in an amount equal to the
aggregate amount released from debt service reserve accounts upon the issuance
of letters of credit for the account of the Borrower and the benefit of the
beneficiaries of such accounts.
For purposes of determining Parent Operating Cash Flow:
(1)the aggregate net cash payments received by a Qualified Holding Company whose
Equity Interests have been pledged to the Secured Holders as and to the extent
required by the Collateral Documents during any period which could have been
(without regard for any cash held by such Qualified Holding Company at the
beginning of such period), but were not, paid as a dividend to the Borrower
during such period due to tax or other cash management considerations may be
included in Parent Operating Cash Flow for such period; provided that any
amounts so included will not be included in


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

28


Parent Operating Cash Flow if and when paid to the Borrower in any subsequent
period; and
(2)    Net Cash Proceeds from Asset Sales, Equity Issuances or the incurrence of
Debt (but only to the extent that the Net Cash Proceeds from such incurrence of
Debt are paid to the Borrower or a Qualified Holding Company as a return of
capital) shall not be included in Parent Operating Cash Flow for any period.
“Participant” has the meaning set forth in Section 10.06(b).
“Participant Register” has the meaning set forth in Section 10.06(b).
“Payment Restriction” means any provision in any agreement limiting the ability
of any of the Borrower’s Subsidiaries to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any Debt
owed to, make loans or advances to, or otherwise transfer assets to or invest
in, the Borrower or any Subsidiary of the Borrower (whether through a covenant
restricting dividends, loans, asset transfers or investments, a financial
covenant or otherwise).
“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.
“Permitted Amendment” means, one or more amendments providing for an extension
of the final maturity date of any Loan and/or any commitment of the Accepting
Banks (provided, that such extensions may not result in having more than eight
different final maturity dates under this Agreement without the prior written
consent of the Agent (such consent not to be unreasonably withheld, conditioned
or delayed)) and, in connection therewith and subject to the limitations set
forth in Section 10.17, any change in the Base Rate Margin and/or Euro-Dollar
Margin and other pricing with respect to the applicable Loans and/or commitments
of the Accepting Banks and the payment of any fees (including prepayment
premiums or fees) to the Accepting Banks (such changes and/or payments to be in
the form of cash, equity interest or other property as agreed by the Borrower
and the Accepting Banks to the extent not prohibited by this Agreement).


“Permitted Business” means, with respect to any Person, (i) a line of business
which is substantially the same line of business as one or more of the principal
businesses of such Person and its Subsidiaries, (ii) a line of business which is
complementary or ancillary to, one or more of the principal businesses of such
Person and its Subsidiaries, (iii) any energy business, (iv) any infrastructure
business, (v) any power business, (vi) any public utility business, (vii) the
ownership, extraction, processing, transportation, distribution and sales of
fossil fuels and derivatives thereof, (viii) any line of business relating or in
connection with, climate solutions, carbon offsets, biofuels or battery storage
and (ix) any business ancillary, complementary or related to any of the business
described in clauses (i) through (viii), including without limitation trading
activities.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

29


“Permitted Credit Derivative Transaction” means any credit derivative
transaction referencing a government, governmental agency or quasi-governmental
agency, sovereign or sovereign agency or a super- or multi- national agency or
any debt obligation issued by any such entity, in each case to the extent such
transaction is not entered into for speculative purposes.
“Person” means an individual, a corporation, a partnership, an association, a
trust or any other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.
“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.
“Pledged Debt” shall have the meaning specified in the Security Agreement.
“Pledged Subsidiary” means a direct Subsidiary of the Borrower or AES BVI II
listed on Schedule I hereto, whose Equity Interests have been pledged to the
Collateral Trustees for the benefit of the Secured Holders by the Borrower or
AES BVI II, as applicable, pursuant to the Security Agreement or the BVI Cayman
Pledge Agreement.
“Power Supply Business” means an electric power or thermal energy generation or
cogeneration facility or related facilities, or an electric power transmission,
distribution, fuel supply and fuel transportation facilities, or any combination
thereof (all subject to relevant security, if any, under related project
financing arrangements), together with its or their related power supply,
thermal energy and fuel contracts as well as other contractual arrangements with
customers, suppliers and contractors.
“PUHCA” has the meaning set forth in Section 4.12.
“Qualified Equity-Linked or Hybrid Securities” means preferred stock,
mandatorily convertible debt securities and Hybrid Securities, in each case,
that does not constitute Redeemable Stock.
“Qualified Holding Company” means any Wholly-Owned Consolidated Subsidiary of
the Borrower that satisfies, and all of whose direct or indirect holding
companies (other than the Borrower) are Wholly-Owned Consolidated Subsidiaries
of AES that satisfy, the following conditions:
(xi)    its direct and indirect interest in any AES Business shall be limited to
the ownership of Capital Stock or Debt obligations of a Person with a direct or
indirect interest in such AES Business;


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

30


(xii)    except as a result of the Financing Documents (and permitted
refinancings thereof), no consensual encumbrance or restriction of any kind
shall exist on its ability to make payments, distributions, loans, advances or
transfers to the Borrower;
(xiii)    it shall not have outstanding any Debt other than Guarantees of Debt
under, or Liens constituting Debt under, the Financing Documents (and permitted
refinancings thereof) and Debt to the Borrower or to other Qualified Holding
Companies (other than AES BVI II);
(xiv)    it shall engage in no business or other activity, shall enter into no
binding agreements and shall incur no obligations (other than agreements with,
and obligations to, the Borrower or other Qualified Holding Companies (other
than AES BVI II)) other than (A) the holding of the Capital Stock and Debt
obligations permitted under clause (i) above, including entering into retention
agreements and subordination agreements relating to such Capital Stock and Debt,
(B) the holding of cash received from its Subsidiaries and the investment
thereof in Temporary Cash Investments, (C) the payment of dividends and other
amounts to the Borrower, (D) ordinary business development activities, (E) the
making (but not the entering into binding obligations to make) of Investments in
AES Businesses owned by its Subsidiaries, and (F) entering into foreign exchange
Hedge Agreements (otherwise permitted under Section 5.19) in respect of
dividends received or expected to be received from Subsidiaries of such
Qualified Holding Company, in a notional amount not to exceed $100,000,000
outstanding at any time for each Qualified Holding Company and for a term of no
more than six months from the date the relevant Hedge Agreement is entered into;
and
(xv)    is listed on Schedule V hereto (as supplemented from time to time by
written notice to the Agent by the Borrower).
“Quarterly Payment Date” means each March 31, June 30, September 30 and
December 31.
“Recourse Debt” means, on any date, the sum of (i) Debt of the Borrower (other
than (x) Equity Credit Preferred Securities, (y) Qualified Equity-Linked or
Hybrid Securities and (z) undrawn letters of credit supporting business
development activities) plus (ii) Derivative Obligations of the Borrower plus
(iii) Off Balance Sheet Obligations of the Borrower.
“Recourse Debt to Cash Flow Ratio” means, for any period, the ratio of:
(xvi)    the sum of the Recourse Debt as of the end of such period to;
(xvii)    the Adjusted Parent Operating Cash Flow during such period.
“Redeemable Stock” means any class or series of Capital Stock or Hybrid
Securities of any Person that by its terms or otherwise is (i) required to be
redeemed prior to the date that is 180 days following the Revolving Credit Loan
Termination Date (other than a redemption solely in the form of Capital Stock
that does not constitute Redeemable Stock),


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

31


(ii) redeemable at the option of the holder of such class or series of Capital
Stock or Hybrid Securities at any time prior to the date that is 180 days
following the Revolving Credit Loan Termination Date or (iii) convertible into
or exchangeable for (unless solely at the option of such person) Capital Stock
or Hybrid Securities referred to in clause (i) or (ii) above or Debt having a
scheduled maturity prior to the date that is 180 days following the Revolving
Credit Loan Termination Date; provided that any Capital Stock or Hybrid
Securities that would not constitute Redeemable Stock but for provisions thereof
giving holders thereof the right to require such person to repurchase or redeem
such Capital Stock or Hybrid Securities upon the occurrence of an “asset sale”
or a “change of control” occurring prior to the date that is 180 days following
the Revolving Credit Loan Termination Date shall not constitute Redeemable Stock
if such Capital Stock or Hybrid Securities specifically provides that such
person will not repurchase or redeem any such Capital Stock or Hybrid Securities
pursuant to such provisions unless such repurchase or redemption is permitted
under the terms of this Agreement.
“Refunding Borrowing” means a Borrowing which, after application of the proceeds
thereof, results in no net increase in the Total Outstandings of any Revolving
Credit Loan Bank or Green Total Outstandings of any Green Revolving Credit Loan
Bank, as the case may be.
“Register” has the meaning set forth in Section 10.06(f).
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.
“Reimbursement Obligations” means at any date the obligations then outstanding
of the Borrower under Section 2.03(f) to reimburse the Revolving Fronting Banks
for Revolving L/C Drawings under Revolving Letters of Credit or the Green
Revolving Fronting Banks for Green Revolving L/C Drawings under Green Revolving
Letters of Credit.
“Related Fund” means with respect to any Bank Party that is a fund that invests
in bank loans, any other fund that invests in commercial loans and is managed or
advised by the same investment advisor as such Bank party or by an Affiliate of
such investment advisor.
“Relevant Contingent Exposure” has the meaning set forth in Section 2.14(c).
“Required Banks” means, at any time, Bank Parties owed or holding at least a
majority in interest of the aggregate principal amount (based in the case of any
Revolving Letter of Credit or Green Revolving Letter of Credit denominated in an
Alternative Currency other than Dollars, on the Dollar Equivalent at such time)
of the sum of (i) the aggregate principal amount of the Loans outstanding at
such time, (ii) the aggregate Revolving Letter of Credit Liabilities outstanding
at such time, (iii) the aggregate Unused Revolving Credit Loan Commitments at
such time, (iv) the aggregate Green Revolving Letter of Credit Liabilities
outstanding at such time and (v) the aggregate Green Unused Revolving Credit
Loan Commitments at such time; provided that the Term Loans, Revolving Credit
Loans, Revolving Letter of Credit Liabilities and Unused Revolving Credit
Commitments, Green Revolving Credit Loans, Green Revolving Letter of Credit
Liabilities and Green Unused Revolving Credit Commitments of any Defaulting


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

32


Bank shall be disregarded in the determination of the Required Banks at any
time, except that (x) the Term Loan Commitment, Revolving Credit Loan Commitment
or Green Revolving Credit Loan Commitment of any Defaulting Bank may not be
increased or extended without the consent of such Bank and (y) any waiver,
amendment or modification requiring the consent of all Banks or each affected
Bank that by its terms affects any Defaulting Bank more adversely than other
affected Banks shall require the consent of such Defaulting Bank.
“Required Revolving Credit Loan Banks” means at any time the Revolving Credit
Loan Banks having at least a majority of the aggregate Total Exposures at such
time; provided that the Total Exposure of any Defaulting Bank shall be
disregarded for purposes of making a determination of Required Revolving Credit
Loan Banks at any time.
“Responsible Officer” means any duly authorized officer of the Borrower or any
of its Subsidiaries.
“Restricted Payment” has the meaning set forth in Section 5.09(a).
“Revolving Credit Assumption Agreement” has the meaning set forth in
Section 2.18(d)(ii).
“Revolving Credit Increase Date” has the meaning set forth in Section 2.18(a).
“Revolving Credit Loan” has the meaning set forth in Section 2.01(a).
“Revolving Credit Loan Bank” means each Bank having a Revolving Credit Loan
Commitment.
“Revolving Credit Loan Commitment Increase” has the meaning set forth in
Section 2.18(a).
“Revolving Credit Loan Commitments” means, at any time, with respect to any
Revolving Credit Loan Bank at any time, the amount set forth opposite such
Bank’s name on Appendix I hereto under the caption “Revolving Credit Loan
Commitment” or, if such Bank has entered into one or more Assignment and
Assumptions, the amount set forth for such Bank in the Register maintained by
the Agent pursuant to Section 10.06(g) as such Bank’s “Revolving Credit Loan
Commitment”, as such amount may be reduced or increased at or prior to such time
pursuant to Sections 2.09, 2.10 or 2.18.
“Revolving Credit Loan Facility” means, at any time, the aggregate amount of the
Revolving Credit Loan Banks’ Revolving Credit Loan Commitments.
“Revolving Credit Loan Increase Commitment Date” has the meaning set forth in
Section 2.18(b).
“Revolving Credit Loan Note” means a promissory note of the Borrower to the
order of any Revolving Credit Loan Bank, in substantially the form of
Exhibit A-1 hereto,


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

33


evidencing the indebtedness of the Borrower to such Bank resulting from the
Revolving Credit Loans made or deemed to have been made by such Bank.
“Revolving Credit Loan Termination Date” has the meaning set forth in the
definition of “Termination Date” herein.
“Revolving Credit Loan/Term Loan Obligations” shall have the meaning set forth
in Section 9.01.
“Revolving Credit Period” means with respect to the Revolving Credit Loan
Facility, the period from and including the Amendment and Restatement Effective
Date to but excluding the Revolving Credit Loan Termination Date.
“Revolving Fronting Bank” means (i) with respect to each Existing Letter of
Credit deemed to have been issued pursuant to the second sentence of
Section 2.03(a), each Bank listed as issuer thereof on Appendix III hereto, as
the case may be, (ii) each Revolving Credit Loan Bank listed on Schedule VII
hereto and (iii) any other Revolving Credit Loan Bank and/or any Third Party
Fronting Bank which has executed and delivered to the Agent a Revolving Fronting
Bank Agreement pursuant to Section 10.15, in each case, unless such Bank has
been released from its obligation as a Revolving Fronting Bank pursuant to
Section 10.15(b).
“Revolving Fronting Bank Agreement” means an agreement, in substantially the
form of Exhibit D hereto.
“Revolving L/C Cash Collateral Account” has the meaning set forth in
Section 2.14(a).
“Revolving L/C Collateral” has the meaning set forth in Section 2.14(b).
“Revolving L/C Drawing” means a drawing effected under any Revolving Letter of
Credit.
“Revolving Letter of Credit” means a letter of credit issued by a Revolving
Fronting Bank pursuant to Section 2.03(a) and shall also include each Existing
Letter of Credit.
“Revolving Letter of Credit Commission Rate” means, at any date of
determination, a rate per annum equal to the Applicable Revolving Margin on such
date.
“Revolving Letter of Credit Liabilities” means, at any time and in respect of
any Revolving Letter of Credit, the sum, without duplication, of (i) the
Available Amount of such Revolving Letter of Credit plus (ii) the aggregate
unpaid amount of all Reimbursement Obligations in respect of previous Revolving
L/C Drawings made under such Revolving Letter of Credit.
“Revolving Letter of Credit Termination Date” has the meaning set forth in
Section 2.03(h)(i).


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

34


“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (a) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State or the U.S. Department of Commerce, (b) the United Nations
Security Council; (c) the European Union; or (d) Her Majesty’s Treasury.
“Sanctioned Country” means at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government (currently,
Crimea, Cuba, Iran, North Korea, Sudan, and Syria).
“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury or the U.S. Department of State, the United Nations Security Council,
the European Union or Her Majesty’s Treasury, (b) any Person located, organized
or resident in, or any Governmental Entity or governmental instrumentality of, a
Sanctioned Country or (c) any Person 50% or more directly or indirectly owned by
any Person described in clause (a) hereof.
“SEC Filings” means public filings made by the Borrower with the Securities and
Exchange Commission on Form 8-K, Form 10-Q or Form 10-K, and any filed
amendments to any of the foregoing.
“Secured Hedge Agreement” means any Hedge Agreement permitted under Article V
that (i) is entered into by and between the Borrower and any Hedge Bank and
(ii) specifies by its terms that it is secured by the Collateral.
“Secured Holders” has the meaning set forth in the Collateral Trust Agreement.
“Secured Obligations” has the meaning specified in the Collateral Trust
Agreement.
“Secured Treasury Management Service Agreements” means any agreement between the
Borrower or any of its Subsidiaries and a Bank Party or an Affiliate of a Bank
Party to provide treasury management services to the Borrower.
“Security Agreement” means the Security Agreement dated as of December 12, 2002
made by the grantors thereunder in favor of the Collateral Trustees, as amended
by Amendment No. 1 dated as of July 29, 2003 and as further amended from time to
time.
“Security Agreement Collateral” means the “Collateral” referred to in the
Security Agreement.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

35


“Senior Secured Exchange Notes” means the 10% Exchange Notes due December 15,
2005 issued by the Borrower pursuant to the Senior Secured Exchange Note
Indenture and any other Debt issued by the Borrower under the Senior Secured
Exchange Note Indenture.
“Senior Secured Exchange Note Indenture” means that certain indenture between
the Borrower and Wells Fargo Bank Minnesota, National Association, as Trustee to
be dated as of December 13, 2002.
“Shared Collateral Documents” means the Security Agreement, the Collateral Trust
Agreement, the BVI Cayman Pledge Agreement and any other agreement that creates
or purports to create a Lien in favor of the Collateral Trustees for the Lender
Parties.
“Solvent” and “Solvency” mean, with respect to any Person on a particular date,
that on such date (i) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Special Purpose Financing Subsidiary” means a Consolidated Subsidiary that has
no direct or indirect interest in a Power Supply Business or other AES Business
and (1) for purposes of Section 5.09(a)(v), was formed solely for the purpose of
acquiring Equity Interests in the Borrower and obtaining financing (including
the issuance of securities) the proceeds of which were intended to be used to
acquire Equity Interests in the Borrower or (2) for any other purpose hereunder,
was formed solely for the purpose of issuing Trust Preferred Securities.
“Subsidiary” means, with respect to any Person, any corporation or other entity
of which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by such Person.
“Supermajority Banks” means, at any time, Bank Parties owed or holding at least
a 66 2/3% interest of the aggregate principal amount (based in the case of any
Revolving Letter of Credit or Green Letter of Credit denominated in an
Alternative Currency other than Dollars, on the Dollar Equivalent at such time)
of the sum of (i) the aggregate principal amount of the Loans outstanding at
such time, (ii) the aggregate Revolving Letter of Credit Liabilities outstanding
at such time, (iii) the aggregate Unused Revolving Credit Loan Commitments at
such time; (iv) the aggregate Green Revolving Letter of Credit Liabilities
outstanding at such time and (v) the aggregate Green Unused Revolving Credit
Loan Commitments at such time;


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

36


provided that the Term Loans, Revolving Credit Loans, Revolving Letter of Credit
Liabilities and Unused Revolving Credit Commitments, Green Revolving Credit
Loans, Green Revolving Letter of Credit Liabilities and Green Unused Revolving
Credit Commitments of any Defaulting Bank shall be disregarded in the
determination of the Supermajority Banks at any time, except that (x) the Term
Loan Commitment, Revolving Credit Loan Commitment or Green Revolving Credit Loan
Commitment of any Defaulting Bank may not be increased or extended without the
consent of such Bank and (y) any waiver, amendment or modification requiring the
consent of all Banks or each affected Bank that by its terms affects any
Defaulting Bank more adversely than other affected Banks shall require the
consent of such Defaulting Bank.
“Taxes” has the meaning set forth in Section 8.04(a).
“Temporary Cash Investment” means any Investment (having a maturity of not
greater than 60 days from the date of issuance thereof) in (A)(i) direct
obligations of the United States or any agency thereof, or obligations
guaranteed by the United States or any agency thereof; (ii) commercial paper
rated at least the Minimum CP Rating by any two of Standard & Poor’s Ratings
Services, Moody’s Investors Service, Inc., Fitch IBCA, Inc. and Duff & Phelps
Credit Rating Co., provided that one of such two Minimum CP Ratings is by
Standard & Poor’s Ratings Services or Moody’s Investors Service, Inc.;
(iii) time deposits with, including certificates of deposit issued by, any
office located in the United States of any bank or trust company which is
organized or licensed under the laws of the United States or any state thereof
and has capital, surplus and undivided profits aggregating at least
$500,000,000; (iv) medium term notes, auction rate preferred stock, asset backed
securities, bonds, notes and letter of credit supported instruments, issued by
any entity organized under the laws of the United States, or any state or
municipality of the United States and rated in any of the three highest rated
categories by Standard & Poor’s Ratings Services or Moody’s Investors Service,
Inc.; (v) repurchase agreements with respect to securities described in
clause (i) above entered into with an office of a bank or trust company meeting
the criteria specified in clause (iii) above; (vi) Euro-Dollar certificates of
deposit issued by any bank or trust company which has capital and unimpaired
surplus of not less than $500,000,000 or (vii) with respect to a Subsidiary, any
category of investment designated as permissible investments under such
Subsidiary’s loan documentation; provided that in each case (except
clause (vii)) that such Investment matures within fifteen months from the date
of acquisition thereof by the Borrower or a Subsidiary and (B) registered
investment companies that are “money market funds” within the meaning of
Rule 2a-7 under the Investment Company Act of 1940.
“Term Loan” means each Initial Term Loan and each Incremental Term Loan.
“Term Loan Bank” means each Initial Term Loan Bank and each Incremental Term
Loan Bank.
“Term Borrowings” means a borrowing consisting of simultaneous Term Loans of the
same type made by the appropriate Term Loan Banks.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

37


“Term Loan Commitments” means the Initial Term Loan Commitments of the Initial
Term Loan Banks at such time and the Incremental Term Loan Commitments of the
Incremental Term Loan Banks at such time.
“Term Loan Facilities” means the Initial Term Loan Facility and the Incremental
Term Loan Facility.
“Term Loan Notes” means the Initial Term Loan Notes and the Incremental Term
Loan Notes.
“Termination Date” means (i) July 26, 2021, in the case of the Revolving Credit
Loan Facility (the “Revolving Credit Loan Termination Date”), (ii) August 10,
2011, in the case of the Initial Term Loan Facility (the “Initial Term Loan
Termination Date”), (iii) the date agreed to by the Borrower, the Agent and the
Incremental Term Loan Banks in the case of any Incremental Term Loan Facility
(the “Incremental Term Loan Termination Date”) and (iv) June , 2020, in the case
of the Green Revolving Credit Loan Facility (the “Green Revolving Credit Loan
Termination Date”); provided that the Incremental Term Loan Termination Date
shall not occur prior to the Revolving Credit Loan Termination Date; provided,
in each case, that if the applicable Termination Date occurs on a day that is
not a Euro-Dollar Business Day, such Termination Date shall occur on the next
succeeding Euro‑Dollar Business Day unless such Euro-Dollar Business Day falls
in another calendar month, in which case such Termination Date shall be the next
preceding Euro-Dollar Business Day.
“Third Party Fronting Bank” means (i) the Agent, (ii) any Term Loan Bank or any
Affiliate of any Term Loan Bank (A) a majority of whose common equity is owned,
directly or indirectly, by such Term Loan Bank, (B) that owns, directly or
indirectly, a majority of the common equity of such Term Loan Bank or (C) a
majority of whose common equity is owned, directly or indirectly, by a Person
that owns, directly or indirectly, a majority of the common equity of such Term
Loan Bank and any Subsidiary of any Term Loan Bank a majority of whose common
equity is owned directly or indirectly, by such Term Loan Bank, (iii) any
commercial bank having total assets in excess of $5,000,000,000, (iv) any
savings and loan association or savings bank organized under the laws of the
United States, or any State thereof, and having a net worth in excess of
$250,000,000 or (v) any other Person approved by the Agent, that shall, in the
case of any such Agent, Term Loan Bank, Affiliate, Parent, Subsidiary or other
financial institution or Person agree to issue letters of credit hereunder with
the consent of the Agent (which consent will be deemed to have been given unless
the Agent shall have notified the Borrower to the contrary within one day of the
Agent’s receipt of notice that such Bank, Affiliate, Parent, Subsidiary or other
financial institution or Person is to be a Third Party Fronting Bank).
“Total Bank Exposure” at any time means the sum of (i) the aggregate principal
amount of the Loans outstanding at such time plus (ii) the aggregate amount of
the Revolving Letter of Credit Liabilities at such time plus (iii) the aggregate
amount of the Unused Revolving Credit Loan Commitments plus (iv) the aggregate
amount of the Green Revolving Letter of Credit Liabilities at such time plus (v)
the aggregate amount of the Green Unused Revolving Credit Loan Commitments.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

38


“Total Exposure” means at any time with respect to each Revolving Credit Loan
Bank, its Revolving Credit Loan Commitment or, if the Revolving Credit Loan
Commitments shall have terminated, its Total Outstandings.
“Total Outstandings” means at any time, as to any Revolving Credit Loan Bank,
the sum of the aggregate outstanding principal amount of such Revolving Credit
Loan Bank’s Loans and its participation in the Revolving Letter of Credit
Liabilities and all unreimbursed Revolving L/C Drawings.
“Total Term Loan Commitments” means at any time in respect of a Term Loan Bank
the sum of such Term Loan Bank’s Initial Term Loan Commitment at such time plus
such Term Loan Bank’s Incremental Term Loan Commitment at such time.
“Trust Preferred Securities” means, at any date:
(xviii)    any Existing Trust Preferred Securities, and
(xix)    any other equity interests in a Special Purpose Financing Subsidiary of
AES (such as those known as “TECONS”, “MIPS” or “RHINOS”): (I) that are not
(A) required to be redeemed or redeemable at the option of the holder thereof
prior to the fifth anniversary of the Revolving Credit Loan Termination Date or
(B) convertible into or exchangeable for (unless solely at the option of AES)
equity interests referred to in clause (A) above or Debt having a scheduled
maturity, or requiring any repayments or prepayments of principal or any sinking
fund or similar payments in respect of principal or providing for any such
repayment, prepayment, sinking fund or other payment at the option of the holder
thereof prior to the fifth anniversary of the Revolving Credit Loan Termination
Date and (II) as to which, at such date, AES has the right to defer the payment
of all dividends and other distributions in respect thereof for the period of at
least 19 consecutive quarters beginning at such date.
“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (i) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (ii) the fair market value
of all Plan assets allocable to such liabilities under Title IV of ERISA
(excluding any accrued but unpaid contributions), all determined as of the then
most recent valuation date for such Plan, but only to the extent that such
excess represents a potential liability of a member of the ERISA Group to the
PBGC or any other Person under Title IV of ERISA.
“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.
“Unrestricted Cash” means all cash or cash equivalents of the Borrower and its
Subsidiaries that would not appear as “restricted” on the consolidated balance
sheet of the Borrower or any of its Subsidiaries; provided that Unrestricted
Cash shall not include cash or cash equivalents of a Subsidiary that is not an
Obligor to the extent such Subsidiary is not


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

39


permitted (by law, contract or otherwise) from distributing such cash or cash
equivalents to the Borrower.
“Unused Revolving Credit Loan Commitments” means, with respect to any Revolving
Credit Loan Bank at any time, (i) such Bank’s Revolving Credit Loan Commitment
at such time minus (ii) the sum of (A) the aggregate principal amount of all
Revolving Credit Loans outstanding at such time and owed to such Revolving
Credit Loan Bank plus (B) such Bank’s pro rata share of the Revolving Letter of
Credit Liabilities and all unreimbursed Revolving L/C Drawings at such time.
“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of Capital Stock or other ownership interests of which (except
directors’ qualifying shares and shares owned by foreign nationals mandated by
applicable law) are at the time directly or indirectly owned by AES.
Section 1.02    Accounting Terms and Determinations.
Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared, in
accordance with generally accepted accounting principles as in effect from time
to time, applied on a basis consistent (except for changes concurred in by the
Borrower’s independent public accountants) with the most recent audited
consolidated financial statements of the Borrower and its Consolidated
Subsidiaries delivered to the Banks (“GAAP”); provided that, if the Borrower
notifies the Agent that the Borrower wishes to amend any covenant in Article V
to eliminate the effect of any change in generally accepted accounting
principles on the operation of such covenant (or if the Agent notifies the
Borrower that the Required Banks wish to amend Article V for such purpose), then
the Borrower’s compliance with such covenant shall be determined on the basis of
generally accepted accounting principles in effect immediately before the
relevant change in generally accepted accounting principles became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Banks.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.03    Types of Borrowing.
The term “Borrowing” denotes (a) the aggregation of Loans made (or deemed to
have been made) or to be made to the Borrower by one or more Banks pursuant to
Article 2 on the same day, all of which Loans are of the same type (subject to
Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period or (b) if the context so requires, the borrowing of such Loans.
Borrowings are classified for purposes hereof by reference to the pricing of
Loans comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

40


comprised of Euro-Dollar Loans). It is understood and agreed that all Borrowings
will be made in Dollars.
Section 1.04    Currency Equivalents Generally.
For purposes of this Agreement, the equivalent in any Alternative Currency of an
amount in Dollars shall be determined at the rate of exchange quoted by the
Agent in New York, at 11:00 A.M. (New York time) on the date of determination,
to prime banks in New York for the spot purchase in the New York foreign
exchange market of such amount of Dollars with such Alternative Currency.
ARTICLE II    

THE CREDITS
Section 2.01    Commitment to Lend.
(a)    Revolving Credit Loan Facility; Green Revolving Credit Loan Facility. (i)
Each Revolving Credit Loan Bank severally agrees, on the terms and conditions
set forth in this Agreement, to make loans (each a “Revolving Credit Loan”) in
Dollars to the Borrower pursuant to this Section 2.01(a)(i) from time to time
during the Revolving Credit Period with respect to the Revolving Credit Loan
Facility in amounts such that the Total Outstandings of such Revolving Credit
Loan Bank at any time shall not exceed the amount of its Revolving Credit Loan
Commitment at such time. Each Borrowing under this subsection (a)(i) shall be in
an aggregate principal amount of $5,000,000 or any larger multiple of $1,000,000
(except for Refunding Borrowings and that any such Borrowing may be in the
aggregate amount available in accordance with Section 3.02(b)) and shall be made
from the several Revolving Credit Loan Banks ratably in proportion to their
respective Revolving Credit Loan Commitments. Within the foregoing limits, the
Borrower may borrow under this Section 2.01(a)(i), repay, or, to the extent
permitted by Section 2.10, prepay Revolving Credit Loans and reborrow at any
time during the applicable Revolving Credit Period.
(ii) Each Green Revolving Credit Loan Bank severally agrees, on the terms and
conditions set forth in this Agreement, to make loans (each a “Green Revolving
Credit Loan”) in Dollars to the Borrower pursuant to this Section 2.01(a)(ii)
from time to time during the Green Revolving Credit Period with respect to the
Green Revolving Credit Loan Facility in amounts such that the Green Total
Outstandings of such Green Revolving Credit Loan Bank at any time shall not
exceed the amount of its Green Revolving Credit Loan Commitment at such time.
Each Borrowing under this subsection (a)(ii) shall be in an aggregate principal
amount of $5,000,000 or any larger multiple of $1,000,000 (except for Refunding
Borrowings and that any such Borrowing may be in the aggregate amount available
in accordance with Section 3.02(b)) and shall be made from the several Green
Revolving Credit Loan Banks ratably in proportion to their respective Green
Revolving Credit Loan Commitments. Within the foregoing limits, the Borrower may
borrow under this Section 2.01(a)(ii), repay, or, to the extent permitted by
Section 2.10, prepay Green Revolving Credit Loans and reborrow at any time
during the applicable Green Revolving Credit Period.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

41


(b)    Initial Term Loan Facility. As of the Amendment and Restatement Effective
Date, the Initial Term Loans have been repaid in full and are no longer
outstanding.
(c)    Term Loan Facilities. The Term Loans are not revolving in nature, and
amounts repaid or prepaid in respect thereof may not be reborrowed.
Section 2.02    Notice of Borrowing.
(a)    The Borrower shall give the Agent notice (a “Notice of Borrowing”) not
later than 11:00 A.M. (New York City time) on (x) the date of each Base Rate
Borrowing and (y) the third Euro-Dollar Business Day before each Euro-Dollar
Borrowing, specifying:
(i)    the date of such Borrowing, which shall be a Domestic Business Day in the
case of a Base Rate Borrowing or a Euro-Dollar Business Day in the case of a
Euro-Dollar Borrowing;
(ii)    the aggregate amount of such Borrowing;
(iii)    whether the Loans comprising such Borrowing are to bear interest
initially at the Base Rate or the Adjusted London Interbank Offered Rate; and
(iv)    in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of “Interest Period.”
(b)    Upon receipt of a Notice of Borrowing, the Agent shall promptly notify
each Bank of the contents thereof and of such Bank’s ratable share of such
Borrowing and such Notice of Borrowing shall not thereafter be revocable by the
Borrower.
(c)    Not later than 2:00 P.M. (New York City time) on the date of each
Borrowing, each Bank shall (except as provided in subsection (d) of this
Section 2.02) make available its ratable share of such Borrowing, in Federal or
other funds immediately available in New York City, to the Agent at its address
referred to in Section 10.01. Unless the Agent determines that any applicable
condition specified in Article 3 has not been satisfied, the Agent will make the
funds so received from the Banks available to the Borrower requesting such
Borrowing at the Agent’s aforesaid address.
(d)    If any Bank makes a new Loan hereunder to the Borrower on a day on which
the Borrower is to repay all or any part of an outstanding Loan from such Bank,
such Bank shall apply the proceeds of its new Loan to make such repayment and
only an amount equal to the difference (if any) between the amount being
borrowed and the amount being repaid shall be made available by such Bank to the
Agent as provided in subsection (c) of this Section 2.02, or remitted by the
Borrower to the Agent as provided in Section 2.11, as the case may be.
(e)    Unless the Agent shall have received notice from a Bank prior to the time
of any Borrowing that such Bank will not make available to the Agent such Bank’s
share of such Borrowing, the Agent may assume that such Bank has made such share
available to the Agent on


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

42


the date of such Borrowing in accordance with subsections (c) and (d) of this
Section 2.02 and the Agent may, in reliance upon such assumption, make available
to the Borrower on such date a corresponding amount. If and to the extent that
such Bank shall not have so made such share available to the Agent, such Bank
and the Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, a rate per annum equal
to the higher of the Federal Funds Rate and the interest rate applicable thereto
pursuant to Section 2.06 and (ii) in the case of such Bank, the Federal Funds
Rate. If such Bank shall repay to the Agent such corresponding amount, such
amount so repaid shall constitute such Bank’s Loan included in such Borrowing
for purposes of this Agreement.
Section 2.03    Letters of Credit.
(a)    Issuance of Letters of Credit. Subject to the terms and conditions
hereof, each Revolving Fronting Bank agrees to issue letters of credit under
this Section 2.03(a) upon the Borrower’s request and for the Borrower account or
the account of any of the Borrower’s Subsidiaries, from time to time until the
Revolving Credit Loan Termination Date; provided, however, that in no event
shall (i) the aggregate Available Amount for all Revolving Letters of Credit
exceed the Revolving Credit Loan Facility at such time and (ii) a Revolving
Letter of Credit be issued with an Available Amount in excess of the Unused
Revolving Credit Commitments of the Revolving Credit Loan Banks at such time.
Subject to the terms and conditions hereof, each Green Revolving Fronting Bank
agrees to issue letters of credit under this Section 2.03(a) upon the Borrower’s
request and for the Borrower account or the account of any of the Borrower’s
Subsidiaries, from time to time until the Green Revolving Credit Loan
Termination Date; provided, however, that in no event shall (i) the aggregate
Available Amount for all Green Revolving Letters of Credit exceed the Green
Revolving Credit Loan Facility at such time and (ii) a Green Revolving Letter of
Credit be issued with an Available Amount in excess of the Green Unused
Revolving Credit Commitments of the Green Revolving Credit Loan Banks at such
time. In addition, and notwithstanding any reference in any Existing Letter of
Credit to the Former Bank Credit Agreement, on and as of the Effective Date,
(x) each Existing Letter of Credit shall be deemed to be a Revolving Letter of
Credit and to have been issued on the Effective Date (by the Revolving Fronting
Bank that issued or was deemed to have issued such Existing Letter of Credit
under the Former Bank Credit Agreement) pursuant to subclause (i) of this
Section 2.03(a), (y) participations in such Existing Letters of Credit held by
the Revolving Credit Loan Banks under the Former Bank Credit Agreement shall be
deemed to be cancelled and (z) the Revolving Credit Loan Banks under this
Agreement shall be deemed to hold participations in such Existing Letters of
Credit in the amount required so that the participations of such Revolving
Credit Loan Banks shall be in proportion to their respective Revolving Credit
Loan Commitments; provided, however, that nothing in this Section 2.03(a) shall
extend, modify or otherwise affect the existing expiry date under any such
Existing Letter of Credit. Notwithstanding the foregoing, (x) each Revolving
Credit Loan Bank that is a Revolving Fronting Bank, in its separate capacity as
a Revolving Fronting Bank, shall only be obligated to issue at any time
Revolving Letters of Credit having an aggregate face amount at any time that is
equal to the unused Revolving Credit Loan Commitment of such Revolving


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

43


Credit Loan Bank at such time and (y) each other Revolving Fronting Bank shall
only be obligated to issue Revolving Letters of Credit having an aggregate face
amount at any time that is equal to such Revolving Fronting Bank’s commitment at
such time as set forth in the relevant Revolving Fronting Bank Agreement.
Notwithstanding the foregoing, (x) each Green Revolving Credit Loan Bank that is
a Green Revolving Fronting Bank, in its separate capacity as a Green Revolving
Fronting Bank, shall only be obligated to issue at any time Green Revolving
Letters of Credit having an aggregate face amount at any time that is equal to
the unused Green Revolving Credit Loan Commitment of such Green Revolving Credit
Loan Bank at such time and (y) each other Green Revolving Fronting Bank shall
only be obligated to issue Green Revolving Letters of Credit having an aggregate
face amount at any time that is equal to such Green Revolving Fronting Bank’s
commitment at such time as set forth in the relevant Green Revolving Fronting
Bank Agreement. Any “Revolving Letters of Credit” outstanding under the Existing
Bank Credit Agreement on the Amendment and Restatement Effective Date shall
remain outstanding as Revolving Letters of Credit hereunder.
(b)    Participations in Letters of Credit. Upon the issuance (or deemed
issuance) of each Revolving Letter of Credit by a Revolving Fronting Bank
pursuant to Section 2.03(a), such Revolving Fronting Bank shall be deemed,
without further action by any party hereto, to have sold to each Revolving
Credit Loan Bank (other than such Revolving Fronting Bank in the case of
Revolving Letters of Credit not issued by a Third Party Fronting Bank) and each
such Revolving Credit Loan Bank shall be deemed, without further action by any
party hereto, to have purchased from such Revolving Fronting Bank a
participation in such Revolving Letter of Credit and the related Revolving
Letter of Credit Liabilities in the amount required so that the participations
of the Revolving Credit Loan Banks (including such Revolving Fronting Bank’s
retained participation in the case of Revolving Letters of Credit not issued by
a Third Party Fronting Bank) therein shall be in proportion to their respective
Revolving Credit Loan Commitments. Upon the issuance (or deemed issuance) of
each Green Revolving Letter of Credit by a Green Revolving Fronting Bank
pursuant to Section 2.03(a), such Green Revolving Fronting Bank shall be deemed,
without further action by any party hereto, to have sold to each Green Revolving
Credit Loan Bank (other than such Green Revolving Fronting Bank in the case of
Green Revolving Letters of Credit not issued by a Third Party Fronting Bank) and
each such Green Revolving Credit Loan Bank shall be deemed, without further
action by any party hereto, to have purchased from such Green Revolving Fronting
Bank a participation in such Green Revolving Letter of Credit and the related
Green Revolving Letter of Credit Liabilities in the amount required so that the
participations of the Green Revolving Credit Loan Banks (including such Green
Revolving Fronting Bank’s retained participation in the case of Green Revolving
Letters of Credit not issued by a Third Party Fronting Bank) therein shall be in
proportion to their respective Green Revolving Credit Loan Commitments.
(c)    Required Terms. Each Revolving Letter of Credit issued hereunder shall:
(i)    by its terms expire no later than five Domestic Business Days prior to
the Revolving Credit Loan Termination Date; provided that notwithstanding the
foregoing, a Revolving Fronting Bank, at its sole discretion and without
recourse to the Agent or any


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

44


other Bank Party, may issue a Revolving Letter of Credit which expires after the
Revolving Credit Loan Termination Date, provided further that five Domestic
Business Days prior to the Revolving Credit Loan Termination Date, the Borrower
shall pay to such issuing Revolving Fronting Bank an amount in immediately
available funds equal to the Available Amount of such Revolving Letter of
Credit, to be held by such issuing Revolving Fronting Bank as cash collateral;
(ii)    be in a face amount of (x) not less than $300,000 (or the equivalent
thereof in an Alternative Currency); provided that up to five Revolving Letters
of Credit may be issued with stated amounts less than $300,000 (or the
equivalent thereof in an Alternative Currency) and (y) not more than the amount
that would, after giving effect to the issuance thereof (and the related
purchase and sale of participations therein pursuant to Section 2.03(b)) cause
the Total Outstandings of any Revolving Credit Loan Bank to equal its Revolving
Credit Loan Commitment; and
(iii)    be in a form acceptable to the relevant Revolving Fronting Bank.
Each Green Revolving Letter of Credit issued hereunder shall:


(i)    by its terms expire no later than five Domestic Business Days prior to
the Green Revolving Credit Loan Termination Date; provided that notwithstanding
the foregoing, a Green Revolving Fronting Bank, at its sole discretion and
without recourse to the Agent or any other Bank Party, may issue a Green
Revolving Letter of Credit which expires after the Green Revolving Credit Loan
Termination Date, provided further that five Domestic Business Days prior to the
Green Revolving Credit Loan Termination Date, the Borrower shall pay to such
issuing Green Revolving Fronting Bank an amount in immediately available funds
equal to the Available Amount of such Green Revolving Letter of Credit, to be
held by such issuing Green Revolving Fronting Bank as cash collateral;


(ii)    be in a face amount of (x) not less than $300,000 (or the equivalent
thereof in an Alternative Currency); provided that up to five Green Revolving
Letters of Credit may be issued with stated amounts less than $300,000 (or the
equivalent thereof in an Alternative Currency) and (y) not more than the amount
that would, after giving effect to the issuance thereof (and the related
purchase and sale of participations therein pursuant to Section 2.03(b)) cause
the Green Total Outstandings of any Green Revolving Credit Loan Bank to equal
its Green Revolving Credit Loan Commitment; and


(iii)    be in a form acceptable to the relevant Green Revolving Fronting Bank.


(d)    Notice of Issuance. Except in the case of Existing Letters of Credit, the
Borrower may request that a Revolving Letter of Credit (or Green Revolving
Letter of Credit) be issued by giving the Agent and the Revolving Fronting Banks
for such Revolving Letter of Credit (or the Green Revolving Fronting Banks for
such Green Revolving Letter of Credit) a notice (a “Notice of Issuance”) at
least two Domestic Business Days before such Letter of


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

45


Credit is to be issued (or such shorter period of time as shall be acceptable to
the Agent and the relevant Revolving Fronting Banks (or the Green Revolving
Fronting Banks)), specifying:
(i)    the date of issuance of such Letter of Credit;
(ii)    the expiry date of such Letter of Credit (which shall comply with the
requirements of Section 2.03(c));
(iii)    the proposed terms of such Letter of Credit (or the proposed form
thereof shall be attached to such Notice of Issuance), including the face amount
thereof (which shall comply with the requirements of Section 2.03(c));
(iv)    the transaction that is to be supported or financed with such Letter of
Credit, including identification of the Power Supply Business or other AES
Business, if any, to which such transaction relates and the name of the proposed
account party for such Letter of Credit (which may be the Borrower and any
subsidiary of the Borrower); and
(v)    the identity of the Revolving Fronting Banks (or the Green Revolving
Fronting Banks) for such Letter of Credit, which shall comply with the
definition of “Revolving Fronting Bank” (or “Green Revolving Fronting Bank”)
hereunder.
Upon the receipt of a Notice of Issuance, the Agent shall promptly notify each
Revolving Credit Loan Bank (or each Green Revolving Fronting Bank) of the
contents thereof and of the amount of such Revolving Credit Loan Bank’s (or such
Green Revolving Fronting Bank’s) participation in such Letter of Credit and such
Notice of Issuance shall not thereafter be revocable by the Borrower.
(e)    Revolving L/C Drawings under Revolving Letters of Credit.
(i)    Upon receipt from the beneficiary of any Revolving Letter of Credit of
demand for payment under such Revolving Letter of Credit, the relevant Revolving
Fronting Bank shall determine in accordance with the terms of such Revolving
Letter of Credit whether such request for payment should be honored. Upon
receipt from the beneficiary of any Green Revolving Letter of Credit of demand
for payment under such Green Revolving Letter of Credit, the relevant Green
Revolving Fronting Bank shall determine in accordance with the terms of such
Green Revolving Letter of Credit whether such request for payment should be
honored.
(ii)    If the relevant Fronting Bank determines that a demand for payment by
the beneficiary of a Letter of Credit should be honored, such Fronting Bank
shall make available to the beneficiary in accordance with the terms of such
Letter of Credit the amount of the L/C Drawing under such Letter of Credit. Such
Fronting Bank shall thereupon promptly notify the Borrower and the Agent of the
amount of such L/C Drawing paid by it. Upon receipt by the Agent of such notice
from the relevant Fronting Bank, the Agent shall promptly notify each Revolving
Credit Loan Bank or Green


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

46


Revolving Credit Loan Bank of the amount of each such Revolving Credit Loan
Bank’s or Green Revolving Credit Loan Bank’s participation therein (which, in
the case of any L/C Drawing under an Alternative Currency Letter of Credit shall
be the Dollar Equivalent thereof).
(iii)    No Fronting Bank shall be under any obligation to issue any Letter of
Credit if any Bank at that time is a Defaulting Bank, unless the relevant
Fronting Bank has entered into arrangements, including the delivery of cash
collateral satisfactory to such Fronting Bank (in its sole discretion) with the
Borrower or such Bank to eliminate such Fronting Bank’s actual or potential
fronting exposure (after giving effect to Section 2.03(g)(iv)) with respect to
the Defaulting Bank arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other Letter of Credit Liability as to
which such Fronting Bank has actual or potential fronting exposure, as it may
elect in its sole discretion.
(f)    Reimbursement and Other Payments by the Borrower.
(i)    If any amount is drawn under any Letter of Credit issued at the request
of or for the account of the Borrower or any Subsidiary of the Borrower, the
Borrower irrevocably and unconditionally agrees to reimburse the relevant
Fronting Bank in Dollars for all amounts paid by such Fronting Bank upon such
L/C Drawing (which, in the case of any L/C Drawing under an Alternative Currency
Letter of Credit shall be the Dollar Equivalent thereof), together with any and
all reasonable charges and expenses which any Revolving Credit Loan Bank, Green
Revolving Credit Bank or relevant Fronting Bank may pay or incur relative to
such L/C Drawing and all such amounts due from the Borrower shall bear interest,
payable on the date upon which such amounts shall be due and payable, on the
amount drawn for each day from and including the date such amount is drawn to
but excluding the date such reimbursement payment is due and payable at a rate
per annum equal to the rate applicable to Base Rate Loans for such day. If a
Fronting Bank makes any payment under a Letter of Credit, the Borrower shall
reimburse such Fronting Bank by paying such amount to the relevant Fronting Bank
not later than 12:00 noon (New York City time) on the day that such payment is
made, if the Borrower receives notice of such payment before 10:00 A.M. (New
York City time) on such day, or if such notice has not been received by the
Borrower before such time on such day, then not later than 12:00 noon (New York
City time) on (i) the Domestic Business Day that the Borrower receives such
notice, if such notice is received before 10:00 A.M. (New York City time) on the
day of receipt, or (ii) the next Domestic Business Day, if such notice is not
received before such time on the day of receipt; provided that if such payment
is at least $1,000,000, the Borrower may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.02, that such payment be
made with the proceeds of a Base Rate Borrowing (which shall consist of
Revolving Credit Loans in the case of a payment under a Revolving Letter of
Credit or a Green Revolving Credit Loans in the case of a payment under a Green
Revolving Letter of Credit) in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting Base


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

47


Rate Borrowing (which shall consist of Revolving Credit Loans in the case of a
payment under a Revolving Letter of Credit or a Green Revolving Credit Loans in
the case of a payment under a Green Revolving Letter of Credit). Any overdue
reimbursement payment, or overdue interest thereon, shall bear interest, payable
on demand, for each day until paid at a rate per annum equal to the sum of the
rate applicable to Base Rate Loans for such day plus 2%.
(ii)    Each payment to be made by the Borrower pursuant to this Section 2.03(f)
shall be made, in Federal or other funds immediately available, to the
applicable Fronting Bank at its address referred to in Section 10.01.
(iii)    The obligations of the Borrower to reimburse each Fronting Bank under
this Section 2.03(f) shall be absolute, unconditional and irrevocable, and shall
be performed strictly in accordance with the terms of this Agreement, under all
circumstances whatsoever, including without limitation the following
circumstances:
(A)    any lack of validity or enforceability of any Financing Document;
(B)    any amendment or waiver of or any consent to departure from any Financing
Document (except, in the case of an effective amendment to, waiver of or consent
to a departure from any provision of this Agreement, to the extent specified
herein);
(C)    the existence of any claim, set-off, defense or other right which the
Borrower may have at any time against the beneficiary of any Letter of Credit
(or any Person or entity for whom such beneficiary may be acting), the Agent,
any Fronting Bank or any Revolving Credit Loan Bank, any Green Revolving Credit
Loan Bank or any other Person or entity, whether in connection with this
Agreement, any other Financing Document or any unrelated transaction;
(D)    any statement or any other document presented under any Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect whatsoever;
(E)    payment by a Fronting Bank under any Letter of Credit against
presentation of a draft or document which does not comply with the terms of such
Letter of Credit; or
(F)    to the extent permitted under applicable law, any other circumstance or
happening whatsoever, whether or not similar to any of the foregoing.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

48


(g)    Payments by Revolving Credit Loan Banks with Respect to Revolving Letters
of Credit; Payments by Green Revolving Credit Loan Banks with Respect to Green
Revolving Letters of Credit.
(i)    Each Revolving Credit Loan Bank shall make available an amount equal to
its ratable share of any Revolving L/C Drawing under a Revolving Letter of
Credit, in Federal or other funds immediately available in New York City, to the
applicable Revolving Fronting Bank by 3:00 P.M. (New York City time) on the date
on which the Borrower is required to reimburse such Revolving Fronting Bank with
respect to such Revolving L/C Drawing pursuant to Section 2.03(f)(i), together
with interest on such amount for the period from and including the date of such
Revolving L/C Drawing to but excluding the date upon which such amount is to be
made available at the Federal Funds Rate on the date of such Revolving L/C
Drawing, at such Revolving Fronting Bank’s address referred to in Section 10.01;
provided that each Revolving Credit Loan Bank’s obligation shall be reduced by
its pro rata share of any reimbursement theretofore paid by the Borrower in
respect of such Revolving L/C Drawing pursuant to Section 2.03(f)(i). The
applicable Revolving Fronting Bank shall notify each Revolving Credit Loan Bank
of the amount of such Revolving Credit Loan Bank’s obligation (which, in the
case of any payment under an Alternative Currency Letter of Credit, shall be the
Dollar Equivalent thereof) in respect of any Revolving L/C Drawing under a
Revolving Letter of Credit not later than 1:30 P.M. (New York City time) on the
day such payment by such Revolving Credit Loan Bank is due. Each Revolving
Credit Loan Bank shall be subrogated to the rights of the applicable Revolving
Fronting Bank against the Borrower to the extent such payment due from such
Revolving Credit Loan Bank to such Revolving Fronting Bank is paid, plus
interest thereon, from and including the day such amount is due from such
Revolving Credit Loan Bank to such Revolving Fronting Bank to but excluding the
day the Borrower makes payment to such Revolving Fronting Bank pursuant to
Section 2.03(f)(i), whether before or after judgment, at a rate per annum equal
to the sum of 2% plus the rate applicable to Base Rate Loans for such day. In
the event that, on the date of any Revolving L/C Drawing, (x) Total Outstandings
exceeds the Maximum Outstanding Exposure, (y) the applicable Revolving Fronting
Bank is not reimbursed by the Borrower on such date for the entire amount of
such Revolving L/C Drawing, and (z) the Revolving Credit Loan Banks, pursuant to
the last sentence of subsection (iv) below, are not obligated to reimburse such
Revolving Fronting Bank for the entire amount of such Revolving L/C Drawing, the
Agent shall, solely for purposes of determining the portion of such Revolving
L/C Drawing to be reimbursed by each Revolving Credit Loan Bank, (A) allocate
the respective Revolving Credit Loan Commitments of the Revolving Credit Loan
Banks to the Revolving Letter of Credit Liabilities of each Revolving Letter of
Credit on such date on a pro rata basis (based upon (1) the proportion of the
Revolving Credit Loan Commitments to the aggregate amount of the Revolving
Letter of Credit Liabilities of all outstanding Revolving Letters of Credit and
(2) each Revolving Credit Loan Bank’s pro rata share of the Revolving Credit
Loan Commitments), (B) based on such allocation, determine the reimbursement
obligation of each Revolving Credit Loan Bank with respect to such Revolving L/C


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

49


Drawing and (C) promptly notify each Revolving Credit Loan Bank of the amount of
its reimbursement obligation with respect to such Revolving L/C Drawing.
Each Green Revolving Credit Loan Bank shall make available an amount equal to
its ratable share of any Green Revolving L/C Drawing under a Green Revolving
Letter of Credit, in Federal or other funds immediately available in New York
City, to the applicable Green Revolving Fronting Bank by 3:00 P.M. (New York
City time) on the date on which the Borrower is required to reimburse such Green
Revolving Fronting Bank with respect to such Green Revolving L/C Drawing
pursuant to Section 2.03(f)(i), together with interest on such amount for the
period from and including the date of such Green Revolving L/C Drawing to but
excluding the date upon which such amount is to be made available at the Federal
Funds Rate on the date of such Green Revolving L/C Drawing, at such Green
Revolving Fronting Bank’s address referred to in Section 10.01; provided that
each Green Revolving Credit Loan Bank’s obligation shall be reduced by its pro
rata share of any reimbursement theretofore paid by the Borrower in respect of
such Green Revolving L/C Drawing pursuant to Section 2.03(f)(i). The applicable
Green Revolving Fronting Bank shall notify each Green Revolving Credit Loan Bank
of the amount of such Green Revolving Credit Loan Bank’s obligation (which, in
the case of any payment under an Alternative Currency Letter of Credit, shall be
the Dollar Equivalent thereof) in respect of any Green Revolving L/C Drawing
under a Green Revolving Letter of Credit not later than 1:30 P.M. (New York City
time) on the day such payment by such Green Revolving Credit Loan Bank is due.
Each Green Revolving Credit Loan Bank shall be subrogated to the rights of the
applicable Green Revolving Fronting Bank against the Borrower to the extent such
payment due from such Green Revolving Credit Loan Bank to such Green Revolving
Fronting Bank is paid, plus interest thereon, from and including the day such
amount is due from such Green Revolving Credit Loan Bank to such Green Revolving
Fronting Bank to but excluding the day the Borrower makes payment to such Green
Revolving Fronting Bank pursuant to Section 2.03(f)(i), whether before or after
judgment, at a rate per annum equal to the sum of 2% plus the rate applicable to
Base Rate Loans for such day. In the event that, on the date of any Green
Revolving L/C Drawing, (x) Green Total Outstandings exceeds the Green Maximum
Outstanding Exposure, (y) the applicable Green Revolving Fronting Bank is not
reimbursed by the Borrower on such date for the entire amount of such Green
Revolving L/C Drawing, and (z) the Green Revolving Credit Loan Banks, pursuant
to the last sentence of subsection (iv) below, are not obligated to reimburse
such Green Revolving Fronting Bank for the entire amount of such Green Revolving
L/C Drawing, the Agent shall, solely for purposes of determining the portion of
such Green Revolving L/C Drawing to be reimbursed by each Green Revolving Credit
Loan Bank, (A) allocate the respective Green Revolving Credit Loan Commitments
of the Green Revolving Credit Loan Banks to the Green Revolving Letter of Credit
Liabilities of each Green Revolving Letter of Credit on such date on a pro rata
basis (based upon (1) the proportion of the Green Revolving Credit Loan
Commitments to the aggregate amount of the Green Revolving Letter of Credit
Liabilities of all outstanding Green Revolving Letters of Credit and (2) each
Green Revolving Credit Loan Bank’s pro rata share of the Green Revolving Credit
Loan Commitments), (B) based on such allocation, determine the


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

50


reimbursement obligation of each Green Revolving Credit Loan Bank with respect
to such Green Revolving L/C Drawing and (C) promptly notify each Green Revolving
Credit Loan Bank of the amount of its reimbursement obligation with respect to
such Green Revolving L/C Drawing.
(ii)    If any Revolving Credit Loan Bank or Green Revolving Credit Loan Bank
fails to pay any amount required pursuant to subsection (i) of this
Section 2.03(g) on the date on which such payment is due, interest, payable on
demand, shall accrue on such Bank’s obligation to make such payment, for each
day from and including the date such payment becomes due to but excluding the
date such Bank makes such payment at a rate per annum equal to the Federal Funds
Rate. Any payment made by any Revolving Credit Loan Bank or Green Revolving
Credit Loan Bank after 3:00 P.M. (New York City time) on any Domestic Business
Day shall be deemed for purposes of the preceding sentence to have been made on
the next succeeding Domestic Business Day.
(iii)    If the Borrower shall reimburse a Fronting Bank for any L/C Drawing
under a Letter of Credit after the Revolving Credit Loan Banks or Green
Revolving Credit Loan Banks, as the case may be, shall have made funds available
to such Fronting Bank with respect to such L/C Drawing in accordance with
subsection (i) of this Section 2.03(g), such Fronting Bank shall promptly upon
receipt of such reimbursement distribute to each Revolving Credit Loan Bank or
Green Revolving Credit Loan Banks, as the case may be, its pro rata share
thereof, including interest, to the extent received by such Fronting Bank.
(iv)    During any period in which there is a Defaulting Bank, for purposes of
computing the amount of the obligation of each non-Defaulting Bank to acquire,
refinance or fund participations in Letters of Credit pursuant to this Section,
the “pro rata share” of each non-Defaulting Bank shall be computed without
giving effect to the Revolving Credit Loan Commitment or Green Revolving Credit
Loan Commitment of that Defaulting Bank; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Bank
becomes a Defaulting Bank, no Default or Event of Default exists; and (ii) the
aggregate obligation of each non-Defaulting Bank to acquire, refinance or fund
participations in Revolving Letters of Credit (or Green Revolving Letters of
Credit) pursuant to such reallocation shall not exceed the positive difference,
if any, of (1) the Revolving Credit Loan Commitment (or Green Revolving Credit
Loan Commitment) of that non-Defaulting Bank minus (2) the aggregate Total
Outstandings (or Green Total Outstandings) of that Bank immediately prior to
giving effect to such reallocation; provided, further, that subject to Section
10.19, no reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Bank arising from that Bank
having become a Defaulting Bank, including any claim of a non-Defaulting Bank as
a result of such non-Defaulting Bank’s increased exposure following such
reallocation.
(v)    The several obligations of the Revolving Credit Loan Banks to the
Revolving Fronting Banks hereunder and of the Green Revolving Credit Loan Banks
to


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

51


the Green Revolving Fronting Banks hereunder shall be absolute, irrevocable and
unconditional under any and all circumstances whatsoever and shall not be
affected by any circumstance, including, without limitation, (1) any set-off,
counterclaim, recoupment, defense or other right which any such Revolving Credit
Loan Bank, Green Revolving Bank or any other Person may have against the Agent,
any Fronting Bank or any other Person for any reason whatsoever; (2) the
occurrence or continuance of a Default or an Event of Default or the termination
of the Revolving Credit Loan or Green Revolving Credit Loan or any Revolving
Letter of Credit or Green Revolving Letter of Credit; (3) any adverse change in
the condition (financial or otherwise) of any Obligor or any other Person;
(4) any breach of any Financing Document by any party thereto; (5) the fact that
any condition precedent to the issuance of, or the making of any payment under,
any Revolving Letter of Credit or Green Revolving Letter of Credit was not in
fact met; (6) any violation or asserted violation of law by any Revolving Credit
Loan Bank or Green Revolving Credit Loan Bank or any affiliate thereof; or
(7) to the extent permitted under applicable law, any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
Each payment by each Revolving Credit Loan Bank or Green Revolving Credit Loan
Bank to a Fronting Bank for its own account shall be made without any offset,
abatement, withholding or reduction whatsoever. If a Fronting Bank is required
at any time (whether before or after the applicableTermination Date) to return
to the Borrower or to a trustee, receiver, liquidator, custodian or other
similar official any portion of the payments made by the Borrower to such
Fronting Bank in payment of any Reimbursement Obligation or interest thereon
upon the insolvency of the Borrower, or the commencement of any case or
proceeding under any bankruptcy, insolvency or other similar law with respect to
the Borrower, each Revolving Credit Loan Bank or Green Revolving Credit Loan
Bank, as the case may be, shall, on demand of such Fronting Bank, forthwith
return to such Fronting Bank any amounts transferred to such Revolving Credit
Loan Bank or Green Revolving Credit Loan Bank, as the case may be, by such
Fronting Bank in respect thereof pursuant to this subsection plus such Revolving
Credit Loan Bank’s or Green Revolving Credit Loan Bank, as the case may be, pro
rata share of any interest on such payments required to be paid to the Person
recovering such payments plus interest on the amount so demanded from the day
such demand is made, if such demand is made by 2:00 P.M. (New York City time),
or from the next following Domestic Business Day, if such demand is made after
2:00 P.M. (New York City time), to but not including the day such amounts are
returned by such Revolving Credit Loan Bank or Green Revolving Credit Loan Bank,
as the case may be, to such Fronting Bank at a rate per annum for each day equal
to (A) the Federal Funds Rate for the day of such demand and (B) the Base Rate
plus 1% for each day thereafter. Notwithstanding the foregoing or any other
provision contained herein, in no event shall any Revolving Credit Loan Bank or
Green Revolving Credit Loan Bank, as the case may be, be obligated to make any
payment to a Fronting Bank to the extent that such payment would cause such
Bank’s pro rata share of the Total Outstandings (or Green Total Outstandings)
hereunder to exceed such Bank’s Revolving Credit Loan Commitment (or Green
Revolving Loan Commitment); provided that the foregoing shall not affect the
obligation of the Borrower (which is absolute, unconditional and irrevocable) to
each Fronting Bank under a Letter of Credit, including any amount thereof that
is not paid by


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

52


any Revolving Credit Loan Bank or Green Revolving Credit Loan Bank, as the case
may be, to such Fronting Bank (pursuant to this sentence or otherwise).
(h)    Letter of Credit Commission; Issuance Fee.
(i)    Letter of Credit Commission. The Borrower agrees to pay to the Agent a
letter of credit commission with respect to (x) each Revolving Letter of Credit
issued at its request or for its account, computed for each day from and
including the date of issuance of such Revolving Letter of Credit through and
including the last day a Revolving L/C Drawing is available under such Revolving
Letter of Credit (the “Revolving Letter of Credit Termination Date”), at the
Revolving Letter of Credit Commission Rate on the aggregate amount available for
drawing under such Revolving Letter of Credit from time to time (whether or not
any conditions to drawing can then be met), such fee to be for the account of
the Revolving Credit Loan Banks then ratably in proportion to their Total
Exposures and (y) each Green Revolving Letter of Credit issued at its request or
for its account, computed for each day from and including the date of issuance
of such Green Revolving Letter of Credit through and including the last day a
Green Revolving L/C Drawing is available under such Revolving Letter of Credit
(the “Green Revolving Letter of Credit Termination Date”), at the Green
Revolving Letter of Credit Commission Rate on the aggregate amount available for
drawing under such Green Revolving Letter of Credit from time to time (whether
or not any conditions to drawing can then be met), such fee to be for the
account of the Green Revolving Credit Loan Banks then ratably in proportion to
their Green Total Exposures; provided, however, any such fees payable for the
account of a Defaulting Bank for any period during which such bank is a
Defaulting Bank and has not provided cash collateral satisfactory to the
Fronting Banks with respect to such Defaulting Bank’s obligations under Section
2.03(g), shall be payable, to the maximum extent permitted by applicable law, to
the other Banks in accordance with the upward adjustments in their respective
pro rata shares allocable to such Letter of Credit pursuant to Section
2.03(g)(iv), with the balance of such fee, if any, payable to the relevant
Fronting Banks pro rata for their own accounts. Such fee shall be payable
quarterly in arrears (A) on the later of (x) each March 31, June 30, September
30 and December 31 and (y) the date that is three Domestic Business Days after
receipt by the Borrower of the invoice relating to such date for the fee payable
on such date and (B) upon the Revolving Credit Loan Termination Date or the
Green Revolving Credit Loan Termination Date, as applicable.
(ii)    Issuance Fee. The Borrower shall pay to each Fronting Bank for its own
account such fees with respect to each Letter of Credit issued by such Fronting
Bank for the account of the Borrower as shall have been agreed between the
Borrower and such Fronting Bank.
(iii)    Limited Liability of the Fronting Banks. As between each Fronting Bank,
on the one hand, and the Borrower, on the other, the Borrower assumes all risks
of any acts or omissions of the beneficiary and any transferee of any Letter of
Credit with respect to its use of such Letter of Credit. No Fronting Bank or any
of its respective


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

53


employees, officers or directors shall be liable or responsible for: (1) the use
which may be made of any Letter of Credit or for any acts or omissions of any
beneficiary or transferee in connection therewith; (2) the validity, sufficiency
or genuineness of documents, or of any endorsement(s) thereon, even if such
documents should in fact prove to be in any or all respects invalid,
insufficient, fraudulent or forged; (3) payment by any such Fronting Bank
against presentation of documents which do not comply with the terms of any
Letter of Credit, including failure of any documents to bear any reference or
adequate reference to such Letter of Credit; or (4) any other circumstance
whatsoever in making or failing to make payment under any Letter of Credit;
provided that the Borrower shall have a claim against the applicable Fronting
Bank, and such Fronting Bank shall be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or special,
damages suffered by the Borrower which are found in a final, unappealable
judgment of a court of competent jurisdiction to have been caused by (x) such
Fronting Bank’s willful misconduct or gross negligence in determining whether
documents presented under any Letter of Credit comply with the terms thereof or
(y) such Fronting Bank’s willful failure to pay, or gross negligence resulting
in a failure to pay, any L/C Drawing after the presentation to it by the
beneficiary (or any transferee of the Letter of Credit) of a draft and other
required documentation strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, a
Fronting Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation.
(iv)    Fronting Banks and Affiliates. Each Fronting Bank shall have the same
rights and powers under the Financing Documents as any other Bank and may
exercise or refrain from exercising the same as though they were not Fronting
Banks (in each case to the extent such Fronting Bank is also a Bank), and the
Fronting Banks and their respective affiliates may accept deposits from, lend
money to, and generally engage in any kind of business with the Borrower or any
Subsidiary or affiliate of the Borrower as if they were not Fronting Banks
hereunder.
(i)    Applicability of ISP98. Unless otherwise expressly agreed by the
applicable Fronting Bank and the Borrower when a Letter of Credit is issued (or
deemed issued), the rules of the “International Standby Practices 1998”
published by the Institute of International Banking Law and Practice (or such
later version thereof as may be in effect at the time issuance) shall apply to
the Letter of Credit.
(j)    Cash Collateral Call. If any Bank becomes, and during the period it
remains, a Defaulting Bank, if any Letter of Credit is at the time outstanding,
the applicable Fronting Bank, may, by notice to the Borrower and such Defaulting
Bank through the Agent, require the Borrower to Cash Collateralize the
obligations of the Borrower to such Fronting Bank (after giving effect to
Section 2.03(g)(iv) and any Cash Collateral provided by the Defaulting Bank) in
respect of such Letter of Credit in amount at least equal to the aggregate
amount of the obligations (contingent or otherwise) of such Defaulting Bank in
respect thereof, or to make other arrangements satisfactory to the Agent, and to
such Fronting Bank in their sole discretion to


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

54


protect them against the risk of non-payment by such Defaulting Bank. In
furtherance of the foregoing, if any Bank becomes, and during the period it
remains, a Defaulting Bank, each Fronting Bank is hereby authorized by the
Borrower (which authorization is irrevocable and coupled with an interest) to
give, in its discretion, through the Agent, Notices of Borrowing pursuant to
Section 2.02 in such amounts and in such times as may be required to Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit in an amount at least equal to the aggregate amount of the obligations
(contingent or otherwise) of such Defaulting Bank in respect of such Letter of
Credit. If the Borrower, the Agent, each Fronting Bank agree in writing in their
discretion that a Bank that is a Defaulting Bank should no longer be deemed to
be a Defaulting Bank, the Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein, whereupon such Bank will cease to be a Defaulting Bank.
Section 2.04    Evidence of Debt.
(a)    Each Bank Party shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Bank
Party resulting from each Loan owing to such Bank Party from time to time,
including the amounts of principal and interest payable and paid to such Bank
Party from time to time hereunder. The Borrower agrees that upon notice by any
Bank Party to the Borrower (with a copy of such notice to the Agent) to the
effect that a promissory note or other evidence of indebtedness is required or
appropriate in order for such Bank Party to evidence (whether for purposes of
pledge, enforcement or otherwise) the Loans owing to, or to be made by, such
Bank Party, the Borrower shall promptly execute and deliver to such Bank Party,
with a copy to the Agent, a Green Revolving Credit Loan Note, Revolving Credit
Loan Note or a Term Loan Note, as applicable, in substantially the form of
Exhibits A-1 and A-2 hereto, respectively, payable to the order of such Bank
Party in a principal amount equal to the Loans owing to, or to be made by, such
Bank Party. All references to Notes in the Financing Documents shall mean Notes,
if any, issued hereunder.
(b)    The Register maintained by the Agent pursuant to Section 10.06(f) shall
include a control account, and a subsidiary account for each Bank Party, in
which accounts (taken together) shall be recorded (i) the date and amount of
each Loan made hereunder (or deemed to be made hereunder), whether such Loan
bears interest at the Base Rate or the Adjusted London Interbank Offered Rate,
and, if appropriate, the Interest Period applicable thereto; (ii) the terms of
each Assignment and Assumption delivered to and accepted by it; (iii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Bank Party hereunder; and (iv) the amount of any sums
received by the Agent from the Borrower hereunder and each Bank Party’s share
thereof.
(c)    Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Bank Party in its account or accounts pursuant
to subsection (a) above, shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Bank Party and, in the case of
such account or accounts, such Bank Party, under this Agreement,


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

55


absent manifest error; provided, however, that the failure of the Agent or such
Bank Party to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts, shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.
Section 2.05    Maturity of Loans.
(a)    Each Revolving Credit Loan shall mature, and the principal amount thereof
shall be due and payable (together with interest accrued thereon), on the
Revolving Credit Loan Termination Date, (b) each Green Revolving Credit Loan
shall mature, and the principal amount thereof shall be due and payable
(together with interest accrued thereon), on the Green Revolving Credit Loan
Termination Date, (c) each Initial Term Loan shall mature, and the principal
amount thereof shall be due and payable (together with interest accrued
thereon), on the Initial Term Loan Termination Date and (d) each Incremental
Term Loan shall mature, and the principal amount thereof shall be due and
payable (together with interest accrued thereon) on the Incremental Term Loan
Termination Date in respect of such Incremental Term Loan Facility.
Section 2.06    Interest Rates.
(a)    Each Base Rate Loan shall bear interest on the outstanding principal
amount thereof, for each day from the date such Loan is made until it becomes
due, at a rate per annum equal to the Base Rate Margin applicable to such Loan
plus the Base Rate for such day. Such interest shall be payable quarterly in
arrears on each Quarterly Payment Date.
(b)    Each Euro-Dollar Loan shall bear interest on the outstanding principal
amount thereof, for each day during each Interest Period applicable thereto, at
a rate per annum equal to the sum of the Euro-Dollar Margin applicable to such
Loan for such day plus the Adjusted London Interbank Offered Rate applicable to
such Interest Period. Such interest shall be payable for each Interest Period on
the last day thereof and, if such Interest Period is longer than three months,
at intervals of three months after the first day thereof.
(c)    Upon the occurrence and during the continuance of an Event of Default
described in Section 6.01(a) or an Event of Default described in Section 6.01(g)
or 6.01(h) with respect to the Borrower, the Borrower shall pay interest on (x)
(i) the outstanding principal amount of each Base Rate Loan owing to each Bank
Party, payable on demand, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Base Rate Loan pursuant to
Section 2.06(a) above and (ii) to the fullest extent permitted by law, the
amount of any interest that is not paid when due, from the date such amount
shall be due until such amount shall be paid in full, at a rate per annum equal
to 2% per annum above the rate per annum required to be paid on the Base Rate
Loans on which such interest has accrued pursuant to Section 2.06(a) above and
(y)(i) the outstanding principal amount of each Euro-Dollar Loan owing to each
Bank Party payable on demand, at a rate per annum equal at all times to a rate
per annum equal to the sum of 2% plus the Euro-Dollar Margin applicable to such
Loan plus the Adjusted London Interbank Offered Rate applicable to such
Euro-Dollar Loan (or, if the circumstances described in clause (a) or (b) of
Section 8.01 shall exist, at a rate per annum equal to the sum of 2% plus the
relevant rate applicable to Base Rate Loans) (the “Euro-Dollar


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

56


Default Rate”) and (ii) to the fullest extent permitted by law, the amount of
any interest that is not paid when due, from the date such amount shall be due
until such amount shall be paid in full, at a rate per annum equal to the
Euro-Dollar Default Rate for the Euro-Dollar Loans on which such interest has
accrued pursuant to Section 2.06(b) above.
(d)    The Agent shall determine each interest rate applicable to the Loans and
Reimbursement Obligations hereunder. The Agent shall give prompt notice to the
Borrower and the participating Banks of each rate of interest so determined, and
its determination thereof shall be conclusive in the absence of manifest error.
(e)    [Reserved]
(f)    The yield to maturity with respect to any First Priority Secured Debt
issued after the Effective Date and consisting of a term loan facility or
similar bank credit facility (taking into account upfront fees paid to the
lenders under such new First Priority Secured Debt) may be no more than 0.25%
per annum greater than the yield to maturity with respect to the Initial Term
Loans on the Closing Date (and the Borrower agrees that the pricing of the
Initial Term Loans (if any) will be increased and or additional fees will be
paid to the Banks (if any) to the extent necessary to satisfy such requirement).
Section 2.07    Method of Electing Interest Rates.
(a)    The Loans included in each Borrowing shall bear interest initially at the
type of rate specified by the Borrower in the applicable Notice of Borrowing.
Thereafter, the Borrower may from time to time elect to change or continue the
type of interest rate borne by each Group of Loans (subject to Section 2.07(d)
and the provisions of Article 8), as follows:
(i)    if such Loans are Base Rate Loans, the Borrower may elect to convert such
Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day;
(ii)    if such Loans are Euro-Dollar Loans, the Borrower may elect to convert
such Loans to Base Rate Loans as of any Domestic Business Day or elect to
continue such Loans as Euro-Dollar Loans for an additional Interest Period,
subject to Section 2.13 if any such conversion is effective on any day other
than the last day of an Interest Period applicable to such Loans.
Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Agent not later than 11:00 A.M. (New York City time) on
the third Euro‑Dollar Business Day before the conversion or continuation
selected in such notice is to be effective (unless the relevant Loans are to be
converted from Euro-Dollar Loans to Base Rate Loans, in which case such notice
shall be delivered to the Agent not later than 11:00 A.M. (New York City time)
on the date such conversion is to be effective). A Notice of Interest Rate
Election may, if it so specifies, apply to only a portion of the aggregate
principal amount of the relevant Group of Loans; provided that (i) such portion
is allocated ratably among the Loans comprising such Group of Loans and (ii) the
portion to which such Notice applies, and the remaining portion to which it does
not apply, are each at least $5,000,000 (unless such portion is


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

57


comprised of Base Rate Loans). If no such notice is timely received before the
end of an Interest Period for any Group of Loans consisting of all Euro-Dollar
Loans, the Borrower shall be deemed to have elected that such Group of Loans be
converted to Base Rate Loans at the end of such Interest Period.
(b)    Each Notice of Interest Rate Election shall specify:
(i)    the Group of Loans (or portion thereof) to which such notice applies;
(ii)    the date on which the conversion or continuation selected in such notice
is to be effective, which shall comply with the applicable clause of
Section 2.07(a) above;
(iii)    if the Loans comprising such Group are to be converted, the new type of
Loans and, if the Loans resulting from such conversion are to be Euro-Dollar
Loans, the duration of the next succeeding Interest Period applicable thereto;
and
(iv)    if such Loans are to be continued as Euro-Dollar Loans for an additional
Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.
(c)    Promptly after receiving a Notice of Interest Rate Election from the
Borrower pursuant to Section 2.07(a) above, the Agent shall notify each Bank of
the contents thereof and such notice shall not thereafter be revocable by the
Borrower.
(d)    The Borrower shall not be entitled to elect to convert any Loans to, or
continue any Loans for an additional Interest Period as, Euro-Dollar Loans if
(i) the aggregate principal amount of any Group of Loans consisting of all
Euro-Dollar Loans created or continued as a result of such election would be
less than $5,000,000 or (ii) a Default shall have occurred and be continuing
when the Borrower delivers notice of such election to the Agent.
(e)    If any Loan is converted to a different type of Loan, the Borrower shall
pay, on the date of such conversion, the interest accrued to such date on the
principal amount being converted.
Section 2.08    Commitment Fee.
The Borrower shall pay to the Agent, (a) for the account of the Revolving Credit
Loan Banks (other than Defaulting Banks), ratably in proportion to their
Revolving Credit Loan Commitments, on any date, a commitment fee on the daily
amount by which the aggregate amount of the Revolving Credit Loan Commitments
exceeds the aggregate Total Outstandings and (b) for the account of the Green
Revolving Credit Loan Banks (other than Defaulting Banks), ratably in proportion
to their Green Revolving Credit Loan Commitments, on any date, a commitment fee
on the daily amount by which the aggregate amount of the Green Revolving Credit
Loan Commitments exceeds the aggregate Green Total Outstandings, in each case,
at the per-annum percentage set forth in the table below under the heading
“Commitment Fee,” in each


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

58


case based on the ratings assigned to the Facilities on such date by Moody’s
Investors Service, Inc. and Standard & Poor’s Ratings Services; provided that
any commitment fee owing to a Revolving Credit Loan Bank or Green Revolving
Credit Loan Bank which is a Defaulting Bank shall not be payable for any period
during which such Bank remains a Defaulting Bank. Such commitment fee shall
accrue from and including (i) in respect of the Revolving Credit Loan
Commitments, May 6, 2016 to but excluding the Revolving Credit Loan Termination
Date (or earlier date of termination of the Revolving Credit Loan Commitments in
their entirety) or (ii) in respect of the Green Revolving Credit Commitments,
the Amendment Effective Date Green to but excluding the Revolving Credit Loan
Termination Date (or earlier date of termination of the Green Revolving Credit
Loan Commitments in their entirety), as applicable. Accrued commitment fees
under this Section 2.08 shall be payable quarterly in arrears on (A) the later
of (x) each March 31, June 30, September 30 and December 31 and (y) the date
that is three Domestic Business Days after receipt by the Borrower of the
invoice relating to such date for the fee payable on such date, (B) the
Revolving Credit Loan Termination Date in the case of the Revolving Credit Loan
Banks and the Green Revolving Credit Loan Termination Date in the case of the
Green Revolving Credit Loan Banks and (C) upon the date of termination of the
Revolving Credit Loan Commitments in their entirety in the case of the Revolving
Credit Loan Banks and upon the date of termination of the Green Revolving Credit
Loan Commitments in their entirety in the case of the Green Revolving Credit
Loan Banks.
Rating (Moody’s/S&P)
Commitment Fee
Baa3 (or higher)/BBB- (or higher)
0.375%
Ba1/BB+
0.375%
Ba2 (or lower)/BB (or lower)
0.500%



If the Facilities are rated by only one rating agency, the rating of such rating
agency shall be used in determining the commitment fee. If the Facilities are
rated by both such rating agencies and (x) the ratings differential is one
level, the lower rating will apply or (y) the ratings differential is two levels
or more, the midpoint rating will apply; provided that if there is no midpoint
rating, the lower of the two intermediate ratings surrounding the midpoint will
apply. If the Facilities are not rated by either of such rating agencies, the
Facilities shall be deemed to be rated one level higher than (i) in the case of
Moody’s Investors Service Inc., the Borrower’s corporate family rating and (ii)
in the case of Standard & Poor’s Rating Services, the Borrower’s corporate
credit rating and, in each case, the rules of the preceding two sentences shall
apply to such deemed ratings. If the Facilities are not rated (or deemed rated
in accordance with the preceding sentence) by either of such rating agencies,
the commitment fee shall be with respect to any Revolving Letter of Credit
Commission Rate, or Revolving Credit Loans or Green Revolving Letter of Credit
Commission Rate or Green Revolving Credit Loans the highest rate set forth in
the table above.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

59


Section 2.09    Termination or Reduction of Loan Commitments.
(a)    Optional. The Borrower may, upon at least three Domestic Business Days’
notice to the Agent, (i) terminate the Revolving Credit Loan Commitments in
their entirety at any time, if no Revolving Credit Loans or Revolving Letters of
Credit are outstanding at such time, (ii) ratably reduce from time to time by an
aggregate amount of $5,000,000 or any larger multiple thereof, the aggregate
amount of the Revolving Credit Loan Commitments in excess of the aggregate Total
Outstandings, (iii) terminate the Green Revolving Credit Loan Commitments in
their entirety at any time, if no Green Revolving Credit Loans or Green
Revolving Letters of Credit are outstanding at such time or (iv) ratably reduce
from time to time by an aggregate amount of $5,000,000 or any larger multiple
thereof, the aggregate amount of the Green Revolving Credit Loan Commitments in
excess of the aggregate Green Total Outstandings.
(b)    Mandatory. Scheduled Termination. The Revolving Credit Loan Commitments
shall terminate on the Revolving Credit Loan Termination Date, and any Revolving
Credit Loans and Reimbursement Obligations with respect to such Revolving Credit
Loan Commitments then outstanding (together with accrued interest thereon) shall
be due and payable on such date. The Green Revolving Credit Loan Commitments
shall terminate on the Green Revolving Credit Loan Termination Date, and any
Green Revolving Credit Loans and Reimbursement Obligations with respect to such
Green Revolving Credit Loan Commitments then outstanding (together with accrued
interest thereon) shall be due and payable on such date.
Section 2.10    Prepayment of the Loans.
(a)    Optional. (i) Subject in the case of any Euro-Dollar Loans to
Section 2.12, the Borrower may, upon at least one Domestic Business Day’s notice
to the Agent, prepay any Loans that bear interest at the Base Rate or upon at
least three Euro-Dollar Business Days’ notice to the Agent, prepay any
Euro-Dollar Loans, in each case in whole at any time, or from time to time in
part in amounts aggregating $5,000,000 or any larger multiple of $1,000,000, by
paying the principal amount to be prepaid together with accrued interest thereon
to the date of prepayment.
(i)    Upon receipt of a notice of prepayment pursuant to this Section 2.10, the
Agent shall promptly notify each Bank of the contents thereof and of such Bank’s
ratable share of such prepayment and such notice shall not thereafter be
revocable by the Borrower.
(b)    Mandatory. (i) The Borrower shall, on the third Business Day following
the receipt by the Borrower after the Effective Date of (A) Net Cash Proceeds
from any Asset Sales in the case of sales of assets or Equity Interests of, or
other Investments in, IPALCO or any of its Subsidiaries pursuant to clause (iv)
of Section 5.18 or (B) Net Cash Proceeds from the incurrence of any Bridge Debt,
offer to prepay, on a pro rata basis, an aggregate principal amount of the Term
Loans in an amount equal to the Banks’ Ratable Share of such Net Cash Proceeds
and the Term Loan Banks shall have the option to accept or refuse such
prepayment in accordance with the provisions set forth in Section 2.10(c). Upon
the payment in full of the Term Loans, the Borrower shall apply such Net Cash
Proceeds to ratably prepay the Revolving


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

60


Credit Loans and the Green Revolving Credit Loans outstanding at such time
(without any reduction of Revolving Credit Loan Commitments or the Green
Revolving Credit Loan Commitments).
(i)    The Borrower shall, on the third Business Day following the date of
receipt of Net Cash Proceeds from the issuance of Debt by any Subsidiary of the
Borrower permitted pursuant to Section 5.07(b)(ii) (but only to the extent
applicable pursuant to the proviso thereof) and Section 5.07(b)(vi) (but only to
the extent the Debt was incurred by IPALCO, offer to prepay an aggregate
principal amount of the Term Loans in an aggregate amount equal to the Banks’
Ratable Share of such Net Cash Proceeds (other than $200,000,000 of additional
Debt of IPALCO incurred after the Effective Date). The Term Loan Banks shall
have the option to accept or refuse any prepayment pursuant to this
Section 2.10(b)(ii) in accordance with the provisions set forth in
Section 2.10(c). So long as Net Cash Proceeds referred to in this
Section 2.10(b)(ii) are received by the Borrower, the Borrower agrees to use all
reasonable efforts to cause all such Net Cash Proceeds permitted to be
distributed to be so distributed. Upon the payment in full of the Term Loans,
the Borrower shall apply such Net Cash Proceeds to ratably prepay the Revolving
Credit Loans and the Green Revolving Credit Loans outstanding at such time
(without any reduction of Revolving Credit Loan Commitments or the Green
Revolving Credit Loan Commitments).
provided that with respect to Asset Sales described in clause (y) (and not in
clause (x)) in the parenthetical appearing in the definition of Asset Sale (or
any Bridge Debt in respect thereof), only 50% of such Net Cash Proceeds actually
received by the Borrower shall be subject to this Section 2.10(b); provided,
further, that so long as no Event of Default shall then exist or would arise
therefrom, such Net Cash Proceeds from an Asset Sale described in such clause
(y) (and not in clause (x)) (or any Bridge Debt in respect thereof) shall not be
required to be applied pursuant to this Section 2.10(b) to the extent that the
Borrower shall have delivered a certificate of a Responsible Officer to the
Agent on or prior to the offer commencement or prepayment date specified in this
Section 2.10(b) stating that such Net Cash Proceeds are expected to be used to
purchase replacement assets or repair such assets, or to purchase assets used or
useful in the business of the Borrower and its Subsidiaries, or to acquire more
than 50% of the Equity Interests of any person that owns such assets or engages
in a business of the type that the Borrower and Subsidiaries are permitted to be
engaged in and, in each case, otherwise in compliance with the terms of this
Agreement, no later than 365 days following the date of such Asset Sale (or any
Bridge Debt in respect thereof); provided that such time may be extended by an
additional 90 days if, on or prior to the 365th day following the date of
receipt of such Net Cash Proceeds, the Borrower delivers a certificate of a
Responsible Officer to the Agent detailing the intended use of such Net Cash
Proceeds and certifying that the Net Cash Proceeds will be used in accordance
with this proviso; provided that if all or any portion of such Net Cash Proceeds
is not so reinvested within such 365-day period (or such longer period to the
extent extended), such unused portion shall be applied on the last day of such
period as provided in this Section 2.10(b).


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

61


(c)    Term Loan Opt-Out. With respect to any prepayment of a Term Loan Facility
pursuant to Section 2.10(b) above, the Borrower shall notify the Agent by 12:00
Noon (New York City time) on or before the third Business Day after the Borrower
is in receipt of the applicable Net Cash Proceeds of the receipt of such Net
Cash Proceeds and its offer to prepay the Term Loans on the fourth Business Day
following receipt of such notice by the Agent. The Agent shall then notify each
of the Term Loan Banks of such offer. Each Term Loan Bank, at its option, may
elect not to accept such prepayment. Any Term Loan Bank declining such
prepayment shall give written notice to the Agent by 12:00 Noon (New York City
time) on the third Business Day immediately following the date the Term Loan
Banks receive notice of such prepayment. If a Term Loan Bank fails to give
notice by 12:00 Noon as set forth in the immediately preceding sentence, such
Term Loan Bank shall be deemed to have accepted the offer. Any amounts that
would otherwise have been applied to prepay such declining Term Loan Bank shall
instead be retained by the Borrower.
Section 2.11    General Provisions as to Payments.
(a)    The Borrower shall make each payment of principal of, and interest on,
the Loans and Reimbursement Obligations and of fees hereunder, not later than
12:00 Noon (New York City time) on the date when due, in Federal or other funds
immediately available in New York City, without set-off, counterclaim or other
deduction, to the Agent at its address referred to in Section 10.01. The Agent
will promptly distribute to each Bank Party (subject to clause (c) below) its
ratable share of each such payment received by the Agent for the account of the
Bank Parties. Whenever any payment of principal of, or interest on, the Base
Rate Loans or Reimbursement Obligations or of fees shall be due on a day which
is not a Domestic Business Day, the date for payment thereof shall be extended
to the next succeeding Domestic Business Day. Whenever any payment of principal
of, or interest on, the Euro-Dollar Loans shall be due on a day which is not a
Euro-Dollar Business Day, the date for payment thereof shall be extended to the
next succeeding Euro-Dollar Business Day unless such Euro-Dollar Business Day
falls in another calendar month, in which case the date for payment thereof
shall be the next preceding Euro‑Dollar Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time.
(b)    Unless the Agent shall have received notice from the Borrower prior to
the date on which any payment is due from the Borrower to the Bank Parties
hereunder that the Borrower will not make such payment in full, the Agent may
assume that the Borrower has made such payment in full to the Agent on such date
and the Agent may, in reliance upon such assumption, cause to be distributed to
each Bank Party on such due date an amount equal to the amount then due such
Bank Party. If and to the extent that the Borrower shall not have so made such
payment, each Bank Party shall repay to the Agent forthwith on demand such
amount distributed to such Bank Party together with interest thereon, for each
day from the date such amount is distributed to such Bank Party until the date
such Bank Party repays such amount to the Agent, at the Federal Funds Rate.
(c)    Any payment of principal, interest, fees or other amounts received by the
Agent under this Agreement for the account of a Defaulting Bank (whether
voluntary or


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

62


mandatory, at maturity, pursuant to Article VI or otherwise, and including any
amounts made available to the Agent by that Defaulting Bank pursuant to clause
(d) of this Section 2.11), shall be applied at such time or times as may be
determined by the Agent as follows: first, to the payment of any amounts owing
by that Defaulting Bank to the Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Bank to the Fronting Banks;
third, if so determined by the Agent or requested by any such applicable
Fronting Bank, to be held as cash collateral for future funding obligations of
that Defaulting Bank of any participation in any Letter of Credit issued by such
Fronting Bank; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which that
Defaulting Bank has failed to fund its portion thereof as required by this
Agreement, as determined by the Agent; fifth, if so determined by the Agent and
the Borrower, to be held in a deposit account and released in order to satisfy
obligations of that Defaulting Bank to fund its Loans under this Agreement;
sixth, to the payment of any amounts owing to the applicable Banks or Fronting
Banks as a result of any judgment of a court of competent jurisdiction obtained
by any Bank or any Fronting Bank against that Defaulting Bank as a result of
that Defaulting Bank’s breach of its obligations under this Agreement; seventh,
so long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Bank as a result
of that Defaulting Bank’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Bank or as otherwise directed by a court of competent
jurisdiction; provided that if such payment is a payment of the principal amount
of any Loans in respect of the applicable Facility or obligations with respect
to L/C Drawings of such Facility in respect of which that Defaulting Bank has
not fully funded its appropriate share, such payment shall be applied solely to
pay the Loans of, and L/C Borrowings owed to, in each case of the applicable
Facility, all non-Defaulting Banks on a pro rata basis prior to being applied to
the payment of any Loans of, or amounts with respect to L/C Drawings owed to, in
each case of the applicable Facility, that Defaulting Bank. Promptly (x) upon a
Lender ceasing to be a Defaulting Lender or (y) following termination of this
Agreement (including the termination of all Letters of Credit issued hereunder)
and the payment of all amounts owed under this Agreement (other than unasserted
contingent obligations which by their terms survive the termination of this
Agreement), all amounts, if any, held in a segregated account pursuant to this
Section 2.11(c) shall be returned to such Lender or Defaulting Lender, as
applicable.
(d)    In the event that any Defaulting Bank shall exercise any right of setoff
in respect of the Obligations owing to such Defaulting Bank under this
Agreement, (x) all amounts so set off shall be paid over immediately to the
Agent for further application in accordance with the provisions of Section
2.11(c) and, pending such payment, shall be segregated by such Defaulting Bank
from its other funds and deemed held in trust for the benefit of the Agent and
the Banks, and (y) the Defaulting Bank shall provide promptly to the Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Bank as to which it exercised such right of setoff.
Section 2.12    Funding Losses.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

63


If the Borrower makes any payment of principal with respect to any Euro-Dollar
Loan or any Euro-Dollar Loan is converted to a Base Rate Loan (pursuant to
Article 2, 6 or 8 or otherwise) on any day other than the last day of an
Interest Period applicable thereto, or the last day of an applicable period
fixed pursuant to Section 2.06(c), or if the Borrower fails to borrow, prepay,
convert or continue any Euro-Dollar Loans after notice has been given to any
Bank Party in accordance with Section 2.02(b), 2.07(c) or 2.10(a), the Borrower
shall reimburse each Bank Party within 15 days after demand for any resulting
loss or expense incurred by it (or by an existing or prospective Participant in
the related Loan), including (without limitation) any loss incurred in
obtaining, liquidating or employing deposits from third parties, but excluding
loss of margin for the period after such payment or conversion or failure to
borrow, prepay, convert or continue; provided that such Bank Party shall have
delivered to the Borrower a certificate as to the amount of such loss or
expense, which certificate shall be conclusive in the absence of manifest error.
Section 2.13    Computation of Interest and Fees.
Interest based on the Base Rate hereunder shall be computed on the basis of a
year of 365 days (or 366 days in a leap year) and paid for the actual number of
days elapsed (including the first day but excluding the last day). All other
interest and fees shall be computed on the basis of a year of 360 days and paid
for the actual number of days elapsed (including the first day but excluding the
last day).
Section 2.14    Revolving L/C Cash Collateral Account.
(a)    All amounts required to be deposited as cash collateral with the
Collateral Agent pursuant to Section 2.15 or Section 6.03 shall be deposited in
a cash collateral account (the “Revolving L/C Cash Collateral Account”)
established by the Borrower with the Collateral Agent, to be held, applied or
released for application as provided in this Section 2.14 and Section 2.15.
(b)    The Borrower hereby grants to the Collateral Agent for the ratable
benefit of the Fronting Banks and the other Lender Parties as their respective
interests appear, a security interest in the Borrower’s right, title and
interest in and to the Revolving L/C Cash Collateral Account and all funds and
financial assets from time to time credited thereto, all interest, dividends,
distributions, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such funds and financial assets, and all certificates and instruments, if
any, from time to time representing or evidencing the Revolving L/C Cash
Collateral Account and all of proceeds of any of the foregoing (the “Revolving
L/C Collateral”), to secure all of the Borrower’s Obligations hereunder and the
other Credit Agreement Documents.
(c)    If and when any portion of the Letter of Credit Liabilities on which any
deposit of cash collateral was based (the “Relevant Contingent Exposure”) shall
become fixed (a “Direct Exposure”) as a result of the payment by a Fronting Bank
of a draft presented under any relevant Revolving Letter of Credit or Green
Revolving Letter of Credit, (including any such payment under an Alternative
Currency Letter of Credit for which the relevant Fronting Bank, as


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

64


a result of fluctuations in currency exchange rates, is not reimbursed in full
by the Revolving Credit Loan Banks or Green Revolving Credit Loan Banks, as the
case may be the amount of such Direct Exposure (but not more than the amount in
the Revolving L/C Cash Collateral Account at the time) shall be withdrawn by the
Agent from the Revolving L/C Cash Collateral Account and shall be paid to the
relevant Fronting Bank to be applied against such Direct Exposure and the
Relevant Contingent Exposure shall thereupon be reduced by such amount.
(d)    Interest and other payments and distributions made on or with respect to
the Revolving L/C Collateral held by the Collateral Agent shall be for the
account of the Borrower and shall constitute additional Revolving L/C Collateral
to be held by the Agent; provided that the Agent shall have no obligation to
invest any Revolving L/C Collateral on behalf of the Borrower or any other
Person. Beyond the exercise of reasonable care in the custody thereof, the Agent
shall have no duty as to any Revolving L/C Collateral in its possession or
control or in the possession or control of any agent or bailee or any income
thereon or as to the preservation of rights against prior parties or any other
rights pertaining thereto. The Collateral Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Revolving L/C
Collateral in its possession if the Revolving L/C Collateral is accorded
treatment substantially equal to that which it accords its own property, and
shall not be liable or responsible for any loss or damage to any of the
Revolving L/C Collateral, or for any diminution in the value thereof, by reason
of the act or omission of any agent or bailee selected by the Collateral Agent
in good faith. All expenses and liabilities incurred by the Collateral Agent in
connection with taking, holding and disposing of any Revolving L/C Collateral
(including customary custody and similar fees with respect to any Revolving L/C
Collateral held directly by the Agent and the Revolving L/C Cash Collateral
Account) shall be paid by the Borrower from time to time upon demand. Upon an
Actionable Default, the Collateral Agent shall be entitled to apply (and, at the
request of the Required Banks but subject to applicable law, shall apply)
Revolving L/C Collateral or the proceeds thereof to payment of any such
expenses, liabilities and fees. After the termination of the Revolving Credit
Loan Commitments of the Revolving Loan Credit Loan Banks and the termination of
all Revolving Letters of Credit and the repayment in full of all outstanding
Reimbursement Obligations in respect of the Revolving Letters of Credit and the
termination of the Green Revolving Credit Loan Commitments of the Green
Revolving Loan Credit Loan Banks and the termination of all Green Revolving
Letters of Credit and the repayment in full of all outstanding Reimbursement
Obligations in respect of the Green Revolving Letters of Credit, the Collateral
Agent shall transfer the remaining Revolving L/C Collateral or the proceeds
thereof (the “Excess Revolving L/C Collateral”) to the Collateral Account.
Notwithstanding any other term or provision of this Agreement, and for the
avoidance of doubt, the Revolving L/C Collateral shall be paid first to the
relevant Fronting Bank in satisfaction of any Direct Exposures or Relevant
Contingent Exposures and no Revolving L/C Collateral shall be released or
disbursed to any party other than the relevant Fronting Bank until the
satisfaction of all Letter of Credit Liabilities and the termination of the
Revolving Credit Loan Commitments, Green Revolving Credit Loan Commitments and
all Revolving Letters of Credit and Green Revolving Letters of Credit.
Section 2.15    Computations of Outstandings; Determination of Available Amount
of Alternative Currency Letters of Credit.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

65


(a)    Whenever reference is made in this Agreement to the Total Outstandings or
Green Total Outstandings on any date under this Agreement, such reference shall
refer to the Total Outstandings or Green Total Outstandings on such date after
giving effect to all Extensions of Credit under such applicable Facility to be
made on such date. For purposes of calculating the Total Outstandings or Green
Total Outstandings on any date of determination, the aggregate Available Amount
in respect of all Alternative Currency Letters of Credit shall be deemed to
equal the amount thereof most recently reported to the Agent pursuant to
subsection (b) below. At no time shall the Total Outstandings under this
Agreement exceed the sum of (i) the aggregate amount of the Revolving Credit
Loan Commitments, plus (ii) the amounts on deposit in the Revolving L/C Cash
Collateral Account attributable to Revolving Letters of Credit (such sum being
referred to herein as the “Maximum Outstanding Exposure”). At no time shall the
GreenTotal Outstandings under this Agreement exceed the sum of (i) the aggregate
amount of the Green Revolving Credit Loan Commitments, plus (ii) the amounts on
deposit in the Revolving L/C Cash Collateral Account attributable to Green
Revolving Letters of Credit (such sum being referred to herein as the “Green
Maximum Outstanding Exposure”).References to the Unused Revolving Credit Loan
Commitments shall refer to the excess, if any, of the Revolving Credit Loan
Commitments over the Total Outstandings; and references to the unused portion of
any Revolving Credit Loan Commitment shall refer to the Unused Revolving Credit
Loan Commitment of such Bank. References to the Green Unused Revolving Credit
Loan Commitments shall refer to the excess, if any, of the Green Revolving
Credit Loan Commitments over the Green Total Outstandings; and references to the
unused portion of any Green Revolving Credit Loan Commitment shall refer to the
Green Unused Revolving Credit Loan Commitment of such Bank.
(b)    Each Fronting Bank that issues an Alternative Currency Letter of Credit
shall (i) on the first Domestic Business Day of each calendar month, deliver to
the Agent a schedule listing (A) each outstanding Alternative Currency Letter of
Credit issued by such Fronting Bank and whether it is a Revolving Letter of
Credit or Green Revolving Letter of Credit, (B) the maximum aggregate amount
available to be drawn under each such Alternative Currency Letter of Credit at
any time on or after such date (denominated in the applicable Alternative
Currency, assuming the compliance with and satisfaction of all conditions for
L/C Drawing enumerated therein) and (C) the equivalent in Dollars of such amount
(as determined by such Fronting Bank on the basis of exchange rates available to
or otherwise used by such Fronting Bank), together with the applicable exchange
rate utilized by such Fronting Bank and the source thereof (it being agreed and
understood that such applicable exchange rate may be adjusted by a reasonable
and customary volatility factor as agreed by the Borrower and such Fronting
Bank); (ii) on the date of issuance of any Alternative Currency Letter of Credit
(including, if any Alternative Currency Letters of Credit are issued or deemed
issued on the Closing Date, on the Closing Date), deliver to the Agent a
schedule listing the information described in clauses (B) and (C) above;
(iii) on the date of any increase or decrease in the Available Amount of any
Alternative Currency Letter of Credit (other than any increase or decrease
attributable solely to currency exchange rate fluctuations), deliver to the
Agent a schedule listing the information described in clauses (B) and (C) above
after giving effect to such increase or decrease (as the case may be) and
(iv) not later than one Domestic Business Day after its receipt of a written
request therefor from the Agent or any Bank, deliver to the Agent a


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

66


schedule listing the information described in clauses (A), (B) and (C) above.
The Agent shall promptly after its receipt thereof deliver a copy of each such
schedule to the Collateral Agent, the Borrower and the Banks. For all purposes
under this Agreement, unless otherwise expressly set forth herein, the Available
Amount in respect of each Alternative Currency Letter of Credit shall be deemed
to equal, on any date of determination, the Dollar Equivalent thereof as most
recently reported to the Agent by the relevant Fronting Bank pursuant to this
subsection (b).
(c)    If, on (i) the date that any schedule is delivered by a Fronting Bank to
the Agent pursuant to subsection (b) above; (ii) any date, after giving effect
to reduction in the Revolving Credit Loan Commitments or Green Revolving Credit
Loan Commitments or (iii) any other date, Total Outstandings or Green Total
Oustandings on such date (calculated pursuant to subsection (a) and (b) above)
exceeds the Maximum Outstanding Exposure or Green Maximum Outstanding Exposure,
then within two Domestic Business Days thereafter the Borrower shall be
obligated to deposit cash collateral with the Collateral Agent in the Revolving
L/C Cash Collateral Account in an amount equal to such excess to be held,
applied or released for application as provided in Section 2.14.
(d)    If at any time the Maximum Outstanding Exposure exceeds the Total
Outstandings hereunder or the Green Maximum Outstanding Exposure exceeds the
Green Total Outstandings hereunder , the Borrower may provide a written notice
to the Collateral Agent requesting the Collateral Agent to withdraw such excess
amount from the Revolving L/C Cash Collateral Account and pay such amount to the
Borrower, and, provided that no Actionable Default shall have occurred and be
continuing, the Collateral Agent shall promptly undertake such actions in
accordance with the instructions of the Borrower. If an Actionable Default shall
have occurred and be continuing, the Collateral Agent shall not take any of the
foregoing actions and, if and when requested by the Required Banks, the amounts
held in the Revolving L/C Cash Collateral Account shall be withdrawn by the
Collateral Agent, and the proceeds thereof shall be first applied by the
Collateral Agent to repay the Total Outstandings and Green Total Outstandings
and other due and unpaid amounts required to be paid by the Borrower hereunder
and second, held, applied or transferred as provided in Section 2.14.
Section 2.16    Alternative Currency Letter of Credit Issuances.
It is understood that, if Letters of Credit are issued in an Alternative
Currency, a circumstance may arise where the United States dollars (“Dollars”)
needed to reimburse a Fronting Bank may exceed the Unused Revolving Credit Loan
Commitment of the Revolving Credit Loan Banks or the unused Green Revolving
Credit Loan Commitment of the Green Revolving Credit Loan Banks, as the case may
be, and the amounts on deposit in the Revolving L/C Cash Collateral Account
available for that purpose. This situation could occur if an Alternative
Currency exchange rate between the currency of a Letter of Credit issuance and
Dollars changes between the date of issuance of, and the date of funding a
Revolving L/C Drawing on, an Alternative Currency Letter of Credit (or funding a
deposit to the Revolving L/C Cash Collateral Account to cover issuances in
excess of the Revolving Credit Loan Commitments or the Green Revolving Credit
Loan Commitments, as the case may be) so that more Dollars are needed to
purchase the Alternative Currency on the date of funding of the L/C


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

67


Drawing on an Alternative Currency Letter of Credit (or funding a deposit to the
Revolving L/C Cash Collateral Account) than would have been needed to fund a L/C
Drawing made on the issuance date of such Letter of Credit (i.e., the currency
of issuance has appreciated against the Dollar between the date of issuance and
the date of funding or cash collateral deposit). In such a circumstance, the
Fronting Banks agree as follows: (a) (x) Any shortfall under the Revolving
Credit Loan Commitment or the Green Revolving Credit Loan Commitments, as the
case may be, to purchase participations in L/C Drawings under Letters of Credit
shall be allocated pro rata among the relevant Fronting Banks who have issued
Alternative Currency Letters of Credit for which the currency of issuance has
appreciated against the Dollar (“Adverse Alternative Currency Letters of
Credit”); (y) the pro rata allocation shall be based on the Dollar Equivalent of
the face amount of each Adverse Alternative Currency Letter of Credit, measured
at the issuance date of each such Adverse Alternative Currency Letter of Credit
and (z) Revolving Credit Loan Commitments or the Green Revolving Credit Loan
Commitments, as the case may be, shall not be used to purchase participations in
Adverse Alternative Currency Letters of Credit to the extent that use of those
Revolving Credit Loan Commitments or the Green Revolving Credit Loan
Commitments, as the case may, be covers any increase in the Dollar Equivalent of
an Adverse Alternative Currency Letters of Credit since the date of issuance of
the Letter of Credit if following such purchase remaining Unused Revolving
Credit Loan Commitments or Green Unused Revolving Credit Loan Commitment, as the
case may be, are insufficient to purchase participations in the remaining
outstanding Revolving Letters of Credit or Green Revolving Letters of Credit and
(b) amounts deposited in the Revolving L/C Cash Collateral Account shall be
allocated first to cover shortfalls to the extent existing on the last date of
actual deposit to the Revolving L/C Cash Collateral Account, or if later, the
most recent date of determination pursuant to Section 2.15(b), and second to any
additional shortfalls (allocated pro rata among such shortfalls); provided that
funds on deposit in the Revolving L/C Cash Collateral Account, if any, may not
be applied to fund an L/C Drawing on an Adverse Alternative Currency Letter of
Credit to the extent those funds have been allocated to cover an exposure
existing on the last date of deposit to the Revolving L/C Cash Collateral
Account if following the application a previously covered exposure is left
without cash collateral.
Section 2.17    Increase in Term Loan Commitments.
(a)    The Borrower may, at any time and from time to time, by notice to the
Agent, request the addition of one or more new term loan facilities (each, an
“Incremental Term Loan Facility”) or one or more increases in the Commitments
under a Term Loan Facility existing at the time of such request (each, a
“Commitment Increase”), to be effective as of a date (each, an “Increase Date”)
as specified in the related notice to the Agent; provided, however, that (i) in
no event after giving effect to the funding of any such Commitment Increase
shall the Total Bank Exposure exceed $1,400,000,000, (ii) on the date of any
request by the Borrower for a Commitment Increase and on the related Increase
Date, the applicable conditions set forth in Section 3.02 and in clause (d) of
this Section 2.17 shall be satisfied and (iii) if the request is for an
Incremental Term Loan Facility, such Incremental Term Loan Facility shall
contain such other terms as may be agreed by the Borrower, the Agent and the
Incremental Term Loan Banks, provided that (A) the final scheduled maturity date
of the Incremental Term Loan Facility shall in no event be prior to the
Revolving Credit Loan Termination Date or the Green


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

68


Revolving Credit Loan Termination Date and (B) no Bank shall have any obligation
to participate in any Incremental Term Loan Facility or any Commitment Increase.
(b)    The Agent shall promptly notify the Initial Term Loan Banks of any
request by the Borrower for a Commitment Increase, which notice shall include
(i) the proposed amount of such requested Commitment Increase, (ii) the proposed
Increase Date and (iii) the date by which Initial Term Loan Banks wishing to
participate in the Commitment Increase must commit to an increase in the amount
of their respective Commitments (the “Increase Commitment Date”). Each Initial
Term Loan Bank that is willing to participate in the requested Commitment
Increase shall, in its sole discretion, give written notice to the Agent on or
prior to the applicable Increase Commitment Date of the amount by which it is
willing either to increase its Initial Term Loan Commitment or commit to the
Incremental Term Loan Facility. If the Initial Term Loan Banks notify the Agent
that they are willing to participate in a Commitment Increase by an aggregate
amount that exceeds the amount of the requested Commitment Increase, the
requested Commitment Increase shall be allocated among the Initial Term Loan
Banks willing to participate therein in such amounts as are agreed between the
Borrower and the Agent.
(c)    Promptly following the applicable Increase Commitment Date, the Agent
shall notify the Borrower as to the amount, if any, by which the Initial Term
Loan Banks are willing to participate in the requested Commitment Increase. If
the aggregate amount by which the Initial Term Loan Banks are willing to
participate in the requested Commitment Increase on any such Increase Date is
less than the requested Commitment Increase, then the Borrower may extend offers
to one or more Eligible Assignees to participate in any portion of the requested
Commitment Increase that has not been committed to by the Initial Term Loan
Banks as of the applicable Increase Commitment Date; provided, however, that the
Initial Term Loan Commitment or Incremental Term Loan Commitment, as the case
may be, of each such Eligible Assignee shall be in an amount equal to at least
$1,000,000.
(d)    On the applicable Increase Date, each Eligible Assignee that accepts an
offer to participate in a requested Commitment Increase in accordance with
Section 2.17(c) shall become a Bank party to this Agreement as of the applicable
Increase Date and the Initial Term Loan Commitment or the Incremental Term Loan
Commitment, as the case may be, of each Initial Term Loan Bank participating in
such Commitment Increase shall be so increased by such amount (or by the amount
allocated to such Initial Term Loan Bank pursuant to the last sentence of
Section 2.17(b)) as of such Commitment Increase Date; provided, however, that
the Agent shall have received on or before the applicable Increase Date the
following, each dated such date:
(i)    (A) certified copies of resolutions of the Board of Directors (or a
committee thereof) of the Loan Parties approving the applicable Commitment
Increase and the corresponding modifications to this Agreement and (B) an
opinion of counsel for each of the Loan Parties (which may be an opinion of
in‑house counsel), each in form and substance reasonably satisfactory to the
Agent;


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

69


(ii)    an assumption agreement from each Eligible Assignee, if any, in form and
substance satisfactory to the Borrower and the Agent (each an “Assumption
Agreement”), duly executed by such Eligible Assignee, the Agent and the
Borrower; and
(iii)    confirmation from each Initial Term Loan Bank of the increase in the
amount of its Initial Term Loan Commitment or Incremental Term Loan Commitment,
as the case may be, in a writing satisfactory to the Borrower and the Agent.
On the applicable Increase Date, upon fulfillment of the conditions set forth in
the immediately preceding sentence of this Section 2.17(d) and the conditions
set forth in Section 3.02, (x) the Agent shall notify the Initial Term Loan
Banks and the Additional Term Loan Banks participating in such Commitment
Increase and the Borrower, on or before 11:00 A.M. (New York City time), by
telecopier or telex, of the occurrence of the applicable Commitment Increase to
be effected on the related Increase Date, (y) each Initial Term Loan Bank
participating in such Commitment Increase and each Additional Term Loan Bank
participating in such Commitment Increase shall make a single advance to the
Borrower in an amount equal to its agreed commitment in respect of the
Commitment Increase; provided that after taking into account such advance, the
aggregate principal amount of the Term Loans of each such participating Term
Loan Bank shall not exceed such Term Loan Bank’s Total Term Loan Commitments and
(z) the Agent shall record in the Register maintained by the Agent pursuant to
Section 10.06(f) the relevant information with respect to each Initial Term Loan
Bank and each Additional Term Loan Bank participating in such Commitment
Increase on such date.
Section 2.18    Increase in Revolving Credit Loan Commitments.
(a)    The Borrower may, at any time and from time to time prior to the
Revolving Credit Loan Termination Date, by notice to the Agent, request one or
more increases in the Revolving Credit Loan Commitments existing at the time of
such request (each, a “Revolving Credit Loan Commitment Increase”), to be
effective as of a date that is at least 90 days prior to Revolving Credit Loan
Termination Date (each, a “Revolving Credit Increase Date”) as specified in the
related notice to the Agent; provided, however, that (i) in no event after
giving effect to such Revolving Credit Loan Commitment Increase shall the Total
Bank Exposure exceed $1,400,000,000 and (ii) on the date of any request by the
Borrower for a Revolving Credit Loan Commitment Increase and on the related
Revolving Credit Increase Date, the applicable conditions set forth in
Section 3.02 and in clause (d) of this Section 2.18 shall be satisfied, provided
that no Bank shall have any obligation to participate in any Revolving Credit
Loan Commitment Increase.
(b)    The Agent shall promptly notify the Revolving Credit Loan Banks of any
request by the Borrower for a Revolving Credit Loan Commitment Increase, which
notice shall include (i) the proposed amount of such requested Revolving Credit
Loan Commitment Increase, (ii) the proposed Revolving Credit Increase Date and
(iii) the date by which Revolving Credit Loan Banks wishing to participate in
the Revolving Credit Loan Commitment Increase must commit to an increase in the
amount of their respective Revolving Credit Loan Commitments (the “Revolving
Credit Loan Increase Commitment Date”). Each Revolving Credit Loan Bank that
desires to participate in the requested Revolving Credit Loan Commitment
Increase


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

70


shall, in its sole discretion, give written notice to the Agent on or prior to
the applicable Revolving Credit Loan Increase Commitment Date of the amount by
which it desires to increase its Revolving Credit Loan Commitment.
(c)    The Borrower may extend offers to one or more Eligible Assignees to
participate in any portion of the requested Revolving Credit Loan Commitment
Increase; provided, however, that the Revolving Credit Loan Commitment of each
such Eligible Assignee shall be in an amount equal to at least $1,000,000.
Promptly following the applicable Revolving Credit Loan Increase Commitment
Date, the Agent shall notify the Borrower as to the amount, if any, by which the
Revolving Credit Loan Banks and any Eligible Assignees are willing to
participate in the requested Revolving Credit Loan Commitment Increase. In all
cases (including if the aggregate amount by which the Revolving Credit Loan
Banks and any Eligible Assignees are willing to participate in the requested
Revolving Credit Loan Commitment Increase on any such Revolving Credit Increase
Date exceeds the amount of the requested Revolving Credit Loan Commitment
Increase), the requested Revolving Credit Loan Commitment Increase shall be
allocated among the Revolving Credit Loan Banks and any Eligible Assignees
willing to participate therein in such amounts as are agreed between the
Borrower and the Agent.
(d)    On the applicable Revolving Credit Increase Date, each Eligible Assignee
that accepts an offer to participate in a requested Revolving Credit Loan
Commitment Increase in accordance with Section 2.18(c) shall become a Bank party
to this Agreement as of the applicable Revolving Credit Increase Date and the
Revolving Credit Loan Commitment, of each Revolving Credit Loan Bank
participating in such Revolving Credit Loan Commitment, Increase shall be
increased by the amount allocated to such Revolving Credit Loan Bank pursuant to
the last sentence of Section 2.18(c)) as of such Revolving Credit Increase Date;
provided, however, that the Agent shall have received on or before the
applicable Revolving Credit Increase Date the following, each dated such date:
(i)    (A) certified copies of resolutions of the Board of Directors (or a
committee thereof) of the Loan Parties approving the applicable Revolving Credit
Loan Commitment Increase and the corresponding modifications to this Agreement
and (B) an opinion of counsel for each of the Loan Parties (which may be an
opinion of in-house counsel), each in form and substance reasonably satisfactory
to the Agent;
(ii)    an assumption agreement from each Eligible Assignee, if any, in form and
substance satisfactory to the Borrower and the Agent (each a “Revolving Credit
Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Borrower; and
(iii)    confirmation from each Revolving Credit Loan Bank of the increase in
the amount of its Revolving Credit Loan Commitment in a writing satisfactory to
the Borrower and the Agent.
On the applicable Revolving Credit Increase Date, upon fulfillment of the
conditions set forth in the immediately preceding sentence of this
Section 2.18(d) and the conditions set forth in Section 3.02, (x) the Agent
shall notify the existing Revolving Credit Loan


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

71


Banks and any new Revolving Credit Loan Banks participating in such Revolving
Credit Loan Commitment Increase and the Borrower, on or before 11:00 A.M. (New
York City time), by telecopier or telex, of the occurrence of the applicable
Revolving Credit Loan Commitment Increase to be effected on the related
Revolving Credit Increase Date and (y) the Agent shall record in the Register
maintained by the Agent pursuant to Section 10.06(f) the relevant information
with respect to each existing Revolving Credit Loan Bank and each new Revolving
Credit Loan Bank participating in such Revolving Credit Loan Commitment Increase
on such date.
ARTICLE III    

CONDITIONS
Section 3.01    Closing.
The closing under the Former Bank Credit Agreement occurred on March 17, 2004
when all the following conditions had been satisfied:
(a)    The Borrower shall have paid all accrued fees of the Agent, the
Collateral Agent, the Arranger Parties and the Banks and all accrued expenses of
the Agent and the Collateral Agent (including, without limitation, all fees and
expenses of counsel to the Agent payable pursuant to Section 10.03);
(b)    The Agent shall have received, if requested, duly executed Notes of the
Borrower for the account of each Bank that has so requested, dated on or before
the Closing Date complying with the provisions of Section 2.04;
(c)    The Agent shall have received (i) an opinion of the Assistant General
Counsel of the Borrower, substantially in the form of Exhibit B-1 hereto,
(ii) an opinion of Davis Polk & Wardwell, special counsel for the Borrower,
substantially in the form of Exhibit B-2 hereto, (iii) opinions of special
counsel for certain Subsidiaries of the Borrower in each of the jurisdictions in
which the Required Banks may reasonably request, substantially in the form of
Exhibit B-3 hereto, (iv) an opinion of Morris, Nichols, Arsht & Tunnell,
Delaware counsel for the Borrower, substantially in the form of Exhibit B-4
hereto, (v) an opinion of Maples and Calder, Cayman Islands counsel for the
Borrower, substantially in the form of Exhibit B-5 hereto, and (vi) an opinion
of Conyers Dill & Pearman, British Virgin Islands counsel for the Borrower,
substantially in the form of Exhibit B-6 hereto, each dated the Closing Date
(except for the opinions to be delivered pursuant to clause (iii) above which
shall be dated on or about the Closing Date) and covering such additional
matters relating to the transactions contemplated hereby as the Required Banks
may reasonably request;
(d)    The Agent shall have received an opinion of Shearman & Sterling, special
counsel for the Agent, substantially in the form of Exhibit B-7 hereto, dated
the Closing Date and covering such additional matters relating to the
transactions contemplated hereby as the Required Banks may reasonably request;


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

72


(e)    The Agent shall have received evidence, satisfactory to it, in the form
of pro forma calculations, that the making of Borrowings and the issuance (or
deemed issuance) of, and Revolving L/C Drawings under, the Revolving Letters of
Credit, under this Agreement are permitted under the terms of the Debt of the
Borrower outstanding on the Closing Date;
(f)    The Agent shall have received executed counterparts of Amendment No. 2 to
the Collateral Trust Agreement reflecting such amendments as the Agent may deem
necessary;
(g)    The Agent shall have received copies of the resolutions of the Board of
Directors (or, in the case of any limited liability companies, Board of
Representatives or the equivalent) of each Loan Party authorizing the execution,
delivery and performance by such Loan Party of the Financing Documents to which
it is a party, certified by a duly authorized officer of such Loan Party (which
certificate shall state that such resolutions are in full force and effect on
the Closing Date);
(h)    The Agent shall have received certified copies of all approvals,
authorizations or consents of, or notices to or registrations with, any
governmental body or agency required for each Loan Party, if necessary, to enter
into the Financing Documents to which it is a party;
(i)    The Agent shall have received a certificate of a duly authorized officer
of each Loan Party certifying the names and true signatures of the officers of
such Loan Party authorized to sign the Financing Documents to which it is a
party and the other documents to be delivered by such Loan Party hereunder;
(j)    The Agent shall have received a certificate signed by a duly authorized
officer of the Borrower dated the Closing Date, to the effect that: (i) the
representations and warranties contained in Article 4 hereof are true and
correct on and as of the Closing Date as though made on and as of such date; and
(ii) no Default has occurred and is continuing or would result from the issuance
of the Revolving Letters of Credit requested by the Borrower to be issued on
such date and the Borrowings requested by the Borrower to be made on such date
(including, without limitation, the deemed issuance of Revolving Letters of
Credit pursuant to the second sentence of Section 2.03(a));
(k)    The Agent shall have received a certificate signed by a duly authorized
officer of the Borrower to the effect that the execution, delivery and
performance by each Loan Party of the Financing Documents to which it is a party
are within such Loan Party’s corporate or other organizational powers, have been
duly authorized by all necessary corporate or other organizational action,
require no action by or in respect of, or filing with, any governmental body,
agency or official (other than the filing of UCC-1 financing statements and
other filings required to perfect security interests) and do not contravene, or
constitute a default under, any provision of applicable law or regulation or of
the certificate of incorporation (or certificate of formation, as applicable) or
by-laws (or other organizational documents, as applicable) of such Loan Party or
of any


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

73


agreement, judgment, injunction, order, decree or other instrument binding upon
the Borrower or any of its Subsidiaries that could reasonably be expected to
result in a Material Adverse Effect or result in the creation or imposition of
any Lien on any asset of the Borrower or of AES BVI II or of any Material AES
Entity or of any Pledged Subsidiary (except for Liens created by the Financing
Documents) provided that any foreclosure or other exercise of remedies by the
Collateral Trustees or the Collateral Agent will require additional approvals
and consents that have not been obtained from foreign and domestic regulators
and from lenders to, and suppliers, customers or other contractual parties of
one or more Subsidiaries and failure to obtain such approval or consent could
result in a default, or a breach of agreement or other legal obligations of such
Subsidiaries; and
(l)    The Agent shall have received all documents it may reasonably request
relating to the existence of the Loan Parties, the corporate or other
organizational authority for and the validity of this Agreement and the other
Financing Documents, and any other matters relevant hereto, all in form and
substance satisfactory to the Agent.
Section 3.02    Extension of Credit.
The obligation of each Bank to make a Loan on the occasion of each Borrowing and
the obligation of the Fronting Banks to issue a Letter of Credit on the occasion
of each request therefor by the Borrower shall in each case be subject to the
satisfaction of the following conditions:
(a)    receipt by the Agent of a Notice of Borrowing (except in the case of the
deemed issuance of Revolving Letters of Credit pursuant to the second sentence
of Section 2.03(a)) or a Notice of Issuance as required by Section 2.02 or 2.03,
as the case may be;
(b)    the fact that, immediately after such Extension of Credit, after giving
effect to all direct and indirect applications of the proceeds of such Extension
of Credit made substantially simultaneously with the extension thereof, the
aggregate Total Outstandings of any Revolving Credit Loan Bank will not exceed
its Revolving Credit Loan Commitment and the aggregate Green Total Outstandings
of any Green Revolving Credit Loan Bank will not exceed its Green Revolving
Credit Loan Commitment ;
(c)    the fact that the making of the Borrowings, the continuation of certain
Loans and the issuance of, and the L/C Drawings and the Letters of Credit under
this Agreement are permitted under the terms of the Debt of the Borrower
outstanding as of the date of the making of such Loan or the issuance of, and
the L/C Drawings under such Letter of Credit;
(d)    the fact that, immediately before and after such Extension of Credit, no
Default shall have occurred and be continuing; and


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

74


(e)    the fact that the representations and warranties of the Obligors
contained in the Financing Documents (except (i) in the case of a Refunding
Borrowing, the representations and warranties set forth in Section 4.05(b) and
4.06 and (ii) in the case of the representations and warranties set forth in
Section 4.16 which shall be true on and as of the date hereof) shall be true on
and as of the date of such Extension of Credit.
Each Extension of Credit hereunder shall be deemed to be a representation and
warranty by the Borrower on the date of such Extension of Credit as to the facts
specified in clauses (b) through (e) of this Section.
ARTICLE IV    

REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants that:
Section 4.01    Corporate Existence and Power.
Each Loan Party is a corporation (or limited liability company, as applicable)
duly incorporated (or formed, as applicable), validly existing and in good
standing under the laws of the jurisdiction of its incorporation (or formation)
and has all corporate or other organizational powers and all material
governmental licenses, authorizations, consents and approvals required to carry
on its business as now conducted.
Section 4.02    Corporate and Governmental Authorization and Filings; No
Contravention.
(a)    The execution, delivery and performance by each Grantor of the Financing
Documents to which it is a party are within such Grantor’s corporate or other
organizational powers, have been duly authorized by all necessary corporate or
other organizational action, require no action by or in respect of, or filing
with, any governmental body, agency or official (other than the filing of UCC-1
financing statements and other filings required to perfect security interests)
and do not contravene, or constitute a default under, any provision of
applicable law or regulation or of the certificate of incorporation (or
certificate of formation, as applicable) or by-laws (or other organizational
documents, as applicable) of such Grantor or of any agreement, judgment,
injunction, order, decree or other instrument binding upon the Borrower or any
of its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect or result in the creation or imposition of any Lien on any asset
of the Borrower, AES BVI II or of any Material AES Entity or of any Pledged
Subsidiary (except for Liens created by the Financing Documents).
(b)    All filings and other actions necessary to perfect the security interest
granted by each Grantor in the Collateral created under the Collateral Documents
have been duly made or taken and are in full force and effect, and (w) the
Security Agreement creates in favor of the Collateral Trustees for the benefit
of the Secured Holders a valid and, together with such filings and other
actions, perfected first priority security interest in the Security Agreement


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

75


Collateral (subject to no Liens other than Liens permitted by the Financing
Documents), securing the payment of the Secured Obligations, and (x) the BVI
Cayman Pledge Agreement creates in favor of the Collateral Trustees for the
benefit of the Secured Holders a valid and, together with such other actions,
perfected first priority security interests in the BVI Collateral (subject to no
Liens other than Liens permitted by the Financing Documents), securing the
payment of the Secured Obligations and (y) the Collateral Trust Agreement
creates in favor of the Collateral Trustees for the benefit of the Secured
Holders, a valid and, together with such filings and other actions, perfected
first priority security interest in the Additional Collateral Trust Agreement
Collateral; provided that any foreclosure or other exercise of remedies by the
Collateral Trustees will require additional approvals and consents that have not
been obtained from foreign and domestic regulators and from lenders to, and
suppliers, customers or other contractual counterparties of one or more
Subsidiaries and failure to obtain such approval or consent could result in a
default, or a breach of agreement or other legal obligations of such
Subsidiaries. The Borrower is the legal and beneficial owner of the Security
Agreement Collateral and the Additional Collateral Trust Agreement Collateral
and AES BVI II is the legal and beneficial owner of the BVI Collateral, in each
case free and clear of any Lien, except for Liens permitted by the Financing
Documents.
Section 4.03    Compliance with Laws.
The Borrower is and each of its Subsidiaries are in compliance with all
applicable laws, ordinances, rules, regulations, and requirements of
governmental authorities (including, without limitation, Environmental Laws and
ERISA and the rules and regulations thereunder) except for any non-compliance
that could not reasonably be expected to have a Material Adverse Effect.
Section 4.04    Binding Effect.
This Agreement constitutes a valid and binding agreement of each Obligor and
each other Financing Document, when executed and delivered in accordance with
this Agreement, will constitute a valid and binding obligation of each Loan
Party that is a party thereto, in each case enforceable in accordance with its
terms.
Section 4.05    Financial Information.
(a)    The most recent consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries and the related consolidated statements of operations
and cash flows, in each case reported on by Ernst & Young or other independent
public accountants of nationally recognized standing and set forth in the Annual
Report on Form 10-K most recently filed by the Borrower with the Securities and
Exchange Commission, fairly present, in conformity with generally accepted
accounting principles, the consolidated financial position of the Borrower and
its Consolidated Subsidiaries as of such date and their consolidated results of
operations and cash flows for such fiscal year.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

76


(b)    Except for Disclosed Matters, since December 31, 2012 there has been no
material adverse change in the business, consolidated results of operations or
consolidated financial position of the Borrower and its Consolidated
Subsidiaries, considered as a whole.
Section 4.06    Litigation.
Except for Disclosed Matters, there is no action, suit, investigation,
litigation or proceeding pending against, or to the knowledge of the Borrower
threatened against or affecting, the Borrower or any of its Subsidiaries before
any court or arbitrator or any governmental body, agency or official in which
there is a reasonable possibility of an adverse decision which could have a
Material Adverse Effect or which in any manner draws into question the legality,
validity or enforceability of any Financing Document, and there shall have been
no change in the status of, or in the financial effect on the Borrower or its
Subsidiaries from the actions, suits, investigations, litigations or proceedings
set forth in the Disclosed Matters that could reasonably be expected to have a
Material Adverse Effect.
Section 4.07    Compliance with ERISA.
Except as would not result in a Material Adverse Effect, each member of the
ERISA Group has fulfilled its obligations under the minimum funding standards of
ERISA and the Internal Revenue Code with respect to each Plan and is in
compliance with the currently applicable provisions of ERISA and the Internal
Revenue Code with respect to each Plan. Except as would not result in a Material
Adverse Effect, no member of the ERISA Group has (a) sought a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code in
respect of any Plan; (b) failed to make any contribution or payment to any Plan
or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code; or (c) incurred any liability under Title IV
of ERISA other than a liability to the PBGC for premiums under Section 4007 of
ERISA.
Section 4.08    Environmental Matters.
(a)    In the ordinary course of its business, each of the Borrower and its
Subsidiaries conducts an ongoing review of the effect of Environmental Laws on
the business, operations and properties of the Borrower or such Subsidiary, in
the course of which it identifies and evaluates associated liabilities and costs
(including, without limitation, any capital or operating expenditures required
for clean-up or closure of properties presently or previously owned, any capital
or operating expenditures required for investigation, to achieve or maintain
compliance with environmental protection standards imposed by Environmental Laws
or as a condition of any license, permit or contract, any related constraints on
operating activities, including any periodic or permanent shutdown of any
facility or reduction in the level of or change in the nature of operations
conducted thereat, any costs or liabilities in connection with off-site disposal
of wastes or Hazardous Substances by the Borrower or its Subsidiaries, and any
actual or potential liabilities to third parties, including employees, and any
related costs and expenses). On the basis of this review, the Borrower has
reasonably concluded that such


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

77


associated liabilities and costs, including the costs of compliance with
Environmental Laws, are unlikely to have a Material Adverse Effect.
(b)    There are no facts, circumstances or conditions that are reasonably
likely to result in liabilities arising under Environmental Laws that could have
a material adverse effect on the business, consolidated results of operations or
consolidated financial position of the Borrower and its Consolidated
Subsidiaries, considered as a whole.
Section 4.09    Taxes.
United States Federal income tax returns of the Borrower, and of each Material
AES Entity that files separately from the Borrower, and any other material tax
returns filed by them have been examined and closed (other than for the limited
purposes of net operating loss carry-forwards) through the fiscal year ended
December 31, 1999 there are no ongoing or pending tax audits or examinations,
and no deficiencies or other claims for unpaid taxes are proposed in respect of
any taxes due from the Borrower or any such Material AES Entity that could have
a Material Adverse Effect. The Borrower, and all Material AES Entities that file
separately from the Borrower, have filed all United States Federal income tax
returns and the Borrower and all Material AES Entities that file separate from
the Borrower, have filed all other material tax returns which are required to be
filed by them, all such United States Federal income tax returns and all such
other material returns are true, correct and complete in all material respects
and all taxes due as indicated on such returns or pursuant to any assessment
received by the Borrower or any such Material AES Entity have been paid, other
than any such taxes that are being diligently contested in good faith through
appropriate proceedings and for which adequate reserves have been established in
accordance with generally accepted accounting principles. The charges, accruals
and reserves on the books of the Borrower and all Material AES Entities in
respect of taxes or other governmental charges are, in the opinion of the
Borrower, adequate.
Section 4.10    Material AES Entities.
Each Material AES Entity is a corporation (or limited liability company, as
applicable) duly incorporated (or formed, as applicable), validly existing and
(other than any Material AES Entity that is not incorporated under the laws of
the United States or any political subdivision thereof) in good standing under
the laws of its jurisdiction of incorporation (or jurisdiction of formation, as
applicable). Each Material AES Entity has all corporate or other organizational
powers and all material governmental licenses, authorization, consents and
approvals required to carry on its business as proposed to be conducted and has
all governmental licenses, authorizations, consents and approvals required to
have been obtained prior to the date hereof and which are material to the
operation of its business as proposed to be conducted, except to the extent that
the failure to obtain any such license, authorization, consent or approval,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.
Section 4.11    Not an Investment Company.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

78


None of the Obligors is an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
Section 4.12    Public Utility Holding Company Act.
Neither the Borrower nor any of its Subsidiaries is subject to regulation as a
“holding company” or a “subsidiary company” of a holding company or an
“affiliate” of a subsidiary or holding company or a “public utility company”
under Section 2(a) of the Public Utility Holding Company Act of 1935, as amended
(“PUHCA”), except that the Borrower and certain of its Subsidiaries are exempt
holding companies under Section 3(a) of PUHCA by order of the Securities and
Exchange Commission.
Section 4.13    Full Disclosure.
All information heretofore furnished by the Borrower to the Agent or any Bank
Party for purposes of or in connection with any Financing Document or any
transaction contemplated hereby or thereby is, and all such information
hereafter furnished by the Borrower to the Agent or any Bank Party will be, true
and accurate in all material respects on the date as of which such information
is stated or certified in the light of the circumstances under which such
information was provided (as modified or supplemented by other information so
furnished, when taken together as a whole and with the Disclosed Matters);
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based on
assumptions believed to be reasonable at the time, it being recognized by the
Bank Parties that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ from the projected results. The Borrower has disclosed to
the Bank Parties, in the Disclosed Matters or otherwise in writing, any and all
facts specific to the Borrower and its Subsidiaries and known as of the date
hereof to a responsible officer of the Borrower that could reasonably be
expected to result in a Material Adverse Effect, which materially and adversely
affect or may affect (to the extent the Borrower can now reasonably foresee),
the business, operations or financial condition of the Borrower and its
Consolidated Subsidiaries, taken as a whole, or the ability of any Obligor to
perform its obligations under the Financing Documents.
Section 4.14    Collateral Documents and Collateral.
(a)    (i) The execution, delivery, recordation, filing or performance by the
Borrower and AES BVI II of the Collateral Documents; (ii) the grant by the
Borrower and AES BVI II of the Liens granted by each of them pursuant to the
Collateral Documents; (iii) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) and
(iv) the exercise by the Collateral Trustees of its remedies in respect of the
Collateral pursuant to the Collateral Documents, does not require any consent,
approval, authorization or other order of, or any notice to or filing with, any
court, regulatory body, administrative agency or other governmental body (other
than such filings required in order to perfect any security interest granted by
the Collateral Documents and other than any consent, approval, authorization,
order, notice or filing the failure of which to make or obtain could not
reasonably be expected to have a Material Adverse Effect), and does not conflict
with


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

79


or constitute a breach of any of the terms or provisions of, or a default under,
the charter or by‑laws of the Borrower, AES BVI II, or any of the other Pledged
Subsidiaries or any agreement, indenture or other instrument to which the
Borrower, AES BVI II or any of the other Pledged Subsidiaries is a party or by
which the Borrower, AES BVI II or any of the other Pledged Subsidiaries or the
Borrower’s, AES BVI II’s or the other Pledged Subsidiaries’ respective property
is bound, or violate or conflict with any laws, administrative regulations or
rulings or court decrees applicable to the Borrower, AES BVI II, any of the
other Pledged Subsidiaries or the Borrower’s, AES BVI II’s or the other Pledged
Subsidiaries’ respective property except for any violation, breach, conflict or
default that could not reasonably be expected to have a Material Adverse Effect
and except that in each of the foregoing cases any foreclosure or other exercise
of remedies by the Collateral Trustees will require additional approvals and
consents that have not been obtained from foreign and domestic regulators and
from lenders to, and suppliers, customers or other contractual counterparties
of, one or more Subsidiaries and failure to obtain such approval or consent
could result in a default under, or a breach of, agreements or other legal
obligations of such Subsidiaries.
(b)    Each of the representations and warranties of the Borrower and AES BVI II
contained in the Collateral Documents is true and correct.
(c)    Set forth on Schedule I hereto is a complete and accurate list of all
Pledged Subsidiaries as of the end of the most recently ended quarter for which
financial statements have been delivered pursuant to Section 5.01(a) or (b)
showing as of such date (as to each such Pledged Subsidiary) its legal name, its
jurisdiction of incorporation, the type and number of shares of each class of
its Equity Interests authorized, and the type and number outstanding, on such
date and the percentage of each such class of its Equity Interests owned
(directly or indirectly) by the Borrower and the certificate number
corresponding to each such Equity Interest. All of the outstanding Equity
Interests pledged to the Collateral Trustees for the benefit of the Secured
Holders pursuant to the Security Agreement and the BVI Cayman Pledge Agreement
in each Pledged Subsidiary have been validly issued, are fully paid and
non‑assessable and are owned by the Borrower or AES BVI II, as applicable, free
and clear of all Liens, except those created under the Financing Documents.
(d)    Set forth on Schedule II hereto is a complete and accurate list of all
assigned agreements of the Borrower and its Subsidiaries (the “Assigned
Agreements”), showing as of the Effective Date the parties, subject matter and
term thereof. Each such Assigned Agreement has been duly authorized, executed
and delivered by all parties thereto, has not been amended or otherwise modified
(except as otherwise permitted pursuant to the Security Agreement), is in full
force and effect (except as otherwise permitted pursuant to the Security
Agreement) and is valid and binding upon and enforceable against all parties
thereto, except as the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by
equitable principles of general applicability and, as of the Closing Date, there
exists no default under any Assigned Agreement by any party thereto.
Section 4.15    Existing Letters of Credit.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

80


Appendix III hereto identifies each Existing Letter of Credit outstanding as of
the Effective Date.
Section 4.16    Solvency.
The Borrower is, together with its Subsidiaries, taken as a whole, Solvent.
Section 4.17    Pledged Subsidiaries.
Other than the Non-Pledged Subsidiaries, the Pledged Subsidiaries listed on
Schedule I hereto most recently delivered to the Bank Parties in accordance with
Section 5.01(l), are, as of the date set forth on such Schedule, all of the
direct Subsidiaries of the Borrower and all of the direct Subsidiaries of AES
BVI II.
Section 4.18    Qualified Holding Companies Debt.
None of the Qualified Holding Companies is an obligor or a contingent obligor on
any of the Debt permitted by Section 5.07(b)(iii) or a contingent obligor on any
of the Debt permitted by Section 5.07(a)(ii), other than Debt permitted by the
definition of “Qualified Holding Company”.
Section 4.19    AML Laws; Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures reasonably designed
to promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions. None of (a) the Borrower or any Subsidiary or, to the
knowledge of the Borrower, any of their respective directors, officers or
employees, or (b) to the knowledge of the Borrower, any agent of the Borrower,
or any Subsidiary that will act in any capacity in connection with or benefit
from the credit facility established hereby, is a Sanctioned Person. The
Borrower and its Subsidiaries are in compliance in all material respects with
AML Laws, Anti-Corruption Laws, and applicable Sanctions.


ARTICLE V    

COVENANTS
The Borrower agrees that, so long as any Loan or any other Obligation of any
Loan Party under any Financing Document shall remain unpaid or any Revolving
Credit Loan Bank has any Revolving Credit Loan Commitment hereunder or any Green
Revolving Credit Loan Bank has any Green Revolving Credit Loan Commitment
hereunder or any amount payable under any Note remains unpaid or any Letter of
Credit or any Reimbursement Obligation remains outstanding:
Section 5.01    Information.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

81


The Borrower will deliver to each of the Bank Parties (it being understood that,
(x) with respect to clause (c) below, such information shall only be delivered
to the Bank Parties that on or prior to the date of delivery have previously
requested such information and (y) delivery to the Agent and the posting by the
Agent of each of the following items on an electronic website, in accordance
with Section 7.11, shall constitute delivery to each of the Bank Parties, and
the Agent hereby agrees to post on an electronic website or otherwise distribute
to the Bank Parties (subject to clause (x) above) any such item delivered by the
Borrower to the Agent):
(a)    as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
as of the end of such fiscal year, an unconsolidated balance sheet of the
Borrower as of the end of such fiscal year, the related consolidated and
unconsolidated (as applicable) statements of operations for such fiscal year and
the related consolidated and unconsolidated statements of cash flows for such
fiscal year, and a statement of cash flow distributions to the Borrower by
project for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, said consolidated financial statements to
be reported on, in a manner acceptable to the Securities and Exchange
Commission, by Ernst & Young or other independent public accountants of
nationally recognized standing and such unconsolidated financial statements to
be certified as to fairness of presentation, generally accepted accounting
principles (other than failure to consolidate) and consistency by the chief
executive officer, president, chief financial officer or chief accounting
officer of the Borrower;
(b)    as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower as of the end of such quarter and an
unconsolidated balance sheet of the Borrower as of the end of such fiscal
quarter and the related consolidated and unconsolidated statements of operations
for such quarter and for the portion of the Borrower’s fiscal year ended at the
end of such quarter and the related consolidated and unconsolidated (as
applicable) statements of cash flows for the portion of the Borrower’s fiscal
year ended at the end of such quarter, and a statement of cash flow
distributions to the Borrower by project for such fiscal quarter and for the
period of the Borrower’s fiscal year ended at the end of such quarter, setting
forth in the case of such consolidated statements of operations and cash flows,
in comparative form the figures for the corresponding quarter and the
corresponding portion of the Borrower’s previous fiscal year, all certified
(subject to normal year-end adjustments) as to fairness of presentation,
generally accepted accounting principles and consistency by the chief executive
officer, president, chief financial officer or chief accounting officer of the
Borrower;
(c)    upon request by any such Bank Party made at least 30 days prior to the
date that the relevant financial statements are required to be delivered
pursuant to clause (a) or (b) above (it being understood that upon the first
such request, subsequent requests shall automatically be deemed to have been
made for as long as such requesting Bank Party continues to be a Bank Party
hereunder), (1) as soon as available and in any event no later than 60 days


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

82


following the date on which financial statements are required to be delivered
pursuant to clause (a) above, forecasts prepared by management of the Borrower,
in form satisfactory to the Agent, of cash flow statements on a monthly basis
for the fiscal year following such fiscal year and on an annual basis for each
fiscal year thereafter until the latest of the Initial Term Loan Termination
Date, the Revolving Credit Loan Termination Date, the Green Revolving Credit
Loan Termination Date or any Incremental Term Loan Termination Date then in
effect and (2) as soon as available and in any event no later than the date
financial statements are required to be delivered pursuant to clause (a) and (b)
above, a statement of the monthly cash flows to the Borrower of each Subsidiary
of the Borrower for each of the twelve months ending prior to the date of such
financial statements;
(d)    simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of the chief executive
officer, president, chief financial officer or chief accounting officer of the
Borrower (i) setting forth in reasonable detail the calculations required to
establish whether the Borrower was in compliance with the requirements of
Sections 5.07, 5.09, 5.10(p), 5.11, 5.13, 5.14 and 5.16 on the date of such
financial statements; (ii) stating to the knowledge of the Borrower whether any
Default exists on the date of such certificate and, if any Default then exists,
setting forth the details thereof and the action which the Borrower is taking or
proposes to take with respect thereto and (iii) accompanied by a schedule
setting forth in reasonable detail a description, including, where applicable,
the expected and maximum dollar amounts thereof, of all material contingent
liabilities not disclosed in such financial statements;
(e)    [reserved];
(f)    within five days after any officer of the Borrower obtains knowledge of
any Default, if such Default is then continuing, a certificate of the chief
executive officer, president, executive vice-president or chief financial
officer of the Borrower setting forth the details thereof and the action which
the Borrower is taking or proposes to take with respect thereto;
(g)    promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;
(h)    promptly upon the filing thereof, copies of all registration statements
(other than the exhibits thereto and any registration statements on Form S-8 or
its equivalent) and reports on Forms 10‑K, 10-Q and 8‑K (or their equivalents)
which the Borrower shall have filed with the Securities and Exchange Commission;
(i)    if and when any member of the ERISA Group (A)(i) gives or is required to
give notice to the PBGC of any “reportable event” (as defined in Section 4043 of
ERISA) with respect to any Plan which might constitute grounds for a termination
of such Plan under Title IV of ERISA, or knows that the plan administrator of
any Plan has given or is required to give notice of any such reportable event, a
copy of the notice of such reportable event given or required to be given to the
PBGC; (ii) receives notice of


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

83


complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security and (B) any such event described in (i) through (vii) could
reasonably be expected to have a Material Adverse Effect, a certificate of the
chief executive officer, president, chief financial officer or chief accounting
officer of the Borrower setting forth details as to such occurrence and the
action, if any, which the Borrower or the applicable member of the ERISA Group
is required or proposes to take;
(j)    by 12:00 Noon (New York City time) on the third Business Day after
receipt by the Borrower or any Subsidiary of the Borrower of Net Cash Proceeds
from any Asset Sale, any issuance of Bridge Debt or any issuance of Debt by any
Subsidiary of the Borrower permitted pursuant to Section 5.07(b)(ii) (but only
to the extent applicable pursuant to the proviso thereof) and
Section 5.07(b)(vi) (but only to the extent the Debt was incurred by IPALCO), a
certificate of the chief executive officer, president, chief financial officer
or chief accounting officer of the Borrower setting forth (i) a description of
the transaction giving rise to such Net Cash Proceeds, (ii) the amount of Net
Cash Proceeds anticipated to be received on such date or each of such dates
(together with a schedule detailing the calculations necessary to determine the
amount of Net Cash Proceeds), (iii) the amount of such Net Cash Proceeds that is
anticipated to prepay the Term Loans and (iv) in the case of the receipt by a
Subsidiary of any such Net Cash Proceeds, in the event that such Subsidiary is
unable to transfer such Net Cash Proceeds to the Borrower or a Qualified Holding
Company whose Equity Interests have been pledged to the Secured Holders pursuant
to the Collateral Documents, such certificate shall also set forth a reasonably
detailed explanation of the circumstances preventing such Subsidiary from
transferring such Net Cash Proceeds to the Borrower or a Qualified Holding
Company whose Equity Interests have been pledged to the Secured Holders pursuant
to the Collateral Documents;
(k)    promptly after receipt by the Borrower or any Subsidiary of the Borrower,
a copy of: each complaint, order, citation, initial notice or other material
written communication from any Person with respect to the existence or alleged
existence of a violation of any applicable Environmental Law or the incurrence
of any liability, obligation, loss, damage, cost, expense, fine, penalty or
sanction or the requirement to commence any remedial action resulting from or in
connection with any air emission,


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

84


water discharge, noise emission, Hazardous Substance or any other environmental,
health or safety matter at, upon, under or within any of the properties now or
previously owned, leased or operated by the Borrower, any of its Subsidiaries or
any Material AES Entity, or due to the operations or activities of the Borrower,
any Subsidiary of the Borrower, any Material AES Entity or any other Person on
or in connection with any such property or any part thereof, in each case, to
the extent that such existence or alleged existence of such violation,
incurrence of liability, obligation, loss, damage, cost, expense, fine, penalty
or sanction or the requirement to commence any such remedial action could
reasonably be expected to result in a Material Adverse Effect;
(l)    simultaneously with the delivery of each set of financial statements
referred to in clause (a) and (b) above, (1) a revised Schedule I showing as of
the last day of such quarter all of the direct Subsidiaries of the Borrower and
AES BVI II (other than Non-Pledged Subsidiaries) and (2) a revised Schedule IV
showing as of the last day of such quarter all the Subsidiaries of the Borrower
whose assets consist only of any of the Excluded AES Business and direct or
indirect Investments therein;
(m)    promptly upon request thereof, deliver to the Agent and the Collateral
Trustees (A) a list setting forth, for each Secured Agreement, (i) the aggregate
principal amount outstanding thereunder, (ii) the accrued and unpaid interest
thereunder, (iii) the accrued and unpaid fees (if any) thereunder, (iv) the
names of the Representatives (as defined in the Collateral Trust Agreement) and
of the Secured Holders (to the extent known to the Borrower) thereunder, and all
other unpaid amounts thereunder known to the Borrower, owing to each such
Representative, for its own account and on behalf of such Secured Holders and
(v) such other information regarding the Representatives, such Secured Holders
and the Secured Agreements as the Agent may reasonably request and (B) the
Payment Information (as defined in the Collateral Trust Agreement); and
(n)    from time to time such additional information regarding the financial
position or business of the Borrower and its Subsidiaries as the Agent, at the
request of any Bank Party, may reasonably request.
Reports and financial statements required to be delivered by the Borrower
pursuant to subsection (h) above shall be deemed to have been delivered on the
date on which the Borrower posts such reports, or reports containing such
financial statements, on its website on the Internet at www.aes.com, at
www.sec.gov or at such other website identified by the Borrower in a notice to
the Agent and that is accessible by the Banks without charge and the Borrower
notifies the Administrative Agent that it has posted such reports and financial
statements on its website, the Internet or such other identified website.
Section 5.02    Payment of Obligations.
The Borrower will pay and discharge all its Material Obligations, in each case,
including, without limitation, tax liabilities, except where the same may be
contested in good faith by appropriate proceedings, and will maintain, in
accordance with generally accepted accounting principles, appropriate reserves
for the accrual of any of the same.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

85


Section 5.03    Maintenance of Property; Insurance.
(a)    The Borrower will keep, and will cause each of its Subsidiaries to keep,
all property useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted.
(b)    The Borrower will, and will cause each of its Subsidiaries to, maintain
(either in the name of the Borrower or in such Subsidiary’s own name), to the
extent available on commercially reasonable terms and with financially sound and
responsible insurance companies, insurance of such types, in at least such
amounts and against at least such risks (and with such risk retention) as are
usually insured against in similar circumstances in the same general area by
companies of established repute engaged in the same or a similar business; and
will furnish to each Bank Party upon request information presented in reasonable
detail as to the insurance so carried.
Section 5.04    Conduct of Business and Maintenance of Existence.
The Borrower (a) will continue, and will cause each of AES BVI II, the Material
AES Entities and the Pledged Subsidiaries to continue, to engage in a Permitted
Business; (b) will continue, and will cause AES BVI II, each Material AES Entity
and each Pledged Subsidiary to continue, to operate their respective businesses
on a basis substantially consistent with the policies and standards of the
Borrower, AES BVI II or such Material AES Entity or such Pledged Subsidiary as
in effect on the date hereof and (c) will preserve, renew and keep in full force
and effect, and will cause AES BVI II, each Material AES Entity and each Pledged
Subsidiary to preserve, renew and keep in full force and effect their respective
corporate existence and their respective rights, privileges and franchises
necessary or desirable in the normal conduct of business; provided that nothing
in this Section 5.04 shall prohibit (i) the merger of a Subsidiary into the
Borrower or the merger or consolidation of a Subsidiary with or into another
Person if the Person surviving such consolidation or merger is a Subsidiary and
if, in each case, after giving effect thereto (x) no Default shall have occurred
and be continuing, (y) the Borrower shall not be liable for any Debt of such
Subsidiary except to the extent it was liable for such Debt prior to giving
effect to such merger and (z) the transaction is otherwise permitted by
Section 5.11, (ii) any asset disposition by the Borrower or any of its
Subsidiaries permitted by Section 5.18 and (iii) the termination of the
corporate existence of any Subsidiary if the Borrower in good faith determines
that such termination is in the best interest of the Borrower and is not
materially disadvantageous to the Bank Parties.
Section 5.05    Compliance with Laws.
The Borrower will comply, and cause each of its Subsidiaries to comply, in all
material respects with all applicable laws, ordinances, rules, regulations, and
requirements of governmental authorities (including, without limitation,
Environmental Laws and ERISA and the rules and regulations thereunder) except
where the necessity of compliance therewith is contested in good faith by
appropriate proceedings (and the pendency of such proceedings themselves shall
not have a material adverse effect on the Borrower and its Subsidiaries, taken
as a whole). The Borrower will maintain in effect policies and procedures
reasonably designed to


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

86


promote compliance by the Borrower, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws, AML Laws
and applicable Sanctions.
Section 5.06    Inspection of Property, Books and Records.
The Borrower will keep, and will cause each of its Subsidiaries to keep, proper
books of record and account in which full, true and correct entries shall be
made of all dealings and transactions in relation to its business and
activities; and will permit, and will cause each Material AES Entity to permit,
representatives of any Bank Party at such Bank Party’s expense to visit and
inspect any of their respective properties, to examine and make abstracts from
any of their respective books and records and to discuss their respective
affairs, finances and accounts with their respective officers, employees and
independent public accountants, all at such reasonable times and as often as may
reasonably be desired.
Section 5.07    Limitation on Debt.
The Borrower shall not, and shall not permit any Subsidiary of the Borrower to,
incur, assume, create or suffer to exist any Debt, except for:
(a)    in the case of the Borrower:
(i)    Debt under the Financing Documents;
(ii)    Debt existing on the Amendment and Restatement Effective Date;
(iii)    Debt representing a refinancing, replacement or refunding of Debt
permitted by Section 5.07(a)(i), (ii), (iii), (vii) and (ix); provided that:
(A)    (x) the aggregate principal amount of such Debt outstanding or available
will not exceed the principal amount outstanding or available at the time of
such refinancing, replacement or refunding (plus fees and expenses, including
any premium and defeasance costs relating to such refinancing, replacement or
refunding), (y) the final maturity of such Debt is later than the later of the
Revolving Credit Loan Termination Date and the Green Revolving Credit Loan
Termination Date (other than Debt that can be settled in the Borrower’s Capital
Stock (other than Redeemable Stock); provided that such Debt may only be settled
in cash prior to the Revolving Credit Loan Termination Date or the Green
Revolving Credit Loan Termination Date up to an aggregate principal amount not
to exceed $400,000,000 and not before July 29, 2006; provided further that the
Debt being refinanced, replaced or refunded has a final maturity date on or
prior to the earlier of Revolving Credit Loan Termination Date or the Green
Revolving Credit Loan Termination Date) (z) (1) such Debt shall not contain any
Payment Restriction more restrictive than the Payment Restrictions contained in
the Debt being refinanced, replaced or refunded or (2) in the opinion of the
Borrower, such Payment Restrictions are consistent with customary market terms
for a financing


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

87


of its nature and do not adversely affect the ability of the Borrower to meet
its payment Obligations under the Financing Documents; and
(B)    no obligor shall be liable for any such Debt except to the extent that it
was liable for the Debt so refinanced, replaced or refunded, unless such
liability in respect of such Debt would otherwise be permitted by
Section 5.07(b);
(iv)    Debt owing by the Borrower to a Consolidated Subsidiary of the Borrower
so long as such Debt is subordinated on terms reasonably satisfactory to the
Agent to the Debt of the Borrower under the Financing Documents;
(v)    any Lien permitted by Section 5.10 that constitutes Debt not otherwise
permitted by this Section;
(vi)    Letters of credit, surety bonds, Guarantees and performance bonds
supporting obligations of Subsidiaries so long as, after giving effect to such
letters of credit, surety bonds, Guarantees and performance bonds (and the
Investments represented thereby), the Borrower would be in compliance with
Section 5.16;
(vii)    other Debt so long as (x) immediately before and after giving effect to
the incurrence and application of the proceeds thereof no Default shall have
occurred and be continuing, (y) if such Debt is secured by a Lien on the
Creditor Group Collateral on a first-lien basis, the final scheduled maturity of
such Debt shall in no event be on or prior to the later of the Revolving Credit
Loan Termination Date and the Green Revolving Credit Loan Termination Date and
(z) if such Debt is secured by a Lien on the Creditor Group Collateral on a
first-lien basis, such Debt shall not have any scheduled amortization on or
prior to the Revolving Credit Loan Termination Date or the Green Revolving
Credit Loan Termination Date in an aggregate amount in excess of 10% of the
initial amount of such Debt;
(viii)    Debt incurred as a bridge financing for a proposed sale, transfer or
other disposition of assets pursuant to Section 5.18(iv) with respect to assets
acquired after June 23, 2005; provided that (w) the only direct or contingent
obligor in respect of such Debt is the holder of the assets that are the subject
of such sale, transfer or other disposition, (x) the interest rate applicable to
such Debt does not exceed the then applicable market interest rate, (y) such
Debt is repaid with the proceeds of such sale, transfer or other disposition
upon consummation thereof and (z) such Debt was incurred in connection with the
acquisition by the Borrower of the assets that are the subject of such sale,
transfer or other disposition;
(ix)    Debt incurred to refinance, replace or refund any of the obligations
arising in respect of the Existing Trust Preferred Securities, provided that
(x) the only direct or contingent obligor in respect of such Debt is the
Borrower and (y) the final scheduled maturity of such Debt shall be later than
the later of the Revolving Credit Loan Termination Date and Green Revolving
Credit Loan Termination Date; and


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

88


(x)    Debt in an aggregate principal amount not to exceed $500,000,000 at any
one time outstanding, so long as immediately before and after giving effect to
the incurrence and application of the proceeds thereof no Default shall have
occurred and be continuing; and
(b)    in the case of the Borrower’s Subsidiaries:
(i)    Guarantees of Debt of the Borrower under the Financing Documents, the
Senior Secured Exchange Notes and Debt permitted by clause (a)(iii) or (a)(vii)
above, the proceeds of which are applied to permanently reduce Total Bank
Exposure or prepay the Senior Secured Exchange Notes (it being understood that
if, after the Effective Date, any Subsidiary Guarantees the Debt of the Borrower
under the Financing Documents, such Subsidiary may also Guarantee the Senior
Secured Exchange Notes and the Debt permitted by clause (a)(iii) or (a)(vii)
above, the proceeds of which are applied to permanently reduce Total Bank
Exposure or prepay the Senior Secured Exchange Notes);
(ii)    Debt incurred by a Subsidiary:
(x)    (1) to finance the acquisition, development, construction, operation,
maintenance (including modifications and upgrades to comply with applicable laws
and regulations) or working capital requirements (including letters of credit or
guarantees to fund debt service reserve accounts or similar accounts or for the
benefit of power purchase agreements or commodity hedging counterparties) of a
Power Supply Business or other business owned, operated or managed (including on
a joint basis with others), directly or indirectly, by the Borrower (an “AES
Business”) or (2) to finance the acquisition of “greenfields” and the
construction, operation, maintenance or working capital requirements (including
modifications and upgrades to comply with applicable laws and regulations) or
working capital requirements (including letters of credit or guarantees to fund
debt service reserve accounts or similar accounts or for the benefit of power
purchase agreements or commodity hedging counterparties) necessary to develop
and construct such “greenfields” and to operate them as an AES Business or
(3) that constitutes Acquired Debt; and
(y)    that is not also the Debt of any other Subsidiary with an interest in any
other AES Business (except for (1) Debt incurred or assumed by Intermediate
Holding Companies which, at the time such Debt was incurred or assumed, in the
aggregate, contributed less than 50% of the Parent Operating Cash Flow for the
immediately preceding four fiscal quarters, (2) Debt incurred or assumed by
Subsidiaries of the Borrower (other than Intermediate Holding Companies), which,
at the time such Debt was incurred or assumed, in the aggregate, contributed
less than 20% of the Parent Operating Cash Flow for the immediately preceding
four fiscal quarters and are projected by the Borrower at the time such Debt is
incurred or assumed to contribute less than 20% of the Parent Operating Cash
Flow for the immediately succeeding four fiscal quarters and (3) in the case of
any Cameroon Business or any Subsidiary of the Borrower that has a direct or


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

89


indirect interest in any Cameroon Business, Debt of any other Cameroon Business
or any Subsidiary of the Borrower that has a direct or indirect interest in any
Cameroon Business); provided that Excluded AES Entities can guarantee, or be
co-obligors with respect to, Debt of other Excluded AES Entities;
provided, however, that to the extent that the Debt incurred pursuant to this
Section 5.07(b)(ii) is not used for the purposes set forth in clauses (x)(1),
(x)(2) or (x)(3) above, unless such Debt is permitted by another provision
hereunder, the portion of Net Cash Proceeds of such Debt not used for such
purposes shall be received by the Borrower or a Qualified Holding Company whose
Equity Interests have been pledged to the Secured Holders pursuant to the
Collateral Documents and such Net Cash Proceeds shall be applied to prepay the
Debt hereunder pursuant to and in the amounts and order of priority set forth in
Section 2.10(b);
(iii)    Debt existing on the Effective Date;
(iv)    Debt incurred by a Subsidiary as a bridge financing for a proposed sale,
transfer or other disposition of assets pursuant to Section 5.18(iv); provided
that (w) the only direct or contingent obligor in respect of such Debt is the
holder of the assets that are the subject of such sale, transfer or other
disposition, (x) the interest rate applicable to such Debt does not exceed the
then applicable market interest rate, (y) such Debt is repaid with the proceeds
of such sale, transfer or other disposition upon consummation thereof and (z) in
the case of a bridge financing for a proposed Asset Sale, the Net Cash Proceeds
from the incurrence of such Debt shall be applied as set forth in
Section 2.10(b);
(v)    Debt owing to the Borrower or a Consolidated Subsidiary of the Borrower;
provided that Debt owed to the Borrower shall constitute Pledged Debt (to the
extent such Debtor is required to pledge such Debt pursuant to the Collateral
Documents) and delivered to the Collateral Trustees pursuant to the terms of the
Security Agreement; provided further that any such Debt is permitted under
Section 5.16;
(vi)    Debt incurred by a Subsidiary, the Net Cash Proceeds of which are
received by the Borrower or a Qualified Holding Company whose Equity Interests
have been pledged to the Secured Holders pursuant to the Collateral Documents
and, in the case of Debt incurred by IPALCO, an amount equal to the Banks’
Ratable Share of 100% of such Net Cash Proceeds (other than $200,000,000 of
additional Debt of IPALCO incurred after the Effective Date), shall be applied
to prepay the Debt hereunder pursuant to and in the amount and order of priority
set forth in Section 2.10(b);
(vii)    Debt representing a refinancing, replacement or refunding of Debt
permitted by clauses (b)(ii), (b)(iii), (b)(iv), (b)(vi) and (b)(vii); provided
that:
(A)    (x) the aggregate principal amount of such Debt outstanding or available
will not exceed the principal amount outstanding or available at the time of
such refinancing, replacement or refunding (plus fees and expenses, including
any premium and defeasance costs) relating to such refinancing, replacement or
refunding and (y) the Payment Restrictions in such Debt (1) shall be no more


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

90


restrictive than the Payment Restrictions contained in the Debt being
refinanced, replaced or refunded or (2) in the opinion of the Borrower, are
consistent with customary market terms for a financing of its nature and do not
adversely affect the ability of the Borrower to meet its payment Obligations
under the Financing Documents; and
(B)    after giving effect to the issuance of such Debt, no Default shall have
occurred and be continuing under Section 5.16(b);
(viii)    any Lien permitted by Section 5.10 that constitutes Debt not otherwise
permitted by this Section 5.07;
(ix)    Guarantees by Excluded AES Entities of Debt and other Obligations of
other Excluded AES Entities; and
(x)    Guarantees by any Subsidiary of the Borrower existing on the date that
such Subsidiary ceased to be an “Excluded AES Entity” hereunder that were
permitted pursuant to Section 5.07(b)(ix) when such Subsidiary was an “Excluded
AES Entity”.
Notwithstanding any of the foregoing in this Section 5.07(b), in no event shall
Qualified Holding Companies incur any Debt other than Debt permitted by the
definition of “Qualified Holding Company”.
Section 5.08    Use of Proceeds.
The proceeds of the Revolving Loans and Term Loans made, the Revolving Letters
of Credit issued (or deemed issued) under this Agreement will be used by the
Borrower for working capital and other general corporate purposes. The proceeds
of the Green Revolving Loans made, the Green Revolving Letters of Credit issued
under this Agreement will be used by the Borrower for investments in, and
working capital, capital expenditures and other general corporate purposes
relating to, present and future solar, wind, hydro, storage battery and other
renewable energy projects, installations, improvements and businesses and
purposes reasonably related or ancillary thereto. None of such proceeds will be
used, directly or indirectly, for the purpose, whether immediate, incidental or
ultimate, of buying or carrying any “margin stock” within the meaning of
Regulation U.
The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, directly or indirectly, the proceeds of any Borrowing or
Letter of Credit, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, other Affiliate, joint venture partner or other Person,
(a) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, except to the extent
permissible for a Person required to comply with Sanctions, or (c) in any manner
that would result in the violation of any Sanctions by any Person (including


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

91


any Person participating in the transactions contemplated hereunder, whether as
underwriter, advisor lender, investor or otherwise).
Section 5.09    Restricted Payments.
(a)    The Borrower will not declare or pay any dividends, purchase, redeem,
retire, defease or otherwise acquire for value any of its Equity Interests or
Qualified Equity-Linked or Hybrid Securities now or hereafter outstanding,
return any capital to its stockholders as such, make any distribution of assets,
Equity Interests, obligations or securities to its stockholders, or permit any
of its Subsidiaries to purchase, redeem, retire, defease or otherwise acquire
for value any Equity Interests or Qualified Equity-Linked or Hybrid Securities
in the Borrower (each, a “Restricted Payment”), except:
(i)    the Borrower may declare and pay regularly-scheduled cash dividends to
the holders of (x) the Existing Trust Preferred Securities and (y) the
Borrower’s preferred stock;
(ii)    the Borrower may redeem, repurchase, refinance, replace or refund any of
the Obligations arising (x) in respect of the Existing Trust Preferred
Securities at any time, (y) in respect of any other preferred stock, Hybrid
Securities and convertible securities (including Qualified Equity-Linked or
Hybrid Securities) of the Borrower at any time with the proceeds of any
contemporaneous issuance and sale by the Borrower of its Capital Stock (other
than Redeemable Stock) or (z) in respect of any Qualified Equity-Linked or
Hybrid Securities, within 180 days of the final maturity date or mandatory
redemption date of any such other Qualified Equity-Linked or Hybrid Securities;
(iii)    the Borrower may declare and make Restricted Payments if, after giving
effect thereto, the aggregate of all Restricted Payments declared or made
subsequent to September 30, 2011 (pursuant to this Section 5.09(a)(iii)) does
not exceed the sum of (x) $486,000,000 plus (y) the Net Cash Proceeds received
by the Borrower from Equity Issuances made from and after the Amendment and
Restatement Effective Date plus (z) 30% (or, if such amount is a loss, minus
100%) of an amount equal to Adjusted Parent Operating Cash Flow less Corporate
Charges for the period from October 1, 2011 through the last day of the fiscal
quarter of the Borrower then most recently ended for which financial statements
were required to be delivered to the Agent pursuant to Section 5.01(a) or (b)
(treated for this purpose as a single accounting period);
(iv)    [reserved];
(v)    (A) any Subsidiary of the Borrower may purchase, redeem, retire, defease
or otherwise acquire for value any Equity Interests in the Borrower using funds
that are not able to be paid to the Borrower as a dividend due to legal or
contractual restrictions affecting such Subsidiary or, from and after January 1,
2010, due to incremental tax liability, (B) any Special Purpose Financing
Subsidiary may purchase, redeem, retire, defease or otherwise acquire for value
any Equity Interests in the Borrower using proceeds of financing that does not
constitute Recourse Debt and as to which neither the


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

92


Borrower nor any of its other Subsidiaries (a) provides credit support of any
kind, (b) is directly or indirectly liable as a guarantor or otherwise or
(c) constitutes the lender and (C) any Subsidiary may purchase, redeem, retire,
defease or otherwise acquire for value any Equity Interests in the Borrower to
the extent that the Borrower would have been permitted to do so under
clause (iii) or (iv) of this Section 5.09(a); provided that, in the case of
clause (A) only to the extent of any Restricted Payments made by a Qualified
Holding Company, clause (B) only to the extent of such Restricted Payments
funded with proceeds received from the Borrower, or any Qualified Holding
Company and clause (C), such Restricted Payment shall be deemed to be a
Restricted Payment made by the Borrower under clause (iii) or (iv) of this
Section 5.09(a) (and the making of such Restricted Payment shall reduce the
availability thereunder) and shall only be permitted to the extent there would
have been availability for the Borrower to make such Restricted Payment under
clause (iii) or (iv) of this Section 5.09(a);
(vi)    The Borrower and its Subsidiaries may make regularly-scheduled interest
payments and pay dividends on Qualified Equity-Linked or Hybrid Securities; and
(vii)     so long as both before and after giving effect thereto no Actionable
Default in respect of the Borrower shall have occurred and be continuing, the
Borrower may make Restricted Payments; provided however that at any time that
the Borrower is not in compliance with Section 5.13 or 5.14 as of the end of the
most recent fiscal quarter, Restricted Payments made pursuant to this clause
(vii) shall be limited to regular quarterly dividends at a rate no more than
that prevailing as previously announced during such most recently ended fiscal
quarter;


provided that nothing in this Section shall prohibit the payment of any dividend
or distribution within 45 days after the declaration thereof if such declaration
was not prohibited by this Section.
(b)    [Reserved]
Section 5.10    Negative Pledge.
Neither the Borrower nor any Subsidiary of the Borrower will create, assume or
suffer to exist any Lien on any asset now owned or hereafter acquired by it,
except:
(a)    Liens created under the Financing Documents;
(b)    Liens existing on the Effective Date securing Debt outstanding on the
Effective Date;
(c)    any Lien existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Borrower and not created in contemplation of such
event;
(d)    any Lien on any asset securing Debt incurred or assumed for the purpose
of financing all or any part of the cost of acquiring such asset; provided that
such Lien attaches to such asset concurrently with or within 90 days after the
acquisition thereof;


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

93


(e)    any Lien on any asset of any Person existing at the time such Person is
merged or consolidated with or into the Borrower or a Subsidiary of the Borrower
and not created in contemplation of such event; provided that such Lien shall
not attach to any asset held by the Borrower or any Subsidiary of the Borrower
immediately prior to such merger or consolidation;
(f)    any Lien existing on any asset prior to the acquisition thereof by the
Borrower or a Subsidiary of the Borrower and not created in contemplation of
such acquisition;
(g)    any Lien arising out of the refinancing, extension, renewal or refunding
of any Debt secured by any Lien permitted by any of the foregoing clauses or
clause (o) of this Section; provided that such Debt is not increased and is not
secured by any additional assets (other than, in the case of Debt permitted
under Section 5.07(b)(vii), Liens on assets of any Subsidiary permitted under
such Section 5.07(b)(vii) and Section 5.16(b) to be obligated on such Debt);
(h)    (h)    Liens arising in the ordinary course of its business that do not
in the aggregate materially detract from the value of its assets or materially
impair the use thereof in the operation of its business (and, in the case of the
Borrower and AES BVI II, do not secure obligations in excess of $100,000,000 in
the aggregate);
(i)    Liens in connection with worker’s compensation, social security
obligations, taxes, assessments, statutory obligations or other similar charges,
good faith deposits in connection with tenders, contracts or leases to which the
Borrower or any of its Subsidiaries is a party or other deposits required to be
made in the ordinary course of business and not in connection with borrowing
money or obtaining advances or credit; provided in each case that the obligation
or liability arises in the ordinary course of business and if overdue is being
contested in good faith by appropriate proceedings;
(j)    inchoate materialmen’s, mechanics’, workmen’s, repairmen’s, employees’,
carriers’, warehousemen’s, or other like Liens arising in the ordinary course of
business of the Borrower or its Subsidiaries;
(k)    with respect to real property, easements, rights of way, reservations and
other minor defects or irregularities in title which do not materially impair
the use thereof for the purposes for which it is held by the Borrower or its
Subsidiaries;
(l)    Liens securing any future interest or dividends payable in respect of any
Debt permitted to be issued under Section 5.07 for one six month period with
respect to such Debt on cash or Temporary Cash Investments which constituted a
portion of the cash proceeds to the Borrower or a Subsidiary of the Borrower
from the issuance of such Debt;
(m)    Liens on cash and Temporary Cash Investments securing Derivatives
Obligations of the Subsidiaries;


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

94


(n)    Liens on cash and Temporary Cash Investments that secure contingent
obligations to reimburse any bank or other Person for amounts paid under
Guarantees, surety or performance bond or similar instrument that supports
obligations to make Investments in Subsidiaries permitted to be made under
Section 5.16;
(o)    Liens constituting or securing Debt of Subsidiaries permitted by
Section 5.07(b) or Section 5.16 or utility obligations or other customer,
supplier or contractor obligations associated with AES Businesses that are
limited to the assets and revenues of the related AES Businesses and the Capital
Stock or other assets (including contract rights) of Subsidiaries of the
Borrower having a direct or indirect interest in such AES Businesses and, in the
case of any Cameroon Business, the assets and revenues of any other Cameroon
Business and the Capital Stock (other than Capital Stock that has been pledged
to the Secured Holders pursuant to the Collateral Documents) or other assets
(including contract rights) of Subsidiaries of the Borrower having a direct or
indirect interest in any Cameroon Business;
(p)    Liens on the Creditor Group Collateral securing the Debt of the Borrower
or obligations of the Borrower under Hedge Agreements; provided that Liens on
the Creditor Group Collateral securing First Priority Secured Debt of the
Borrower shall only secure First Priority Secured Debt up to an aggregate
principal amount not to exceed $3,000,000,000;
(q)    Liens securing Debt permitted by Section 5.07(a)(viii) or
Section 5.07(b)(iv), provided that such Debt is secured solely by the asset that
is the subject of the proposed sale, transfer or other disposition related to
such Debt;
(r)    Liens on the assets of, or Investments in, any Excluded AES Entity
securing Debt or other obligations of any Excluded AES Entity permitted to be
incurred hereunder;
(s)    Liens on cash set aside at the time of the issuance of Debt permitted to
be incurred pursuant to Section 5.07 or Temporary Cash Investments purchased
with such cash, in either case to the extent that such cash or Temporary Cash
Investments pre-fund the repayment or redemption of such Debt and are held in a
third party escrow account with an escrow agent on terms and conditions
reasonably satisfactory to the Agent to be applied for such purpose;
(t)    (i) Liens on cash and Temporary Cash Investments that secure letters of
credit up to an aggregate principal amount not to exceed $300,000,000 and
(ii) Liens on rights under agreements relating to the sale of Equity Interests
of the Borrower (and any ancillary agreements) that secure letters of credit;
provided that at the time such Lien is created, no Default or Event of Default
has occurred or is continuing; and
(u)    Liens existing on any asset of any Subsidiary of the Borrower at the time
such Subsidiary ceased to be an “Excluded AES Entity” hereunder that were
permitted pursuant to Section 5.10(r) when such Subsidiary was an “Excluded AES
Entity”.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

95


Section 5.11    Consolidations and Mergers.
The Borrower will not merge into or consolidate with any Person or permit any
Person to merge into it, or permit any of its Subsidiaries to do so, except
that:
(a)    any Subsidiary of the Borrower may merge into or consolidate with any
other Person, provided that, in the case of any such merger or consolidation,
the Person formed by such merger or consolidation shall be a wholly owned
Subsidiary of the Borrower and any third-party consents or waivers necessary for
such merger or consolidation shall have been obtained, provided further that, in
the case of any such merger or consolidation to which a Pledged Subsidiary is a
party, the Person formed by such merger or consolidation shall be a “Pledged
Subsidiary”;
(b)    in connection with any sale or other disposition permitted under
Section 5.18 (other than clause (ii) thereof), any Subsidiary of the Borrower
may merge into or consolidate with any other Person or permit any other Person
to merge into or consolidate with it; and
(c)    the Borrower may merge with another Person;
provided, however, that in each case, such merger or consolidation is otherwise
in compliance with this Agreement and immediately before and after giving effect
thereto, no Default shall have occurred and be continuing and, in the case of
any merger to which the Borrower is a party, the Borrower is the Person
surviving such merger.
Notwithstanding any of the foregoing in clauses (a) and (b) of this Section
5.11, the Borrower will not permit any Subsidiary of the Borrower with any
direct or indirect interest in (x) a Power Supply Business to consolidate or
merge with, any other Person with a direct or indirect interest in any other
Power Supply Business or any unrelated business or (y) any unrelated business to
consolidate or merge with, any other Person with a direct or indirect interest
in any Power Supply Business, except that (1) any transaction that if made as an
Investment would be permitted by Section 5.16 shall also be permitted by this
Section 5.11 and (2) any Subsidiary of the Borrower may merge or consolidate
with any other Subsidiary of the Borrower, so long as each such Subsidiary
individually contributed less than 20% of the Parent’s Operating Cash Flow for
the immediately preceding four fiscal quarters (in each case, after giving pro
forma effect to all prior Investments in and prior acquisitions by each such
Subsidiary) and is projected by the Borrower at the time of such consolidation
or merger to contribute less than 20% of the Parent Operating Cash Flow for the
immediately succeeding four fiscal quarters (without giving pro forma effect to
such merger or consolidation).
Section 5.12    [Intentionally Omitted.].
Section 5.13    Cash Flow Coverage.
The Borrower will maintain at the end of each fiscal quarter of the Borrower, a
Cash Flow Coverage Ratio of not less than 1.30:1.00.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

96


Section 5.14    Recourse Debt to Cash Flow Ratio.
The Borrower will maintain at the end of each fiscal quarter of the Borrower, a
Recourse Debt to Cash Flow Ratio of not more than 7.50 to 1.00.
Section 5.15    Transaction with Affiliates.
Except pursuant to agreements existing on the Effective Date and listed on
Schedule II attached hereto, the Borrower will not, and will not permit any
Subsidiary of the Borrower to, directly or indirectly, in any transaction
involving aggregate consideration in excess of $1,000,000, pay any funds to or
for the account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect any transaction in
connection with any joint enterprise or other joint arrangement with, any
Affiliate; provided, however, that the foregoing provisions of this
Section shall not prohibit (a) the Borrower or any Subsidiary of the Borrower
from making sales to or purchases from any Affiliate and, in connection
therewith, extending credit or making payments, or from making payments for
services rendered by any Affiliate, if such sales or purchases are made or such
services are rendered in the ordinary course of business and on terms and
conditions at least as favorable to the Borrower or such Subsidiary as the terms
and conditions which would apply in a similar transaction with a Person not an
Affiliate; (b) the Borrower or any Subsidiary of the Borrower from making
payments of principal, interest and premium on any Debt of the Borrower or such
Subsidiary held by an Affiliate if the terms of such Debt are substantially as
favorable to the Borrower or such Subsidiary as the terms which could have been
obtained at the time of the creation of such Debt from a lender which was not an
Affiliate and (c) the Borrower or any Subsidiary of the Borrower from
participating in, or effecting any transaction in connection with, any joint
enterprise or other joint arrangement with any Affiliate if the Borrower or such
Subsidiary participates in the ordinary course of its business and on a basis no
less advantageous than the basis on which such Affiliate participates. The
provisions of this Section 5.15 shall not apply to (x) transactions between the
Borrower or any of its Subsidiaries, on the one hand, and any officer, director
or employee of the Borrower or any of its Subsidiaries, on the other hand, that
are approved by the Board of Directors of the Borrower or any committee of the
Board of Directors consisting of the Borrower’s independent directors, (y) the
payment of reasonable and customary regular fees to directors of the Borrower or
a Subsidiary of the Borrower and (z) transactions among the Borrower and its
Subsidiaries not otherwise prohibited hereunder.
Section 5.16    Investments in Other Persons.
(a)    The Borrower shall not make or hold, or permit any of its Subsidiaries to
make or hold, any Investment in any Person, except:
(i)    (A) Investments by the Borrower and its Subsidiaries in their
Subsidiaries outstanding on the Effective Date, (B) additional equity
Investments in Obligors and (C) additional Investments in Obligors consisting of
intercompany Debt provided that any


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

97


Debt owing to the Borrower shall (x) constitute Pledged Debt and be delivered to
the Collateral Trustees pursuant to the terms of the Security Agreement and
(y) be subordinated in all respects to the Obligations of the Obligors under the
Financing Documents;
(ii)    loans and advances by the Borrower or any of its Subsidiaries to its
employees in the ordinary course of the business of the Borrower and its
Subsidiaries as presently conducted, which in the case of loans and advances to
employees of the Borrower and the Qualified Holding Companies shall not exceed
an aggregate principal amount of $10,000,000 at any time outstanding;
(iii)    Investments by the Borrower and its Subsidiaries in Temporary Cash
Investments;
(iv)    Investments existing on the Effective Date and Investments in
Subsidiaries resulting from drawings under, or renewals or extensions of,
letters of credit, surety bonds, Guarantees or performance bonds supporting
obligations of Subsidiaries issued and outstanding on the Effective Date
(including renewals and extensions thereof) and Investments in Subsidiaries to
cash collateralize obligations supported by such letters of credit, bonds or
Guarantees if they expire or are cancelled undrawn;
(v)    Investments by the Borrower and its Subsidiaries in any non-cash proceeds
received by the Borrower or such Subsidiary in connection with any transaction
permitted by the provisions of Section 5.18;
(vi)    Investments by the Borrower and its Subsidiaries in any of their Debt in
the form of any payments, redemption or repurchase of such Debt not prohibited
by this Agreement;
(vii)    Investments by an Excluded AES Entity in another Excluded AES Entity or
in another Person, the assets of which shall not consist of Debt or Equity
Interests of the Borrower or any of its Subsidiaries, other than Debt of the
Borrower or any of its Subsidiaries with a fair market value (together with the
fair market value of Debt of the Borrower or any of its Subsidiaries received by
the Borrower or any Subsidiary as non‑cash proceeds in any transaction permitted
by the provisions of Section 5.18) not in excess of $100,000,000 in the
aggregate;
(viii)    Investments by the Borrower and its Subsidiaries in their Subsidiaries
or in Excluded AES Entities resulting from the creation, dissolution,
restructuring or reorganization of the holdings of the Borrower, any Subsidiary
or Excluded AES Entity permitted by Section 5.16(b) that does not result in the
net increase in the amount invested by the Borrower and its Subsidiaries in
their Subsidiaries or in Excluded AES Entities and does not result in a Default;


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

98


(ix)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, or as a result of a
default by, customers or suppliers to, or co-investors in, an AES Business;
(x)    Investments by the Borrower and its Subsidiaries not otherwise permitted
under this Section 5.16; provided that, with respect to Investments made
pursuant to this clause (x):
(A)    (A)    Investments by the Borrower pursuant to this clause (x) in
Excluded AES Entities after the Amendment and Restatement Effective Date shall
not exceed $1,750,000,000; provided that such limitation shall not apply to
Investments by the Borrower in Excluded AES Entities made at any time that the
Recourse Debt to Cash Flow Ratio is less than 4.00 to 1.00;
(B)    Investments pursuant to this clause (x) shall be in property and assets,
or in the form of Equity Interests or Debt of a Person owning property and
assets, which are part of a Permitted Business; and
(C)    (1) immediately before and immediately after giving pro forma effect to
any Investment pursuant to this clause (x), no Event of Default shall have
occurred and be continuing and (2) immediately after giving effect to such
Investment, the Borrower and its Subsidiaries shall be in pro forma compliance
with all of the covenants set forth in Sections 5.13 and 5.14, such compliance
to be determined on the basis of the financial information most recently
delivered to the Agent and the Bank Parties as though such Investment had been
consummated as of the first day of the fiscal period covered thereby;
(xi)    (A) Investments by any Subsidiary with funds or other property received
by such Subsidiary from the Borrower or a Subsidiary as a result of an
Investment otherwise permitted hereby and (B) Investments by any Subsidiary
(other than a Qualified Holding Company) with funds or other property generated
by its operations (including by way of financings permitted hereby) or by the
operations (including by way of financings permitted hereby) of its Subsidiaries
in any other Subsidiary which either is a direct or indirect Subsidiary of such
investing Subsidiary or a direct or indirect parent company of such investing
Subsidiary and the proceeds of such Investment shall be applied by the
Subsidiary receiving such Investment solely for funding the development,
operation, maintenance (including modifications and upgrades to comply with
applicable laws and regulations), on-going construction or working capital or
debt service requirements which are necessary for the development, operation,
extension or expansion of any Permitted Business engaged in by such Subsidiary
or for such Subsidiary to satisfy its contractual and legal obligations,
including making and holding investments in high quality short term deposits or
other temporary investments consistent with the Borrower’s or such Subsidiary’s
past practice or otherwise commercially reasonable under the circumstances for
purposes of allowing such Subsidiary to meet reasonably anticipated payment
obligations and investment commitments;


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

99


(xii)    Investments by any Subsidiary of the Borrower consisting of loans made
to any Person which directly or indirectly holds the Equity Interests of such
Subsidiary;
(xiii)    Investments in Subsidiaries resulting from drawings under, or renewals
or extensions of, Guarantees supporting obligations of Subsidiaries under any
Secured Treasury Management Service Agreement (including renewals and extensions
thereof) and Investments in Subsidiaries to cash collateralize obligations
supported by such Guarantees if they expire or are cancelled undrawn;
(xiv)    Investments in marketable securities as part of the Borrower’s
management of its long-term and deferred compensation obligations in the
ordinary course of business;
(xv)    Investments in any Subsidiary of the Borrower existing on the date that
such Subsidiary ceased to be an “Excluded AES Entity” hereunder that were
permitted to be made pursuant to this Section 5.16 when such Subsidiary was an
“Excluded AES Entity”; and
(xvi)    other Investments so long as both before and after giving effect
thereto no Actionable Default in respect of the Borrower shall have occurred and
be continuing.


(b)    Notwithstanding any of the foregoing in clause (a) above, the Borrower
will not permit any Subsidiary of the Borrower with any direct or indirect
interest in (i) a Power Supply Business to make any Investment in, or
consolidate or merge with, any other Person with a direct or indirect interest
in any other Power Supply Business or any unrelated business or (ii) any
unrelated business to make any Investment in, or to consolidate or merge with,
any other Person with a direct or indirect interest in any Power Supply
Business; provided that (x) Investments permitted by Section 5.16(a)(ii), (iii),
(v), (vi), (vii), (viii), (ix), (xii), (xiii), (xiv) and (xvi) shall be
permitted notwithstanding the foregoing and (y) a Subsidiary of the Borrower
(each, an “Intermediate Holding Company”) may serve as a holding company for any
or all of the Borrower’s direct and indirect interests in a Power Supply
Business or an unrelated business, so long as:
(1)    each such Intermediate Holding Company’s direct and indirect interest in
any Power Supply Business or unrelated business shall be limited to the
ownership of Capital Stock or Debt obligations of a Person with a direct or
indirect interest in such Power Supply Business or unrelated business;
(2)    no Lien shall exist upon any asset of any Intermediate Holding Company
(other than Liens on the Capital Stock of, or loan to, the Borrower or a
Subsidiary of an Intermediate Holding Company securing Debt of such Intermediate
Holding Company or such Subsidiary and Liens securing Debt permitted by
Sections 5.07(b)(i), (b)(ii), (b)(iii), (b)(iv), (b)(vi), (b)(vii) and
(b)(viii)); and


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

100


(3)    no Intermediate Holding Company shall incur, assume, create or suffer to
exist any Debt (including any Guarantee of Debt) other than Debt owing to the
Borrower, any Qualified Holding Company or any Subsidiary of such Intermediate
Holding Company and Debt permitted by Sections 5.07(b)(i), (ii), (iii), (iv),
(vi), (vii) or (viii).
Notwithstanding anything to the contrary in this Section 5.16(b), (A) any
Subsidiary of the Borrower with any direct or indirect interest in (i) a Power
Supply Business may make an Investment in any other Person with a direct or
indirect interest in any other Power Supply Business or any unrelated business
or (ii) any unrelated business may make an Investment in any other Person with a
direct or indirect interest in any Power Supply Business, so long as each of
such Subsidiary and such other Person individually contributed less than 20% of
the Parent Operating Cash Flow for the immediately preceding four fiscal
quarters (in each case, after giving pro forma effect to all prior Investments
in and prior acquisitions by such Subsidiary and such other Person) and is
projected by the Borrower at the time of such Investment to contribute less than
20% of the Parent Operating Cash Flow for the immediately succeeding four fiscal
quarters (without giving pro forma effect to such Investment) and (B) any
Cameroon Business may make an Investment in any other Cameroon Business.
Section 5.17    Upstreaming of Net Cash Proceeds by Subsidiaries.
The Borrower shall cause any of its Subsidiaries who have received Net Cash
Proceeds from (i) any Asset Sale or (ii) the incurrence or sale of any Debt
permitted by Section 5.07(b)(vi) to transfer such Net Cash Proceeds to the
Borrower; provided that such transfer shall not be required to be made if such
transfer would violate any applicable contracts or would violate applicable law
or if applicable law would require minority shareholder approval (it being
understood that the Borrower shall use reasonable efforts to obtain such
minority shareholder approval), a valuation or a discretionary order or would,
in the Borrower’s good faith determination or the good faith determination of a
majority of the board of directors of such Subsidiary, involve a reasonable
likelihood of there being a breach of fiduciary duties by the directors of such
Subsidiary. In connection with managing transfers of Net Cash Proceeds pursuant
to this Section 5.17, (a) the Borrower may cause Net Cash Proceeds to be
transferred to Qualified Holding Companies whose Equity Interests have been
pledged to the Secured Holders pursuant to the Collateral Documents if the
Borrower nonetheless makes the related mandatory prepayment that would otherwise
be required by Section 2.10(b) using funds not otherwise required to be made the
basis of any mandatory prepayment and (b) if the Net Cash Proceeds are less than
$10,000,000, the Borrower shall not be required to cause such Net Cash Proceeds
effectively to be transferred directly or indirectly to the Borrower and applied
pursuant to Section 2.10(b) until the aggregate Net Cash Proceeds not so applied
equal or exceed $10,000,000. In connection with managing transfers of Net Cash
Proceeds pursuant to this Section 5.17 and making loans, investments and other
advances to Subsidiaries, the Borrower may cause Net Cash Proceeds to be
transferred among Subsidiaries as permitted by Section 5.16, rather than
transferred to the Borrower, in lieu of loans, investments or other advances the
Borrower would otherwise be permitted to make as permitted by Section 5.16 and
would make; provided that amounts that otherwise would be paid to the Borrower
or a Qualified Holding Company whose Equity Interests have been pledged to the
Secured Holders pursuant to the


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

101


Collateral Documents shall be treated as an Investment and such Investment must
be permitted by Section 5.16.
Section 5.18    Sales, Etc., of Assets.
The Borrower will not sell, lease, transfer or otherwise dispose of, or permit
any of its Subsidiaries to sell, lease, transfer or otherwise dispose of, any
assets, or grant any option or other right to purchase, lease or otherwise
acquire any assets, except:
(i)    sales of assets in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire assets in
the ordinary course of its business;
(ii)    in a transaction permitted by Section 5.11;
(iii)    sales, transfers or other dispositions of assets among the Borrower and
its Subsidiaries; provided, however, that (a) in respect of sales, transfers or
other dispositions by the Borrower to its Subsidiaries, the Borrower shall not
sell, lease, transfer or otherwise dispose of any assets (other than Excluded
AES Entities) to any Excluded AES Entity, and (b) in respect of sales, transfers
or other dispositions by Subsidiaries to other Subsidiaries, (1) with respect to
Excluded AES Entities, only Excluded AES Entities may sell, transfer or
otherwise dispose of assets to another Excluded AES Entity and (2) with respect
to other Subsidiaries, such sales, transfers or other dispositions are either
permitted by Section 5.16 or the transferring Subsidiary has received fair value
for such sales, transfers or dispositions; provided, further, however, that for
the avoidance of doubt, the transfer of AES GEH Holdings, LLC’s ownership
interest in Global Energy Holdings CV to AES GEH, Inc. and the subsequent
dissolution of AES GEH Holdings, LLC is permitted hereunder; and
(iv)    sales, transfers or other dispositions of assets so long as (i) the
consideration received by the Borrower and its Subsidiaries for such asset shall
have been determined on the basis of arms-length negotiations with a
non-Affiliate, (ii) in the case of sales of assets or Equity Interests of, or
other Investments in, IPALCO or any of its Subsidiaries, no less than 75% of the
purchase price for such asset shall be paid to the Borrower and its Subsidiaries
solely in cash or securities or other obligations that can be readily converted
to cash so long as such securities or other obligations are converted to cash on
or within 30 days after the closing date of such sale, transfer or other
disposition and (iii) any non-cash proceeds received by the Borrower or AES BVI
II from the sale of such assets shall not consist of Debt or Equity Interests of
the Borrower or any of its Subsidiaries (other than Debt of the Borrower or any
of its Subsidiaries with a fair market value (together with the fair market
value of the Debt of the Borrower or any of its Subsidiaries comprising the
assets of any Person in which an Excluded AES Entity has made an Investment
pursuant to Section 5.16(a)(vii) not in excess of $15,000,000 in the aggregate)
and shall be pledged to the Collateral Trustees as Security Agreement Collateral
under the Security Agreement;


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

102


(v)    Liens permitted by the Financing Documents;
(vi)    the sale of Equity Interests in a project in development or under
construction the proceeds from which shall be used to fund the cost of
development or construction of such project and the sales of Equity Interests by
a Subsidiary the proceeds of which are used to fund the working capital and
other needs of such Subsidiary and its Subsidiaries in the ordinary course of
business, including reasonably anticipated needs for repaying Debt and other
obligations and making Investments in its business;
(vii)    (1) a disposition resulting from the bona fide exercise by governmental
authority of its claimed or actual power of eminent domain; (2) any cash
payments otherwise permitted under this Agreement; (3) any sale, transfer,
conveyance, lease or other disposition of an asset in the ordinary course of
business and consistent with past practice pursuant to the terms of any power
sales agreement or steam sales agreement or other agreement or contract related
to the output or product of, or services rendered by, a Power Supply Business as
to which a Subsidiary is the supplying party; (4) any disposition of any Equity
Interest in a Power Supply Business pursuant to the terms of a joint venture
agreement, shareholders agreement or similar arrangement existing as of the
Effective Date that requires one shareholder to transfer its interest to another
upon terms and in circumstances customary for the industry (provided that, in
the case of a disposition of Equity Interests in IPALCO or any of its
Subsidiaries, any cash received in connection with such disposition shall be
treated as Net Cash Proceeds from a Asset Sale); or (5) any disposition of
assets subject to a Lien permitted hereby that is transferred to the lienholder
or its designee in satisfaction or settlement of the lienholder’s claim or a
realization upon a security interest permitted under this Agreement;
(viii)    any disposition in connection with directors’ qualifying shares or
investments by foreign nationals mandated by applicable law;
(ix)    any sale of shares of Redeemable Stock of a Subsidiary to the extent
such shares constitute Debt permitted by Section 5.07;
(x)    a sale-leaseback transaction involving substantially all of the assets of
a Power Supply Business where a Subsidiary sells the Power Supply Business to a
Person in exchange for the assumption by that Person of the Debt financing the
Power Supply Business and the Subsidiary leases the Power Supply Business from
such Person; provided that such sale, assumption and lease are consummated in
each case on a no less than fair market value basis;
(xi)    dispositions of contract rights, development rights and resource data
made in connection with the initial development of an AES Business and prior to
the commencement of commercial operation of such AES Business for reasonably
equivalent value; and
(xii)    transactions made in order to enhance the repatriation of cash from a
Subsidiary where such Subsidiary is organized under the laws of any jurisdiction
other


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

103


than the United States or any state thereof to the extent that such cash is
received or held by a Person subject in respect of such cash to the tax laws of
a jurisdiction other than the United States or any state thereof or in order to
increase the after-tax amounts thereof available for immediate distribution
(provided that if any asset that is the subject of such transaction is subject
to a Lien in favor of the Secured Holders immediately prior to such transaction
then such asset shall be subject to a Lien in favor of the Secured Holders
immediately after such transaction).
provided that in the case of sales of assets or Equity Interests of, or other
Investments in, IPALCO or any of its Subsidiaries pursuant to clause (iv) above,
the Borrower shall apply the Net Cash Proceeds from such sale to offer to prepay
the Term Loans pursuant to Section 2.10(b), as specified therein.
Notwithstanding the foregoing, the Borrower will not, and will not permit any of
its Subsidiaries to, in one transaction or a series of related transactions,
sell, lease, transfer or otherwise dispose of all or substantially all of the
assets of the Borrower and its Subsidiaries on a consolidated basis.
Section 5.19    Derivative Obligations. The Borrower shall not (and shall not
permit any Qualified Holding Company to) enter into any Hedge Agreement, except
for (i) Hedge Agreements entered into to hedge against fluctuations in interest
rates, foreign exchange rates, commodity prices and pension and other long-term
or deferred compensation obligations consistent with prudent business practice,
(ii) Permitted Credit Derivative Transactions and (iii) other Hedge Agreements
not entered into for speculative purposes (as determined by the Borrower or such
Subsidiary at the time of entering into the Hedge Agreements acting in good
faith).
Section 5.20    Covenant to Give Security.
(a)    Upon (x) the formation or acquisition of any new direct Subsidiary by the
Borrower or AES BVI II having a fair market value in excess of $3,000,000 or
(y) the Investment by the Borrower and its Subsidiaries in any direct Subsidiary
of the Borrower or AES BVI II that was not a “Pledged Subsidiary” on the Closing
Date such that aggregate assets of such Subsidiary have a fair market value in
excess of $3,000,000, then in each case at the Borrower’s expense:
(i)    within 10 days after (A) such formation or acquisition and (B) such
Investment, furnish to the Agent a description of such Subsidiary, in each case
in detail satisfactory to the Agent,
(ii)    within 15 days after such formation or acquisition of any new Subsidiary
or such Investment in any direct Subsidiary of the Borrower or AES BVI II that
was not a “Pledged Subsidiary” on the Closing Date, duly execute and deliver
security agreement supplements (if necessary) as specified by, and in form and
substance satisfactory to the Agent, securing payment of all of the Obligations
of the Borrower under the Financing Documents; provided that if such new
Subsidiary is a first-tier CFC (or a U.S. Subsidiary


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

104


substantially all of its assets consist of Equity Interests of a CFC), only 65%
of such Equity Interests shall be pledged in favor of the Secured Holders and
provided further that no assets of any CFC shall be pledged in favor of the
Secured Holders,
(iii)    within 30 days after such formation or acquisition, take, and cause
each Loan Party to take, whatever action (including, without limitation, the
recording of mortgages, the filing of Uniform Commercial Code financing
statements, the giving of notices and the endorsement of notices on title
documents) may be necessary or advisable in the opinion of the Agent to vest in
the Collateral Trustees (or in any representative of the Collateral Trustees
designated by it) valid and subsisting Liens on the properties purported to be
subject to the pledges, security agreement supplements, and security agreements
delivered pursuant to this Section 5.20, enforceable against all third parties
in accordance with their terms, and
(iv)    at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Agent may deem necessary or desirable in obtaining the full benefits of, or in
perfecting and preserving the Liens of, such pledges, assignments, security
agreement supplements and security agreements;
provided, however, that Section 5.20(a)(y) shall not be applicable to
Subsidiaries for which a grant or perfection of a Lien on such Subsidiary’s
stock would require approvals and consents from foreign and domestic regulations
and from lenders to, and suppliers, customers or other contractual
counterparties of, such Subsidiary.
(b)    Other than with respect to the Non-Pledged Subsidiaries, the Secured
Holders shall have valid, perfected first priority Lien on (i) 65% of the Equity
Interests of each direct Subsidiary of the Borrower that is (A) organized under
the laws of a jurisdiction other than the United States or any state thereof, or
(B) any entity organized under the laws of the United States or any state
thereof the direct or indirect Subsidiary of which is organized under the laws
of a jurisdiction other than the United States or any state thereof, (ii) 100%
of the Equity Interests of each direct Subsidiary of the Borrower that is
organized under the laws of the United States or any state thereof other than
those Subsidiaries described by clause (i)(B) above and (iii) 65% of the Equity
Interests of each direct Subsidiary of AES BVI II.
Section 5.21    Further Assurances.
(a)    Promptly upon request by the Agent, or any Bank Party through the Agent,
correct, and cause each of the other Loan Parties promptly to correct, any
material defect or error that may be discovered in any Financing Document or in
the execution, acknowledgment, filing or recordation thereof that affect the
validity or enforceability thereof, and
(b)    Promptly upon request by the Agent, or any Bank Party through the Agent,
do, execute, acknowledge, deliver, record, re-record, file, re-file, register
and re-register any and all such further acts, pledge agreements, assignments,
financing statements and continuations thereof, termination statements, notices
of assignment, transfers, certificates, assurances and


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

105


other instruments as the Agent, or any Bank Party through the Agent, may
reasonably require from time to time in order to (A) carry out more effectively
the purposes of the Financing Documents, (B) to the fullest extent permitted by
applicable law, subject to the Borrower’s properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (C) perfect and maintain the validity, effectiveness and
priority of any of the Collateral Documents and any of the Liens intended to be
created thereunder and (D) assure, convey, grant, assign, transfer, preserve,
protect and confirm more effectively unto the Secured Holders the rights granted
or now or hereafter intended to be granted to the Secured Holders under any
Financing Document or under any other instrument executed in connection with any
Financing Document to which any Loan Party is or is to be a party.
ARTICLE VI    

DEFAULTS
Section 6.01    Events of Default.
If one or more of the following events (“Events of Default”) shall have occurred
and be continuing:
(a)    any Loan Party shall fail to pay when due any principal of any Loan or
any Reimbursement Obligation, or shall fail to pay within three days of the date
when due any interest, fees or other amounts payable under any Financing
Document;
(b)    the Borrower shall fail to observe or perform any covenant contained in
Sections 5.07 to 5.18, inclusive;
(c)    any Loan Party shall fail to observe or perform any covenant or agreement
contained in any Financing Document (other than those covered by clause (a) or
(b) above) for 20 days after written notice thereof has been given to the
Borrower by the Agent at the request of any Bank Party;
(d)    any representation, warranty, certification or statement made by any Loan
Party in any Financing Document or in any certificate, financial statement or
other document delivered pursuant to any Financing Document shall prove to have
been incorrect in any material respect when made (or deemed made);
(e)    the Borrower shall fail to make any payment in respect of any Material
Debt or Material Hedge Agreement when due or within any applicable grace period;
(f)    any event or condition shall occur which (i) results in the acceleration
of the maturity of any Material Debt of the Borrower or the early termination of
a Material Hedge Agreement of the Borrower by the Borrower’s counterparty due to
non-payment by the Borrower or the acceleration of any Material Debt or the
early termination by the counterparty of such Subsidiary or Subsidiaries due to
non-payment by such Subsidiary or Subsidiaries of any Material Hedge Agreement
of any (x) Subsidiary of the Borrower


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

106


that contributed 20% or more to Parent Operating Cash Flow for the four most
recently completed fiscal quarters of the Borrower or (y) Subsidiaries of the
Borrower that in the aggregate contributed 20% or more to Parent Operating Cash
Flow for the four most recently completed fiscal quarters of the Borrower (in
the case of clauses (x) and (y) above, together with any Person in which such
Subsidiary or Subsidiaries have a direct or indirect equity Investment);
(ii) results in the termination of any commitment to provide financing in an
amount in excess of $100,000,000 to the Borrower or any Material AES Entity
(other than the termination of any such commitment which could not reasonably be
expected to result in a Material Adverse Effect) or (iii) in the case of the
Borrower, enables the holder of any Material Debt of the Borrower or
counterparty to any Material Hedge Agreement of the Borrower or any Person
acting on such holder’s or counterparty’s behalf to, in the case of any Material
Debt, accelerate the maturity thereof (other than mandatory prepayments with
respect to asset sales involving assets securing the relevant Material Debt),
or, in the case of any Material Hedge Agreement, to terminate such Material
Hedge Agreement due to non-payment by the Borrower, in each case under this
clause (iii) only if the required default notice, if any, from such holder,
counterparty or other Person has been given and such holder, counterparty or
other Person would be entitled to accelerate or terminate, as the case may be,
such Material Debt or Material Hedge Agreement within 45 days from the date of
determination; provided that the ability of any Person to demand or receive
payment under a Guarantee by the Borrower of Material Debt or a Material Hedge
Agreement of any Subsidiary shall not constitute an Event of Default under this
clause (f) unless either (x) the demand for payment arises as a result of a
default by the Borrower under such Guarantee or (y) such Person has demanded
payment from the Borrower and the Borrower has not made such payment within 15
Business Days following such demand (or such longer grace period as is allowed
under such Guarantee);
(g)    the Borrower or any Material AES Entity shall commence a voluntary case
or other proceeding seeking liquidation, reorganization or other relief with
respect to itself or its debts under any bankruptcy, insolvency or other similar
law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;
(h)    an involuntary case or other proceeding shall be commenced against the
Borrower or any Material AES Entity seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or any
substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Material AES Entity under
the federal bankruptcy laws as now or hereafter in effect;


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

107


(i)    any member of the ERISA Group shall fail to pay when due an amount or
amounts aggregating in excess of $50,000,000 which it shall have become liable
to pay under Title IV of ERISA; or notice of intent to terminate a Material Plan
shall be filed under Title IV of ERISA by any member of the ERISA Group, any
plan administrator or any combination of the foregoing and such termination
could reasonably be expected to have a Material Adverse Effect; or the PBGC
shall institute proceedings under Title IV of ERISA to terminate, to impose
liability (other than for premiums under Section 4007 of ERISA) in respect of,
or to cause a trustee to be appointed to administer any Material Plan and such
termination, liability or appointment could reasonably be expected to have a
Material Adverse Effect; or a condition shall exist by reason of which the PBGC
would be entitled to obtain a decree adjudicating that any Material Plan must be
terminated and such termination could reasonably be expected to have a Material
Adverse Effect; or there shall occur a complete or partial withdrawal from, or a
default, within the meaning of Section 4219(c)(5) of ERISA, with respect to, one
or more Multiemployer Plans which could cause one or more members of the ERISA
Group to incur a current payment obligation in excess of $50,000,000;
(j)    a judgment or order for the payment of money in excess of $100,000,000
shall be rendered against the Borrower or (x) any Subsidiary of the Borrower
that contributed 20% or more to Parent Operating Cash Flow for the four most
recently completed fiscal quarters of the Borrower or (y) more than one
Subsidiary of the Borrower and such Subsidiaries in the aggregate contributed
20% or more to Parent Operating Cash Flow for the four most recently completed
fiscal quarters of the Borrower (in the case of clauses (x) and (y) above,
together with any Person in which such Subsidiary or Subsidiaries have a direct
or indirect equity Investment), and such judgment or order shall continue
unsatisfied and unstayed for a period of 10 days;
(k)    any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) other than a member of the AES
Management Group shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under said Act)
of 32.5% or more of the outstanding shares of common stock of the Borrower;
during any period of twelve consecutive calendar months, individuals who were
directors of the Borrower on the first day of such period (or who were appointed
or nominated for election as directors of the Borrower by at least a majority of
the individuals who were directors on the first day of such period) shall cease
to constitute a majority of the board of directors of the Borrower; or
(l)    any Collateral Document after delivery thereof pursuant to Section 3.01
shall for any reason (other than pursuant to the terms thereof) cease to create
a valid and perfected first priority lien on and security interest in a material
portion of the Collateral purported to be covered thereby,
then, and in every such event, the Agent shall (i) if requested by the Required
Banks, by notice to the Borrower terminate the Revolving Credit Loan Commitments
and the Green Revolving


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

108


Credit Loan Commitments and they shall thereupon terminate and (ii) if requested
by the Required Banks, by notice to the Borrower declare the Notes, all interest
thereon, and all other amounts payable under this Agreement and the other
Financing Documents to be, and the Notes, all such interest thereon and all such
other amounts shall thereupon become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; provided that in the case of any Automatic
Acceleration Event, without any notice to the Borrower or any other act by the
Agent or the Banks, the Revolving Credit Loan Commitments and the Green
Revolving Credit Loan Commitments shall thereupon terminate and the Notes, all
interest thereon, and all other amounts payable under this Agreement and the
other Financing Documents shall become immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.
Section 6.02    Notice of Default.
The Agent shall give notice to the Borrower under Section 6.01(c) promptly upon
being requested to do so by any Bank Party and shall thereupon notify all the
Banks thereof.
Section 6.03    Cash Collateral.
If any Automatic Acceleration Event shall occur or the Loans of the Bank Parties
shall have otherwise been accelerated or the Revolving Credit Loan Commitments
or the Green Revolving Credit Loan Commitments have been terminated pursuant to
Section 6.01, then without any request or the taking of any other action by the
Agent or any of the Bank Parties, the Borrower shall be obligated forthwith to
pay to the Collateral Agent an amount in immediately available funds equal to
the then aggregate amount available for L/C Drawings (regardless of whether any
conditions to any such L/C Drawings can then be met) under all Letters of Credit
at the time outstanding, to be held by the Collateral Agent as cash collateral
as provided in Section 2.14 and Section 2.15, in the case of all Letters of
Credit.
ARTICLE VII    

THE AGENT
Section 7.01    Appointment and Authorization.
Each Bank Party (on behalf of itself and its Affiliates as potential Hedge
Banks) irrevocably appoints and authorizes the Agent and the Collateral Agent to
take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement and the other Financing Documents as are
delegated to the Agent or the Collateral Agent, as the case may be, by the terms
hereof and thereof, together with all such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
the Financing Documents (including, without limitation, enforcement or
collection of the Notes), neither the Agent nor the Collateral Agent shall be
required to exercise any discretion or to take any action, but shall be required
to act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Required Banks, and such
instructions shall


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

109


be binding upon all Bank Parties and all the holders of Notes; provided,
however, that neither the Agent nor the Collateral Agent shall be required to
take any action that exposes such agent to personal liability or that is
contrary to this Agreement or applicable law. Without limiting any of the
foregoing in this Section 7.01, the Agent shall not be required to take any
action with respect to any Default, except as expressly provided in Article 6.
Each of the Collateral Agent and the Agent agrees to give each Bank Party prompt
notice of each notice given to it by the Borrower pursuant to the terms of this
Agreement.
Section 7.02    Agent and Affiliates.
Citibank, N.A. and its Affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire Equity Interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective Affiliates as though
Citibank, N.A. were not the Agent hereunder and without notice to or consent of
the Bank Parties. The Bank Parties acknowledge that, pursuant to such
activities, Citibank, N.A. or its Affiliates may receive information regarding
any Loan Party or its Affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such Affiliate) and
acknowledge that the Agent shall not be under any obligation to provide such
information to them. With respect to its Loans or any Letters of Credit,
Citibank, N.A., Inc. shall have the same rights and powers under this Agreement
or any other Financing Document as any other Bank Party and may exercise such
rights and powers as though it were not the Agent, and the terms “Bank” and
“Banks” include Citibank, N.A. in its individual capacity.
Section 7.03    Consultation with Experts.
The Agent and the Collateral Agent may execute any of their respective duties
under this Agreement or any other Financing Document (including for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel, independent public accountants and other
consultants or experts concerning all matters pertaining to such duties. Neither
the Agent nor the Collateral Agent shall be responsible for the negligence or
misconduct of any agent or attorney-in-fact that it selects in the absence of
gross negligence or willful misconduct.
Section 7.04    Liability of Agent and Collateral Agent.
Neither the Agent, the Collateral Agent nor any of their Affiliates nor any of
their respective directors, officers, agents or employees shall be liable for
any action taken or not taken by it in connection with this Agreement or any
other Financing Document (a) with the consent or at the request of the Required
Banks or (b) in the absence of its own gross negligence or willful misconduct.
Neither the Agent, the Collateral Agent nor any of their Affiliates nor any of
their respective directors, officers, agents or employees shall be responsible
for or have any duty to ascertain, inquire into or verify (i) any statement,
warranty or representation made by any Loan Party in connection with the
Financing Documents or any Extension of Credit hereunder, or in any certificate,
report, statement or other document referred to or provided for in, or


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

110


received by the Agent or the Collateral Agent under or in connection with this
Agreement or any other Financing Document; (ii) the performance or observance of
any of the covenants or agreements of any Loan Party; (iii) the perfection or
priority of any Lien or security interest created or purported to be created
under the Collateral Documents; (iv) the satisfaction of any condition specified
in Article 3, except receipt of items required to be delivered to the Agent or
(v) the validity, effectiveness, genuineness, enforceability or sufficiency of
the Financing Documents or any other instrument or writing furnished in
connection therewith. Neither the Agent nor the Collateral Agent shall incur any
liability by acting in reliance upon any notice, consent, certificate, statement
or other writing (which may be a bank wire, telex, facsimile transmission or
similar writing) believed by it to be genuine or to be signed by the proper
party or parties.
Section 7.05    Indemnification.
Each Bank Party shall, ratably (determined as provided below) indemnify the
Agent, the Collateral Agent, each Fronting Bank, each of their respective
Affiliates and the respective directors, officers, agents and employees of any
of them (to the extent not reimbursed by the Obligors) against any cost, expense
(including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such indemnitees’ gross negligence or
willful misconduct) that such indemnitees may suffer or incur in connection with
the Financing Documents or any action taken or omitted by such indemnitees
thereunder in their respective capacities as such on a several and not joint
basis. For purposes of this Section 7.05, the Bank Party’s ratable share of any
amount shall be determined, at any time, according to the sum of (a) the
aggregate principal amount of Loans outstanding at such time and owing to the
respective Bank Party; (b) the aggregate Revolving Letter of Credit Liabilities
and Green Revolving Letter of Credit Liabilities outstanding at such time and
owing to the respective Bank Party and (c) their respective Unused Revolving
Credit Loan Commitments and Green Unused Revolving Credit Loan Commitments
outstanding at such time.
Section 7.06    Credit Decision.
Each Bank Party acknowledges that it has, independently and without reliance
upon the Agent, the Collateral Agent, any Fronting Bank, or any other Bank or
any Arranger Party, and based on the financial statements referred to in
Section 4.05 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Bank Party also acknowledges that it will, independently and
without reliance upon the Agent, the Collateral Agent, or any other Bank Party,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking any
action under this Agreement.
Section 7.07    Successor Agent or Collateral Agent.
The Agent or the Collateral Agent may resign at any time by giving notice
thereof to the Bank Parties and the Borrower. Upon any such resignation, the
Required Banks shall have the right to appoint a successor Agent or a successor
Collateral Agent. If no successor Agent or successor Collateral Agent shall have
been so appointed by the Required Banks, and shall have


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

111


accepted such appointment, within 30  days after the retiring Agent or
Collateral Agent gives notice of resignation, then the retiring Agent or
Collateral Agent (as the case may be), on behalf of the Bank Parties, shall
appoint a successor Agent or a successor Collateral Agent (as applicable), which
shall be a commercial bank organized or licensed under the laws of the United
States and having a combined capital and surplus of at least $250,000,000. Upon
the acceptance of its appointment as Agent or Collateral Agent (as the case may
be) hereunder by a successor Agent or a successor Collateral Agent, upon the
execution and filing or recording of such financing statements, or amendment,
thereto, and such other instruments or notices, as may be necessary or
desirable, or as the Required Banks may request with respect to the Security
Agreement and the BVI Cayman Pledge Agreement in order to continue the
perfection of the Liens granted or purported to be granted by the Collateral
Documents, such successor Agent or Collateral Agent (as applicable) shall
thereupon succeed to and become vested with all the rights and duties of the
retiring Agent or Collateral Agent (as the case may be), and the retiring Agent
or Collateral Agent shall be discharged from its duties and obligations
hereunder. If within 45 days after written notice is given of the retiring
Agent’s or Collateral Agent’s (as the case may be) resignation under this
Section 7.07 no successor Agent or Collateral Agent (as the case may be) shall
have been appointed and shall have accepted such appointment, then on such 45th
day (i) the retiring Agent’s or Collateral Agent’s (as the case may be)
resignation shall become effective, (ii) the retiring Agent or Collateral Agent
(as the case may be) shall thereupon be discharged from its duties and
obligations under the Financing Documents and (iii) the Required Banks shall
thereafter perform all duties of the retiring Agent or Collateral Agent (as the
case may be) until such time, if any, as the Required Banks appoint a successor
Agent or a successor Collateral Agent as provided above. After any retiring
Agent’s or Collateral Agent’s (as the case may be) resignation hereunder as
Agent or Collateral Agent (as the case may be) the provisions of this
Article shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Agent or Collateral Agent (as the case may be).
Section 7.08    Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Obligor, the Agent (irrespective of whether
the principal of any Loan or Letter of Credit Liabilities shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, the Letter of Credit
Liabilities and all other Obligations that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Bank Parties and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Bank Parties and the
Agent and their respective agents and counsel and all other amounts due the Bank
Parties and the Agent and the Collateral Agent under this Agreement) allowed in
such judicial proceeding;


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

112


(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and
(c)    any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank Party to make such payments to the Agent and, in the event that the
Agent shall consent to the making of such payments directly to the Bank Parties,
to pay to the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent, the Collateral Agent and their
respective agents and counsel, and any other amounts due the Agent under this
Agreement.
Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Bank Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank Party or to authorize the Agent to vote in respect of
the claim of any Bank Party in any such proceeding.
Section 7.09    Agents’ Fee.
The Borrower shall pay to the Agent and the Collateral Agent for their own
account fees in the amounts and at the times previously agreed upon between the
Borrower, the Agent and the Collateral Agent.
Section 7.10    [Intentionally Omitted].
Section 7.11    Delivery of Information.
(a)    The Borrower hereby agrees that it will provide to the Agent all
information, documents and other materials that it is obligated to furnish to
the Agent pursuant to this Agreement, including, without limitation, all
notices, requests, financial statements, financial and other reports,
certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, Borrowing or other Extension of Credit (including any election of an
interest rate or Interest Period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or Event of Default under
this Agreement or (iv) is required to be delivered pursuant to Sections 3.01 or
3.02 to satisfy any condition precedent to the effectiveness of this Agreement
and/or any Borrowing or other Extension of Credit hereunder (all such
non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to oploanswebadmin@citigroup.com. In
addition, the Borrower agrees to continue to provide the Communications to the
Agent in the manner specified in this Agreement but only to the extent requested
by the Agent.
(b)    The Borrower further agrees that the Agent may make the Communications
available to the other Bank Parties by posting the Communications on Intralinks
or a substantially similar electronic transmission systems. (the “Platform”).


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

113


THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT
PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, “AGENT
PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY BANK PARTY OR ANY OTHER PERSON
OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(c)    The Agent agrees that the receipt of the Communications by the Agent at
its e-mail address set forth in clause (a) above shall constitute effective
delivery of the Communications to the Agent for purposes of the Financing
Documents. Each Bank Party agrees that notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Bank Party for
purposes of the Financing Documents. Each Bank Party agrees to notify the Agent
in writing (including by electronic communication) from time to time of such
Bank Party’s e-mail address to which the foregoing notice may be sent by
electronic transmission and that the foregoing notice may be sent to such e-mail
address. Nothing herein shall prejudice the right of the Agent or any Bank Party
to give any notice or other communication pursuant to any Financing Document in
any other manner specified in such Financing Document.
ARTICLE VIII    

CHANGE IN CIRCUMSTANCES
Section 8.01    Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Euro-Dollar
Borrowing:


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

114


(a)    the Agent determines that deposits in Dollars (in the applicable amounts)
are not being offered in the relevant market for such Interest Period, or
(b)    the Required Banks advise the Agent that the Adjusted London Interbank
Offered Rate as determined by the Agent will not adequately and fairly reflect
the cost to such Banks of funding their Euro-Dollar Loans for such Interest
Period, the Agent shall forthwith give notice thereof to the Borrower and the
Bank Parties, whereupon until the Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Bank Parties to make Euro-Dollar Loans, or to continue or
convert outstanding Loans as or into Euro-Dollar Loans, shall be suspended and
(ii) each outstanding Euro-Dollar Loan shall be converted into a Base Rate Loan
on the last day of the then current Interest Period applicable thereto. Unless
the Borrower notifies the Agent at least two Domestic Business Days before the
date of any Euro‑Dollar Borrowing for which a Notice of Borrowing has previously
been given that it elects not to borrow on such date, such Borrowing shall
instead be made as a Base Rate Borrowing.
Section 8.02    Illegality.
If, on or after the Effective Date, the adoption of any applicable law, rule or
regulation, or any change in any applicable law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank Party (or its Euro-Dollar
Lending Office) with any request or directive (whether or not having the force
of law) of any such authority, central bank or comparable agency shall make it
unlawful or impossible for any Bank Party (or its Euro-Dollar Lending Office) to
make, maintain or fund its Euro-Dollar Loans to the Borrower and such Bank Party
shall so notify the Agent, the Agent shall forthwith give notice thereof to the
other Bank Parties and the Borrower, whereupon until such Bank Party notifies
the Borrower and the Agent that the circumstances giving rise to such suspension
no longer exist, the obligation of such Bank Party to make Euro-Dollar Loans to
the Borrower, or to convert outstanding Loans into Euro-Dollar Loans or continue
outstanding Loans as Euro-Dollar Loans, shall be suspended. Before giving any
notice to the Agent pursuant to this Section 8.02, such Bank Party shall
designate a different Euro-Dollar Lending Office if such designation will avoid
the need for giving such notice and will not, in the judgment of such Bank
Party, be otherwise disadvantageous to such Bank Party. If such notice is given,
each Euro-Dollar Loan of such Bank Party then outstanding shall be converted to
a Base Rate Loan either (a) on the last day of the then current Interest Period
applicable to such Euro-Dollar Loan if such Bank Party may lawfully continue to
maintain and fund such Loan as a Euro-Dollar Loan to such day or (b) immediately
if such Bank Party shall determine that it may not lawfully continue to maintain
and fund such Loan as a Euro-Dollar Loan to such day. Interest and principal on
any such Base Rate Loan shall be payable on the same dates as, and on a pro rata
basis with, the interest and principal payable on the related Euro-Dollar Loans
of the other Bank Parties.
Section 8.03    Increased Cost and Reduced Return.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

115


(a)    If on or after the Effective Date, the adoption of any applicable law,
rule or regulation, or any change in any applicable law, rule or regulation, or
any change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any Bank (or its Applicable Lending
Office) or any Fronting Bank (any Bank (or its Applicable Lending Office) and
any Fronting Bank being referred to in this Section 8.03 as a “Credit Party”)
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro‑Dollar Loan any such requirement included in an
applicable Euro-Dollar Reserve Percentage), special deposit, insurance
assessment or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Credit Party or shall impose on any
Credit Party or on the London interbank market any other condition affecting its
Euro-Dollar Loans, its Note or Notes, the Letters of Credit, or its obligation
to make Euro-Dollar Loans or to issue Letters of Credit or to participate
therein and the result of any of the foregoing is to increase the cost to such
Credit Party of making or maintaining any Euro-Dollar Loan or issuing any Letter
of Credit or participating therein, or to reduce the amount of any sum received
or receivable by such Credit Party under this Agreement or under its Note or
Notes with respect thereto, by an amount deemed by such Credit Party to be
material, then, within 15 days after demand by such Credit Party (with a copy to
the Agent), the Borrower shall pay to such Credit Party such additional amount
or amounts as will compensate such Credit Party for such increased cost or
reduction.
(b)    If any Credit Party shall have determined that, after the Effective Date,
the adoption of any applicable law, rule or regulation regarding capital
adequacy or liquidity, or any change in any such law, rule or regulation, or any
change in the interpretation or administration thereof by any governmental
authority, central bank or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
or liquidity (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on capital of such Credit Party (or its Parent) as a consequence
of such Credit Party’s obligations hereunder to a level below that which such
Credit Party (or its Parent) could have achieved but for such adoption, change,
request or directive (taking into consideration its policies with respect to
capital adequacy) by an amount deemed by such Credit Party to be material, then
from time to time, within 15 days after demand by such Credit Party (with a copy
to the Agent), the Borrower shall pay to such Credit Party such additional
amount or amounts as will compensate such Credit Party (or its Parent) for such
reduction.
(c)    Each Credit Party will promptly notify the Borrower and the Agent of any
event of which it has knowledge, occurring after the Effective Date, which will
entitle such Credit Party to compensation pursuant to this Section 8.03(c) and
will designate a different Applicable Lending Office if such designation will
avoid the need for, or reduce the amount of, such compensation and will not, in
the judgment of such Credit Party, be otherwise disadvantageous to such Credit
Party. A certificate of any Credit Party claiming compensation under this
Section 8.03(c) and setting forth the additional amount or amounts to be paid to
it


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

116


hereunder shall be conclusive in the absence of manifest error. In determining
such amount, such Bank Party may use any reasonable averaging and attribution
methods.
(d)    For purposes of this Section 8.03, (x) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law or
rule or regulation, or any change in the interpretation or administration
thereof, regardless of the date enacted, adopted or issued but only to the
extent a Lender is imposing applicable increased costs or costs in connection
with capital adequacy or liquidity requirements similar to those described in
clauses (a) and (b) of this Section 8.03 generally on other similarly situated
borrowers of loans under comparable United States of America revolving credit
facilities.


Section 8.04    Taxes.
(a)    Any and all payments by the Borrower and any other Loan Party to or for
the account of any Credit Party (which for purposes of this Section 8.04, shall
include a Third Party Fronting Bank and its Assignees), the Agent or the
Collateral Agent hereunder or under any other Financing Document shall be made
free and clear of and without deduction for any and all present or future taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Credit Party,
the Agent and the Collateral Agent, (x) taxes imposed on its income (including
branch profit taxes), franchise and similar taxes and other taxes imposed on it
that, in any such case, would not have been imposed but for a material
connection between such Credit Party, the Agent or the Collateral Agent (as the
case may be) and the jurisdiction imposing such taxes (other than a material
connection arising by reason of this Agreement or any other Financing Document
or the receipt of payments made hereunder or thereunder or the exercise of any
rights by a Credit Party, the Agent or the Collateral Agent (as the case may be)
hereunder or thereunder) and (y) any U.S. federal withholding taxes imposed
under FATCA (all such non-excluded taxes, duties, levies, imposts, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).
If the Borrower or any other Loan Party shall be required by law to deduct any
Taxes from or in respect of any sum payable hereunder or under any other
Financing Document to any Credit Party, the Agent or the Collateral Agent
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 8.04) such Credit Party, the Agent or the Collateral Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made; (ii) the Borrower shall make such deductions;
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) the
Borrower shall furnish to the Agent, at its address referred to in
Section 10.01, the original or a certified copy of a receipt or other
satisfactory documentation evidencing payment thereof.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

117


(b)    In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes and any other excise or property taxes, or charges or similar
levies which arise from any payment made by it hereunder or under any Note or
from the execution or delivery of, or otherwise with respect to, this Agreement
or any other Financing Document (hereinafter referred to as “Other Taxes”).
(c)    The Borrower agrees to indemnify each Credit Party, the Agent and the
Collateral Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.04) paid by such Credit Party, the Agent or
the Collateral Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto.
This indemnification shall be made within 15 days from the date such Credit
Party, the Agent or the Collateral Agent (as the case may be) makes demand
therefor.
(d)    Each Credit Party that is organized under the laws of a jurisdiction
outside the United States shall, on or prior to the date of its execution and
delivery of this Agreement in the case of a Credit Party listed on the signature
pages hereof or on or prior to the date on which it becomes a Credit Party in
the case of each other Credit Party and in the case any Credit Party changes
jurisdiction of its Applicable Lending Office and from time to time thereafter
as requested in writing by the Borrower (but only so long thereafter as such
Credit Party remains lawfully able to do so), shall deliver to the Borrower and
the Agent such certificates, documents or other evidence, as required by the
Internal Revenue Code or Treasury Regulations issued pursuant thereto, including
Internal Revenue Service Form W‑8BEN, Form W-8BEN-E, Form W-8IMY or Form W‑8ECI
and any other certificate or statement of exemption specified by the Borrower
and required by Treasury Regulation Section 1.1441‑4(a) or Section 1.1441‑6(c)
or any subsequent version thereof, properly completed and duly executed by such
Credit Party establishing that any payment under this Agreement or any other
Financing Documents is (i) not subject to withholding under the Internal Revenue
Code because such payment is effectively connected with the conduct by such
Credit Party of a trade or business in the United States, or (ii) fully or
partially exempt from United States tax under a provision of an applicable tax
treaty, or (iii) not subject to withholding under the portfolio interest
exception under Section 881(c) of the Internal Revenue Code (and, if such Credit
Party delivers a Form W‑8BEN or Form W-8BEN-E claiming the benefits of exemption
from United States withholding tax under Section 881(c), a certificate
representing that such Credit Party is not a “bank” for purposes of
Section 881(c) of the Internal Revenue Code, is not a 10‑percent shareholder
(within the meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of the
Borrower and is not a controlled foreign corporation related to the Borrower
(within the meaning of Section 864(d)(4) of the Internal Revenue Code). Unless
the Borrower and the Agent have received forms or other documents reasonably
satisfactory to them indicating that payments hereunder are not subject to
United States withholding tax or are subject to such tax at a rate reduced by an
applicable tax treaty, the Borrower or the Agent shall withhold taxes from such
payments at the applicable statutory rate in the case of payments to or for any
Credit Party organized under the laws of a jurisdiction outside the United
States. If a Credit Party is unable to deliver one of these forms or if the
forms provided by a Credit Party at the time such Credit Party first becomes a
party to this Agreement or at the time a Credit Party changes its Applicable


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

118


Lending Office (other than at the request of the Borrower) or designates a
Conduit Lender indicates a United States interest withholding tax rate in excess
of zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Credit Party provides the appropriate forms certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate only
shall be considered excluded from Taxes for periods governed by such appropriate
forms; provided, however, that (i) that should a Credit Party, which is
otherwise exempt from or subject to a reduced rate of withholding tax, becomes
subject to Taxes because of its failure to deliver a form required hereunder,
the Borrower shall take such steps as such Credit Party shall reasonably request
to assist such Credit Party to recover such Taxes and (ii) if at the effective
date of a transfer pursuant to which a Credit Party becomes a party to this
Agreement, the Credit Party assignor was entitled to payments under
Section 8.04(a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Credit Party assignee on such date. If a payment
made to a Credit Party under any Financing Document would be subject to U.S.
federal withholding tax imposed by FATCA if such Credit Party were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Credit Party shall deliver to the Borrower and the Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower or the Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
the Borrower or the Agent as may be necessary for the Borrower and the Agent to
comply with their obligations under FATCA and to determine that such Credit
Party has complied with such Credit Party’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the Amendment Effective Date.
(e)    If the Borrower is required to pay additional amounts to or for the
account of any Credit Party pursuant to this Section 8.04, then such Credit
Party shall use reasonable effort (consistent with internal policy and
regulatory restrictions) to change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the judgment of such Credit Party, is not
otherwise disadvantageous to such Credit Party.
(f)    Each Credit Party, the Agent and the Collateral Agent agrees that it will
promptly (within 30 days) after receiving notice thereof from any taxing
authority, notify the Borrower of the assertion of any liability by such taxing
authority with respect to Taxes or Other Taxes; provided that the failure to
give such notice shall not relieve the Borrower of its obligations under this
Section 8.04 except to the extent that the Borrower has been prejudiced by such
failure and except that the Borrower shall not be liable for penalties, interest
or expenses accruing after such 30 day period until such time as it receives the
notice contemplated above, after which time it shall be liable for interest,
penalties and expenses accruing after such receipt.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

119


(g)    If any Credit Party, the Agent or the Collateral Agent shall receive a
credit or refund from a taxing authority (as a result of any error in the
imposition of Taxes or Other Taxes by such taxing authority) with respect to and
actually resulting from an amount of such Taxes or Other Taxes paid by the
Borrower pursuant to subsection (a) or (c) above, such Credit Party, the Agent
or the Collateral Agent shall promptly pay to the Borrower the amount so
received (without interest thereon, whether or not received).
(h)    Without prejudice to the survival of any other agreement contained
herein, the agreements, covenants and obligations contained in this Section 8.04
shall survive the payment in full of the principal of and interest on all Loans,
Notes and other advances made hereunder.
For purposes of this Section 8.04, the term “applicable law” includes FATCA.
Section 8.05    Base Rate Loans Substituted for Affected Euro-Dollar Loans.
If (a) the obligation of any Bank Party to make, or to continue or to convert
outstanding Loans as or to, Euro-Dollar Loans to the Borrower has been suspended
pursuant to Section 8.02 or (b) any Bank Party has demanded compensation under
Section 8.03 or 8.04 with respect to its Euro-Dollar Loans to the Borrower
shall, by at least five Euro‑Dollar Business Days’ prior notice to such Bank
Party through the Agent, have elected that the provisions of this Section 8.05
shall apply to such Bank Party, then, unless and until such Bank Party notifies
the Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, all Loans to the Borrower which would otherwise be
made by such Bank Party as (or continued or converted to) Euro-Dollar Loans
shall be made instead as Base Rate Loans (on which interest and principal shall
be payable contemporaneously with the related Euro-Dollar Loans of the other
Bank Parties). If such Bank Party notifies the Borrower that the circumstances
giving rise to such suspension or demand for compensation no longer exist, the
principal amount of each such Base Rate Loan shall be converted into a
Euro‑Dollar Loan on the first day of the next succeeding Interest Period
applicable to the related Euro-Dollar Loans of the other Bank Parties.
ARTICLE IX    

[RESERVED]
ARTICLE X    

MISCELLANEOUS
Section 10.01    Notices.
All notices, requests and other communications to any party hereunder shall be
in writing (including bank wire, telex, facsimile transmission or similar
writing) and shall be given to such party: (a) in the case of the Borrower, any
Fronting Bank, the Agent or the Collateral


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

120


Agent, at its address or telex or facsimile transmission number set forth on the
signature pages hereof; (b) in the case of any Bank, at its address or telex or
facsimile transmission number set forth in its Administrative Questionnaire or
(c) in the case of any other party, at such other address or telex or facsimile
transmission number as such party may hereafter specify for the purpose by
notice to the Agent, the Collateral Agent, the Fronting Banks and the Borrower.
Each such notice, request or other communication shall be effective (x) if given
by telex, when such telex is transmitted to the telex number specified in or
pursuant to this Section 10.01 and the appropriate answerback is received;
(y) if given by mail, 72 hours after such communication is deposited in the
mails with first class postage prepaid, addressed as aforesaid or (z) if given
by any other means, when delivered at the address specified in or pursuant to
this Section 10.01; provided that notices to the Agent, the Collateral Agent or
a Fronting Bank under Article 2 or Article 8 shall not be effective until
received. Notices and other communications sent by the Agent or the Collateral
Agent to the Banks by hand or overnight courier service, or mailed by certified
or registered mail, shall be deemed to have been given when received; notices
and other communications sent by facsimile or other electronic transmission
shall be deemed to have been given when sent (except that, if not given during
normal business hours for a recipient Bank, shall be deemed to have been given
at the opening of business on the next business day for such recipient Bank).
Section 10.02    No Waivers.
No failure or delay by the Agent, the Collateral Agent or any Bank Party in
exercising any right, power or privilege hereunder or under any other Financing
Document shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.
Section 10.03    Expenses; Indemnification; Waiver and Acknowledgment.
(a)    The Borrower shall pay (i) all out-of-pocket expenses of the Agent and
the Collateral Agent, including, without limitation, (A) reasonable fees and
disbursements of outside counsel for the Agent and the Collateral Agent in
connection with the preparation and administration of this Agreement and the
other Financing Documents, any waiver or consent hereunder or any amendment
hereof or any Default or alleged Default hereunder, (B) the reasonable fees and
disbursements of the Collateral Trustees and their outside counsel and (ii) if
an Event of Default occurs, all out-of-pocket expenses incurred by the Agent,
the Collateral Agent, each Fronting Bank and each Bank, including (without
duplication) the fees and disbursements of outside counsel and the allocated
cost of inside counsel, in connection with such Event of Default and collection,
bankruptcy, insolvency, workout, restructuring and other enforcement proceedings
resulting therefrom.
(b)    The Borrower agrees to indemnify the Agent, the Collateral Agent and each
Bank Party, their respective Affiliates and the respective directors, officers,
agents and employees of the foregoing (each, an “Indemnitee”) and hold each
Indemnitee harmless from


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

121


and against any and all liabilities, losses, damages, costs and expenses of any
kind, including, without limitation, the reasonable fees and disbursements of
counsel, which may be incurred by such Indemnitee in connection with any
investigative, administrative or judicial proceeding (whether or not such
Indemnitee shall be designated a party thereto) brought or threatened relating
to or arising out of the Financing Documents or any actual or proposed use of
proceeds of Loans or the issuance or deemed issuance of any Letter of Credit
hereunder; provided that no Indemnitee shall have the right to be indemnified
hereunder for such Indemnitee’s own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
judgment.
(c)    In no event shall any Indemnitee be liable to the Borrower or any of its
Affiliates, equityholders, directors, officers, agents or employees for any
indirect, special, incidental or consequential damages relating to or arising
out of the Financing Documents or any related transaction. In connection with
all aspects of each transaction contemplated hereby, the Borrower acknowledges
and agrees that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Financing Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Agent and each of the
Banks, on the other hand, and the Borrower is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated hereby and by the other Financing Documents (including
any amendment, waiver or other modification hereof or thereof) and (ii) neither
the Agent nor any Bank has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Financing Document (irrespective of whether the Agent or any Bank has advised or
is currently advising the Borrower or any of its Affiliates on other matters)
and neither the Agent nor any Bank has any obligation to the Borrower or any of
its Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Financing Documents.
Section 10.04    Sharing of Set-offs.
Each Credit Party agrees that if it shall, by exercising any right of set-off or
counterclaim or otherwise (including, without limitation, through the
application of any proceeds of the Creditor Group Collateral and the Excess
Revolving L/C Collateral), receive payment of a proportion of the aggregate
amount due and payable to such Credit Party hereunder which is greater than the
proportion received by any other Credit Party (A) on account of Obligations due
and payable to such Credit Party hereunder and under the Notes at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations due and payable to such Credit Party at such time to (ii) the
aggregate amount of Obligations due and payable to all Credit Parties hereunder
and under the Notes at such time) of payments on account of the Obligations due
and payable to all the Credit Parties hereunder and under the Notes at such time
obtained by all the Credit Parties at such time or (B) on account of Obligations
owing (but not due and payable) to such Credit Party hereunder and under the
Notes at such time in excess of its


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

122


ratable share (according to the proportion of (i) the amount of such Obligations
owing (but not due and payable) to such Credit Party at such time to (ii) the
aggregate amount of Obligations owing (but not due and payable) to all Credit
Parties hereunder and under the Notes at such time) of payments on account of
the Obligations owing (but not due and payable) to all Credit Parties hereunder
and under the Notes at such time obtained by all of the Credit Parties at such
time, such Credit Party shall forthwith purchase from the other Credit Parties
such participations in the Obligations due and payable or owing to them, as the
case may be, as shall be necessary to cause such purchasing Credit Party to
share the excess payment ratably with each of them; provided that nothing in
this Section 10.04 shall impair the right of any Credit Party to exercise any
right of set-off or counterclaim it may have and to apply the amount subject to
such exercise to the payment of indebtedness of the Borrower owing to it. The
Borrower agrees, to the fullest extent it may effectively do so under applicable
law, that any holder of a participation in a Note or in any Letter of Credit
Liability, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Borrower in the amount of such participation.
Section 10.05    Amendments and Waivers.
Any provision of this Agreement or any other Financing Document may be amended
or waived if, but only if, such amendment or waiver is in writing and is signed
by the Borrower and the Required Banks (and, if the rights or duties of the
Agent or the Collateral Agent are affected thereby, by the Agent or the
Collateral Agent); provided that (a) no such amendment or waiver shall, unless
signed by all the Bank Parties, (i) waive any of the conditions specified in
Section 3.01 or 3.02 (with respect to the Extensions of Credit made or deemed to
be made on the Closing Date); (ii) change the number of Bank Parties or the
percentage of (x) the Unused Revolving Credit Loan Commitments, (y) the
aggregate unpaid principal amount of the Loans or (z) the aggregate Letter of
Credit Liabilities that, in each case, shall be required for the Bank Parties or
any of them to take any action hereunder; (iii) release all or substantially all
of the Collateral in any transaction or series of related transactions; or
(iv) amend Section 10.04 or this Section 10.05, (b) no such amendment or waiver
shall, unless signed by the Required Banks and each Bank Party if such Bank
Party is directly adversely affected by such amendment or waiver, (i) in the
case of any Revolving Credit Loan Bank, increase the Revolving Credit Loan
Commitment of such Revolving Credit Loan Bank; (ii) reduce the principal of, or
interest on, the Notes held by such Bank Party or Loans outstanding to such Bank
Party or any fees or other amounts payable to such Bank Party; (iii) in the case
of any Green Revolving Credit Loan Bank, increase the Green Revolving Credit
Loan Commitment of such Green Revolving Credit Loan Bank;, (iv) reduce the
principal of or rate of interest on any Loan or Reimbursement Obligation or any
fees hereunder, (v) change (x) the order of application in the prepayment of
Loans among the Facilities or any reduction in the Revolving Credit Loan
Commitments or Green Revolving Credit Commitments from the application thereof
set forth in the applicable provisions of Sections 2.09 and 2.10 in any manner
that materially affects the Bank Parties under such Facilities or (y) the right
of any Bank Party to pro rata sharing of payments pursuant to the terms hereof
(except as otherwise specifically provided in clause (d)(i) below),
(vi) postpone the date fixed for any payment of principal of or interest on any
Loan or Reimbursement Obligation or


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

123


any fees hereunder or (vii) postpone the final maturity of the Loans, (c) no
such amendment or waiver shall, unless signed by the Required Revolving Credit
Loan Banks, amend, waive or delete the provisions of Section 3.02(d) or
Section 3.02(e) with respect to Extension of Credit under the the Revolving
Credit Loan Commitments or unless signed by the Green Required Revolving Credit
Loan Banks, amend, waive or delete the provisions of Section 3.02(d) or Section
3.02(e) with respect to Extension of Credit under the Green Revolving Credit
Loan Commitments and (d) no such amendment or waiver shall, unless signed by the
Supermajority Banks (i) change the pro rata application of Net Cash Proceeds
from Asset Sales among the Bank Parties, on the one hand, and the other
Financing Parties, on the other hand, set forth in Section 2.10(b)(i) by
amending the definition of “Banks’ Ratable Share” or otherwise or (ii) amend the
definition of “Secured Holders” or “Secured Obligations” in the Collateral Trust
Agreement or amend Sections 5.01, 8.01, 8.02 or 9.01 of the Collateral Trust
Agreement; provided further that no such amendment or waiver shall, unless
signed by the Fronting Banks affect the rights and obligations of the Fronting
Banks under this Agreement and provided further that no such amendment or waiver
shall (x) release all or substantially all of the Creditor Group Collateral or
(y) change the pro rata application of Net Cash Proceeds from Asset Sales among
the Financing Parties set forth in Section 2.10(b)(i) by amending the definition
of “Banks’ Ratable Share” or otherwise unless the Agent shall have received
evidence satisfactory to it from the trustee under the Senior Secured Exchange
Note Indenture that it has received the consent of those Exchange Note Holders
holding a majority of the principal outstanding amount of the Senior Secured
Exchange Notes.
Section 10.06    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns,
except the Borrower may not assign or otherwise transfer any of its rights and
obligations under this Agreement without the prior written consent of all of the
Bank Parties.
(b)    Any Bank other than a Conduit Lender may, without notice to or consent of
the Borrower and Agent, at any time grant to one or more banks or other
institutions (each, a “Participant”) participating interests in its Unused
Revolving Credit Loan Commitment, its Green Unused Revolving Credit Loan
Commitment or any or all of its Loans or participating interests in its Letter
of Credit Liabilities. In the event of any such grant by a Bank of a
participating interest to a Participant, whether or not upon notice to the
Borrower, the relevant Fronting Banks and the Agent, such Bank shall remain
responsible for the performance of its obligations hereunder, and the Borrower,
the Fronting Banks and the Agent shall continue to deal solely and directly with
such Bank in connection with such Bank’s rights and obligations under this
Agreement. Any agreement pursuant to which any Bank may grant such a
participating interest shall provide that such Bank shall retain the sole right
and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement or any other Financing Document;
provided that such participation agreement may provide that such Bank will not
agree to any modification, amendment or waiver of this Agreement described in
clauses (a) (i), (iv) through (vi) and clause (b) of Section 10.05 without the
consent of the Participant. The


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

124


Borrower agrees that each Participant shall, to the extent provided in its
participation agreement, be entitled to the benefits of Article 8 with respect
to its participating interest. An assignment or other transfer which is not
permitted by subsection (c) or (d) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b). No such participating interests shall be
granted to any Person who at the time of such grant either (x) has been declared
by the Agent to be a Defaulting Bank or (y) is known by the granting Bank to be
a Defaulting Bank, or in each case any of its Subsidiaries, or any Person who,
upon becoming a Bank hereunder, would constitute any of the foregoing persons
described in this sentence. Each Bank that sells a participation shall (acting
solely for this purpose as a non-fiduciary agent of the Borrower) maintain a
register complying with the requirements of Sections 163(f), 871(h) and
881(c)(2) of the Code and the Treasury regulations issued thereunder relating to
the exemption from withholding for portfolio interest on which is entered the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
this Agreement (the “Participant Register”). A Bank shall not be obligated to
disclose the Participant Register to any Person except to the extent such
disclosure is necessary to establish that any Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Bank shall treat each person whose name is recorded in
the Participant Register as the owner of such participation for all purposes of
this Agreement notwithstanding any notice to the contrary.
(c)    Any Bank Party other than a Conduit Lender may at any time assign to one
or more banks or other institutions (each, an “Assignee”) all, or a
proportionate part of all, in each case in an amount not less than $1,000,000
(or such lesser amount as may be agreed to by the Borrower and the Agent)
(except in the case of an assignment which will result in a group of Banks which
are managed by the same Bank Party holding a Revolving Credit Loan Commitment,
Green Revolving Credit Loan Commitment or Term Loan Commitment (as the case may
be) of not less than $1,000,000), of its rights and obligations under this
Agreement and the other Financing Documents, and such Assignee shall assume such
rights and obligations, pursuant to an Assignment and Assumption in
substantially the form of Exhibit C-1 or Exhibit C-2 hereto, as the case may be,
executed by such Assignee and such transferor Bank Party, with (and subject to)
the subscribed consent of the Agent, the Borrower (which shall not be
unreasonably withheld or delayed but which shall not be required if (1) an Event
of Default shall have occurred and is continuing, (2) in the case of assignments
with respect to any Term Loan Facility, (3) in the case of assignments by a Bank
Party to a Related Fund of such Bank Party and (4) in the case of assignments
with respect to the Revolving Credit Loan Facility or the Green Revolving Credit
Loan Facility, if the proposed Assignee has a senior unsecured debt rating of
“BBB” or higher by Standard & Poor’s Rating Services or “Baa2” or higher by
Moody’s Investor Service, Inc.), and, in the case of assignments with respect to
the Revolving Credit Loan Facility, each Revolving Fronting Bank (such consent
not to be unreasonably withheld or delayed) or in the case of assignments with
respect to the Green Revolving Credit Loan Facility, each Green Revolving
Fronting Bank (such consent not to be unreasonably withheld or delayed);
provided that if an Assignee is an Affiliate of such transferor Bank Party, no
such consents shall be required; and provided, further that under no
circumstances may the Borrower or any of its


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

125


Affiliates or a natural person be an “Assignee” hereunder. Upon execution and
delivery of such instrument and payment by such Assignee to such transferor Bank
Party of an amount equal to the purchase price agreed between such transferor
Bank Party and such Assignee, such Assignee shall be a Bank Party party to this
Agreement and shall have all the rights and obligations of a Bank Party as set
forth in such instrument of assumption, and the transferor Bank Party shall be
released from its obligations hereunder to a corresponding extent, and no
further consent or action by any party shall be required. Upon the consummation
of any assignment pursuant to this subsection (c), the transferor Bank Party,
the Agent and the Borrower shall make appropriate arrangements so that, if
required, new Notes are issued to the Assignee. In connection with any such
assignment, other than an assignment by a Bank Party to one of its own
Affiliates, the transferor Bank Party or Assignee shall pay to the Agent an
administrative fee for processing such assignment in the amount of $3,500. If
the Assignee is not incorporated under the laws of the United States of America
or a state thereof, it shall deliver to the Borrower and the Agent certification
as to exemption from, or reduction in, deduction or withholding of any United
States federal income taxes as required by Section 8.04. Notwithstanding the
foregoing, any Conduit Lender may assign at any time to its designating Bank
hereunder without the consent of the Borrower or the Agent any or all of the
Loans it may have funded hereunder and pursuant to its designation agreement and
without regard to the limitations set forth in the first sentence of this
Section 10.06(c). The Agent shall be reasonable in withholding its consent to
any attempted assignments to any Defaulting Bank or any of its Subsidiaries, or
any Person who, upon becoming a Bank hereunder, would constitute any of the
foregoing persons described in this sentence.
(d)    In connection with any assignment of rights and obligations of any
Defaulting Bank hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of Loans
previously requested but not funded by the Defaulting Bank, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Bank to the
Agent or any Bank hereunder (and interest accrued thereon) and (y) acquire (and
fund as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit in accordance with its pro rata share. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Bank hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Bank for all purposes of this
Agreement until such compliance occurs.
(e)    Any Bank Party may at any time assign all or any portion of its rights
under this Agreement and the other Financing Documents to a Federal Reserve Bank
or other central bank. No such assignment shall release the transferor Bank
Party from its obligations hereunder. In the case of any Bank Party that is a
fund that invests in bank loans, such Bank Party may, without the consent of the
Borrower or the Agent, assign or pledge all or any portion


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

126


of its rights under this Agreement, including the Loans and Notes or any other
instrument evidencing its rights as a Bank Party under this Agreement, to any
holder of, trustee for, or any other representative of holders of, obligations
owed or securities issued, by such fund, as security for such obligations or
securities; provided that unless and until such holder, trustee or
representative actually becomes a Bank Party in compliance with the other
provisions of this Section 10.06, (i) no such pledge shall release the pledging
Bank Party from any of its obligations under the Financing Documents and
(ii) such holder, trustee or representative shall not be entitled to exercise
any of the rights of a Bank Party under the Financing Documents even though such
trustee may have acquired ownership rights with respect to the pledged interest
through foreclosure or otherwise.
(f)    Each of the Borrower, the Agent and each Bank hereby confirms that it
will not institute against a Conduit Lender or join any other Person in
instituting against a Conduit Lender any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceeding under any state bankruptcy or
similar law, for one year and one day after the payment in full of the latest
maturing commercial paper note issued by such Conduit Lender; provided, however,
that each Bank designating any Conduit Lender hereby agrees to indemnify, save
and hold harmless each other party hereto for any loss, cost, damage or expense
arising out of its inability to institute such a proceeding against such Conduit
Lender during such period of forbearance.
(g)    The Agent shall maintain, solely as a non-fiduciary agent of the
Borrower, at its address referred to in Section 10.01, a copy of each Assignment
and Assumption delivered to and accepted by it and a register for the
recordation of the names and addresses of the Bank Parties, the Revolving Credit
Loan Commitments of, the amount of the Revolving Letter of Credit issued by, the
Green Revolving Credit Loan Commitments of, the amount of the Green Revolving
Letter of Credit issued by, the principal amount of the Reimbursement
Obligations owing to, and the principal amount of the Loans owing to, each Bank
Party from time to time (the “Register”). In addition, the Agent shall maintain
on the Register information regarding the designation, and revocation of
designation, of any Bank as a Defaulting Bank. The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Bank Parties may treat each Person whose name is
recorded in the Register as a Bank Party hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrower or any
Bank Party at any reasonable time and from time to time upon reasonable prior
notice.
(h)    Any Third Party Fronting Bank may at any time assign to one or more banks
or other institutions (each, an “Assignee”) meeting the definition of a “Third
Party Fronting Bank” contained herein, all of its rights and obligations under
this Agreement and the other Financing Documents, and such Assignee shall assume
such rights and obligations, pursuant to an Assignment and Assumption in
substantially the form of Exhibit C-3 hereto executed by such Assignee and such
transferor Third Party Fronting Bank, with (and subject to) the subscribed
consent of the Agent and the Borrower (which shall not be unreasonably withheld
or delayed); provided that under no circumstances may the Borrower or any of its
Affiliates be an “Assignee” hereunder. Upon execution and delivery of such
instrument and a Fronting Bank


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

127


Agreement and payment by such Assignee to such transferor Third Party Fronting
Bank of an amount equal to the purchase price agreed between such transferor
Third Party Fronting Bank and such Assignee, such Assignee shall be a Fronting
Bank party to this Agreement and shall have all the rights and obligations of a
Fronting Bank as set forth in such instrument of assumption, and the transferor
Third Party Fronting Bank shall be released from its obligations hereunder to a
corresponding extent, and no further consent or action by any party shall be
required. In connection with any such assignment, the transferor Third Party
Fronting Bank or Assignee shall pay to the Agent an administrative fee for
processing such assignment in the amount of $3,500. If the Assignee is not
incorporated under the laws of the United States of America or a state thereof,
it shall deliver to the Borrower and the Agent certification as to exemption
from, or reduction in, deduction or withholding of any United States federal
income taxes as required by Section 8.04.
Section 10.07    No Margin Stock.
Each of the Bank Parties represents to the Agent and each of the other Bank
Parties that it in good faith is not relying upon any “margin stock” (as defined
in Regulation U) as collateral in the extension or maintenance of the credit
provided for in this Agreement.
Section 10.08    Governing Law; Submission to Jurisdiction.
This Agreement and the other Financing Documents shall be governed by and
construed in accordance with the laws of the State of New York. The Borrower
hereby irrevocably and unconditionally submits, for itself and its property, to
the exclusive jurisdiction of any New York State court located in New York City,
Borough of Manhattan, or federal court of the United States of America sitting
in the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement or the
other Financing Documents (other than with respect to any action or proceeding
by the Agent, the Collateral Agent, the Borrower or any other Loan Party in
respect of rights under any Collateral Document governed by laws other than the
laws of the State of New York or with respect to any Collateral subject
thereto), or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. The Borrower irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum.
Section 10.09    Release of Collateral.
Upon the sale, lease, transfer or other disposition of any item of Collateral of
any Obligor (including, without limitation, as result of the sale, in accordance
with the terms of the Financing Documents, of any Obligor that owns such
Collateral) in accordance with the terms of


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

128


the Financing Documents, the Agent will, at the Borrower’s expense, execute and
deliver to such Obligor such documents as such Obligor may reasonably request to
evidence the release of such item of Collateral from the assignment and security
interest granted under the Collateral Documents in accordance with the terms of
the Financing Documents.
Section 10.10    Counterparts; Integration; Effectiveness.
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument. This Agreement and the other Financing Documents
constitute the entire agreement and understanding among the parties hereto and
supersede any and all prior agreements and understandings, oral or written,
relating to the subject matter hereof. This Agreement shall become effective
upon the Amendment and Restatement Effective Date.
Section 10.11    Confidentiality.
The Agent and each Bank Party agrees to keep confidential all non-public
information provided to it by the Borrower pursuant to this Agreement that is
designated by the Borrower as confidential; provided that nothing herein shall
prevent the Agent or any Bank Party from disclosing any such information (a) to
the Agent, any other Bank Party or any affiliate of any Bank Party; (b) to any
(i) actual or prospective transferee or (ii) Derivatives Obligations
counterparty or such contractual counterparty’s professional advisor), in each
case that agrees to comply with the provisions of this Section 10.11 or other
provisions that are no less restrictive in any respect than this Section 10.11;
(c) to its employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of its affiliates; (d) upon the request or
demand of any governmental authority or regulatory body; (e) in response to any
order of any court or other governmental authority or as may otherwise be
required pursuant to any requirement of law; (f) if required to do so in
connection with any litigation or similar proceeding; (g) that has been publicly
disclosed; (h) to the National Association of Insurance Commissioners or any
similar organization or any nationally recognized rating agency that requires
access to information about a Bank Party’s investment portfolio in connection
with ratings issued with respect to such Bank Party; (i) to any direct or
indirect contractual counterparty in any swap, hedge or similar agreement (or to
any such contractual counterparty’s professional advisor), in each case that
agrees to comply with the provisions of this Section 10.11 or other provisions
that are no less restrictive in any respect than this Section 10.11; (j) to any
credit insurance provider relating to the Borrower or its obligations; (k)
disclosures of information pertaining to this Agreement of the sort routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry, provided that such disclosure is
limited to information identifying the Borrower, the type, amount and maturity
of the credit facility established hereby and the roles and titles of the
Arranger Parties and Agent and Co-Syndication Agents named on the cover hereof
(and excluding any confidential information relating to the business of the
Borrower); or (l) in connection with the exercise of any remedy hereunder or
under any other Financing Documents. Notwithstanding any other provision in this
Agreement, the Borrower, the Agent, each Third Party Fronting Bank and each Bank
Party hereby agree that each of the Borrower, the Agent, each Third Party
Fronting Bank and each Bank Party (and each of the officers, directors,


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

129


employees, accountants, attorneys and other advisors of the Agent, each Third
Party Fronting Bank and each Bank Party) may disclose to any and all persons,
without limitation of any kind, the U.S. tax treatment and U.S. tax structure of
the transaction and all materials of any kind (including opinions and other tax
analyses) that are provided to each of them relating to such U.S. tax treatment
and U.S. tax structure.
Section 10.12    WAIVER OF JURY TRIAL.
EACH OF THE BORROWER, THE AGENT, THE COLLATERAL AGENT AND THE BANK PARTIES
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER FINANCING
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
Section 10.13    Severability; Modification to Conform to Law.
It is the intention of the parties that this Agreement be enforceable to the
fullest extent permissible under applicable law, but that the unenforceability
(or modification to conform to such law) of any provision or provisions hereof
shall not render unenforceable, or impair, the remainder hereof. If any
provision of this Agreement shall be held invalid or unenforceable in whole or
in part in any jurisdiction, this Agreement shall, as to such jurisdiction, be
deemed amended to modify or delete, as necessary, the offending provision or
provisions and to alter the bounds thereof in order to render it or them valid
and enforceable to the maximum extent permitted by applicable law, without in
any manner affecting the validity or enforceability of such provision or
provisions in any other jurisdiction or the remaining provisions hereof in any
jurisdiction. Without limiting the foregoing provisions of this Section 10.13,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Banks shall be limited by Bankruptcy Laws, as determined
in good faith by the Agent or the Fronting Banks, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.
Section 10.14    Judgment Currency.
If for the purposes of enforcing the obligations of the Borrower hereunder it is
necessary to convert a sum due from such Person in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent, the Collateral Agent and
the Bank Parties could purchase Dollars with such currency at or about 11:00
A.M. (New York City time) on the Domestic Business Day preceding that on which
final judgment is given. The obligations in respect of any sum due to the Agent,
the Collateral Agent and the Bank Parties hereunder shall, notwithstanding any
adjudication expressed in a currency other than Dollars, be discharged only to
the extent that on the Domestic Business Day following receipt by the Agent, the
Collateral Agent and the Bank Parties of any sum adjudged to be so due in such
other currency the Agent, the Collateral Agent and the Bank Parties may in
accordance with normal banking procedures purchase Dollars with such other
currency; if the amount of Dollars so purchased is less than the sum originally
due to the Agent, the Collateral Agent and the Bank


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

130


Parties in Dollars, the Borrower agrees, to the fullest extent that it may
effectively do so, as a separate obligation and notwithstanding any such
adjudication, to indemnify the Agent, the Collateral Agent and the Bank Parties
against such loss, and if the amount of Dollars so purchased exceeds the sum
originally due to the Agent, the Collateral Agent and the Bank Parties, it shall
remit such excess to the Borrower.
Section 10.15    Fronting Banks.
(a)    Each (i) Third Party Fronting Bank or (ii) Revolving Credit Loan Bank or
(iii) Green Revolving Credit Loan Bank who after the Effective Date agrees to
become a Fronting Bank hereunder, shall execute and deliver to the Agent a
Revolving Fronting Bank Agreement in substantially the form of Exhibit D hereto
prior to issuing any letters of credit at the request or for the benefit of the
Borrower. Upon execution and delivery by a Third Party Fronting Bank or such
Revolving Credit Loan Bank or Green Revolving Credit Loan Bank to the Agent of a
Revolving Fronting Bank Agreement, such Third Party Fronting Bank or such
Revolving Credit Loan Bank or Green Revolving Credit Loan Bank, as the case may
be, shall become a party to this Agreement and shall have all the rights and
obligations of a Fronting Bank as set forth herein. If the Third Party Fronting
Bank or such Revolving Credit Loan Bank or Green Revolving Credit Loan Bank is
not incorporated under the laws of the United States of America or a state
thereof, it shall deliver to the Borrower and the Agent certification as to
exemption from, or reduction in, deduction or withholding of any United States
federal income taxes as required by Section 8.04.
(b)    Any Fronting Bank (including any Third Party Fronting Bank) may be
released from its obligations hereunder as a Fronting Bank upon (x) the mutual
agreement of such Fronting Bank and the Borrower and (y) notice to the Agent.
With respect to any Fronting Bank who is not a Third Party Fronting Bank,
nothing in this Section 10.05(b) shall release such Fronting Bank from its
obligations hereunder as a Revolving Credit Loan Bank or Green Revolving Credit
Loan Bank, as the case may be.
Section 10.16    Replacement of Banks.
If (i) any Bank or any participant of such Bank requests compensation under
Section 8.03, or (ii) if the Borrower is required to pay any additional amount
to any Bank or any participant of such Bank or any governmental authority for
the account of any Bank or any participant of such Bank pursuant to
Section 8.04, or (iii) if such Bank has failed to consent to any amendment,
waiver or consent hereunder requiring the consent of all Banks or all Banks
directly affected thereby as to which the Required Banks or the majority of
Banks directly affected thereby have given their consent or (iv) a Bank is a
Defaulting Bank (each, a “Non-Consenting Bank”) or if any other circumstance
exists hereunder that gives the Borrower the right to replace a Bank as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Bank and the Agent, require such Bank to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Financing Documents to an
assignee that shall assume such obligations (which assignee may be another Bank,
if a Bank accepts such assignment), provided that:


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

131


(a)    the Borrower shall have paid to the Agent the assignment fee specified in
Section 10.06(c);
(b)    such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Financing
Documents (including any amounts under Section 2.12) from the assignee (to the
extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 8.03 or payments required to be made pursuant to
Section 8.04, such assignment will result in a reduction in such compensation or
payments thereafter; and
(d)    such assignment does not conflict with applicable laws or guidelines,
directed duties or requests of, or agreements with, any governmental authority
(whether or not having the force of law).
A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.
If the Borrower elects to exercise its rights with respect to a Non-Consenting
Bank pursuant to clause (iii) above, then it must exercise such rights with
respect to all but not less than all such Non-Consenting Banks. Each Bank agrees
that, if it becomes a Non-Consenting Bank, it shall execute and deliver to the
Agent an Assignment an Assumption to evidence such sale and purchase and shall
deliver to the Agent any Note (if the assigning Bank’s Loans are evidenced by
Notes) subject to such Assignment and Assumption; provided, however, that the
failure of any Non-Consenting Bank to execute an Assignment and Assumption shall
not render such sale and purchase (and the corresponding assignment) invalid and
such assignment shall be recorded in the Register.
Section 10.17    Permitted Amendments. Each Bank that is party hereto agrees on
its own behalf, and on behalf of its successors and assigns, as follows:
(a)     The Borrower may, by written notice to the Agent from time to time, make
one or more offers to all Banks holding (i) Revolving Credit Loan Commitments
and Revolving Credit Loans, (ii) Green Revolving Credit Loan Commitments and
Green Revolving Credit Loans, (iii) Initial Term Loans and/or (iv) Incremental
Term Loans, to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Agent and reasonably acceptable to the Borrower.
Such notice shall set forth (x) the terms and conditions of the requested
Permitted Amendments and (y) the date on which responses from the applicable
Banks in respect of such Permitted Amendment are required to be received (which
shall not be less than three Business Days after the date of such notice). Only
those Banks that consent to such Permitted Amendment (the “Accepting Banks”)
will have the maturity of their applicable Loans and Commitments extended and be
entitled to receive any increase in the Base-Rate Margin or Euro-Dollar Margin,
as applicable, and any fees (including prepayment premiums or fees), in each
case, as provided therein.


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

132


(b)    The Borrower and each Accepting Bank shall execute and deliver to the
Agent such documentation as the Agent shall reasonably specify to evidence the
acceptance of the Permitted Amendments and the terms and conditions thereof. The
Agent shall promptly notify each Bank as to the effectiveness of each Permitted
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Permitted Amendment, this Agreement shall be deemed amended, as may be
necessary or appropriate, in the opinion of the Agent, to effect the terms and
provisions of the Permitted Amendment with respect to the Loans and Commitments
of the Accepting Banks (including any amendments necessary to treat the Loans
and Commitments of the Accepting Banks in a manner consistent with the other
Loans and Commitments under this Agreement). Notwithstanding the foregoing, no
Permitted Amendment shall become effective under this Section 10.17 unless the
Agent, to the extent so reasonably requested by the Agent, shall have received
legal opinions, board resolutions and officer's certificates consistent with
those delivered pursuant to Section 3.01.
Section 10.18    USA PATRIOT Act. Each Bank that is subject to the Act (as
hereinafter defined) and the Agent (for itself and not on behalf of any Bank)
hereby notifies the Borrower that pursuant to the requirements of the USA
PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Bank or the Agent, as
applicable, to identify each Loan Party in accordance with the Act. The Borrower
shall, promptly following a request by the Agent or any Bank, provide all
documentation and other information that the Agent or such Bank requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Act.
Section 10.19    Acknowledgement and Consent to Bail-In EEA Financial
Institutions. Notwithstanding anything to the contrary in any Credit Agreement
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Agreement Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a


NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

133


bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Financing Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.


[SIGNATURE PAGES IMMEDIATELY FOLLOW]




NYDOCS02/1004399.8         AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------


    


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
THE AES CORPORATION,
as Borrower
By:
        
Title:
Address: 4300 Wilson Boulevard
    Arlington, VA 222093
Fax:    (703) 528-4510





AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

    


BANKS:            
[Please Type or Print Name of Bank]
By    


AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

    


AGENTS:
___________________
as Agent
By:

Title:
Address:

Fax:
Attention:
Email:

____________________
as Collateral Agent
By:

Title:
Address:

Fax:
Attention:



AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

    


Appendix I
Revolving Credit Loan Facility
Name of Revolving Credit Loan Bank
Revolving Credit Loan
Commitment
 
 
Associated Bank, N.A.
$20,000,000
Bank of America, N.A.
$70,000,000
Barclays Bank PLC
$70,000,000
BNP Paribas
$20,000,000
Citibank, N.A.
$70,000,000
Crédit Agricole Corporate and Investment Bank
$20,000,000
Credit Suisse AG, Cayman Islands Branch
$70,000,000
Deutsche Bank AG New York Branch
$70,000,000
Goldman Sachs Bank USA
$70,000,000
HSBC Bank USA, National Association
$20,000,000
JPMorgan Chase Bank, N.A.
$70,000,000
Mizuho Bank, Ltd.
$70,000,000
Morgan Stanley Bank, N.A.
$70,000,000
MUFG Union Bank, N.A.
$70,000,000
Société Générale
$20,000,000
 
 
 
 
 
$800,000,000



Green Revolving Credit Loan Facility
Name of Green Revolving Credit Loan Bank
Green Revolving Credit Loan
Commitment
Citibank, N.A.
$42,500,000
Crédit Agricole Corporate and Investment Bank
$42,500,000
Sumitomo Mitsui Banking Corporation
$42,500,000
Societe Generale
$42,500,000
Bank of China New York
$42,500,000
BNP Paribas
$25,000,000
HSBC Bank USA, National Association
$25,000,000
KeyBank National Association
$25,000,000
Associated Bank, N.A.
$12,500,000
 
 
 
$300,000,000





AES Sixth Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

    






AES Sixth Amended and Restated Credit Agreement

